 

Exhibit 10.1

 

 

 

 



LOAN AND SECURITY AGREEMENT

Dated as of August 2, 2017

$20,000,000


 

The HABIT RESTAURANTS, LLC

and

CERTAIN OTHER PERSONS FROM TIME TO TIME PARTY HERETO,

as Borrowers,

 

BANK OF THE WEST,

as Agent,

and

THE LENDERS THAT ARE PARTIES HERETO,

as Lenders



 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

SECTION 1.

DEFINITIONS; RULES OF CONSTRUCTION1

 

 

1.1

Definitions1

 

 

1.2

Accounting Terms32

 

 

1.3

Uniform Commercial Code33

 

 

1.4

Certain Matters of Construction33

 

 

1.5

Certain Calculations34

 

 

1.6

Time References34

 

SECTION 2.

CREDIT FACILITIES34

 

 

2.1

Revolver Commitment34

 

 

2.2

[Reserved]35

 

 

2.3

Letter of Credit Facility35

 

SECTION 3.

INTEREST, FEES AND CHARGES38

 

 

3.1

Interest38

 

 

3.2

Fees38

 

 

3.3

Computation of Interest, Fees, Yield Protection39

 

 

3.4

Reimbursement Obligations39

 

 

3.5

Illegality40

 

 

3.6

Inability to Determine Rates41

 

 

3.7

Increased Costs; Capital Adequacy41

 

 

3.8

Mitigation42

 

 

3.9

Funding Losses42

 

 

3.10

Maximum Interest42

 

SECTION 4.

LOAN ADMINISTRATION43

 

 

4.1

Manner of Borrowing and Funding Revolver Loans43

 

 

4.2

Defaulting Lender45

 

 

4.3

[Reserved]45

 

 

4.4

Borrower Agent45

 

 

4.5

One Obligation46

 

 

4.6

Effect of Termination46

 

SECTION 5.

PAYMENTS46

 

 

5.1

General Payment Provisions46

 

 

5.2

Repayment of Revolver Loans47

 

 

5.3

[Reserved]47

 

 

5.4

[Reserved]47

 

 

5.5

Payment of Other Obligations47

 

i

--------------------------------------------------------------------------------

 

 

5.6

Marshaling; Payments Set Aside47

 

 

5.7

Application and Allocation of Payments47

 

 

5.8

[Reserved]49

 

 

5.9

Account Stated49

 

 

5.10

Taxes50

 

 

5.11

Lender Tax Information51

 

 

5.12

Nature and Extent of Each Borrower’s Liability53

 

SECTION 6.

CONDITIONS PRECEDENT55

 

 

6.1

Conditions Precedent to Initial Loans55

 

 

6.2

Conditions Precedent to All Credit Extensions56

 

 

6.3

Conditions Subsequent57

 

SECTION 7.

COLLATERAL58

 

 

7.1

Grant of Security Interest58

 

 

7.2

Lien on Deposit Accounts; Cash Collateral59

 

 

7.3

Real Estate Collateral60

 

 

7.4

Other Collateral60

 

 

7.5

No Assumption of Liability61

 

 

7.6

Further Assurances61

 

 

7.7

Subsidiary Stock61

 

SECTION 8.

COLLATERAL ADMINISTRATION61

 

 

8.1

Administration of Deposit Accounts61

 

 

8.2

General Provisions61

 

 

8.3

Power of Attorney62

 

SECTION 9.

REPRESENTATIONS AND WARRANTIES63

 

 

9.1

General Representations and Warranties63

 

 

9.2

Complete Disclosure69

 

 

9.3

Amendment of Schedules69

 

SECTION 10.

COVENANTS AND CONTINUING AGREEMENTS69

 

 

10.1

Affirmative Covenants69

 

 

10.2

Negative Covenants73

 

 

10.3

Financial Covenants81

 

SECTION 11.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT81

 

 

11.1

Events of Default81

 

 

11.2

Remedies upon Default83

 

 

11.3

License84

 

 

11.4

Setoff85

 

ii

--------------------------------------------------------------------------------

 

 

11.5

Remedies Cumulative; No Waiver85

 

SECTION 12.

AGENT85

 

 

12.1

Appointment, Authority and Duties of Agent85

 

 

12.2

Agreements Regarding Collateral and Borrower Materials86

 

 

12.3

Reliance By Agent87

 

 

12.4

Action Upon Default87

 

 

12.5

Ratable Sharing88

 

 

12.6

Indemnification88

 

 

12.7

Limitation on Responsibilities of Agent89

 

 

12.8

Resignation; Successor Agent89

 

 

12.9

Due Diligence and Non-Reliance89

 

 

12.10

Remittance of Payments and Collections90

 

 

12.11

Individual Capacities90

 

 

12.12

[Reserved]91

 

 

12.13

Bank Product Providers91

 

 

12.14

No Third Party Beneficiaries91

 

SECTION 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS91

 

 

13.1

Successors and Assigns91

 

 

13.2

Participations91

 

 

13.3

Assignments92

 

 

13.4

Replacement of Certain Lenders93

 

SECTION 14.

MISCELLANEOUS94

 

 

14.1

Consents, Amendments and Waivers94

 

 

14.2

Indemnity95

 

 

14.3

Notices and Communications96

 

 

14.4

Performance of Borrowers’ Obligations97

 

 

14.5

Credit Inquiries97

 

 

14.6

Severability97

 

 

14.7

Cumulative Effect; Conflict of Terms98

 

 

14.8

Counterparts98

 

 

14.9

Entire Agreement98

 

 

14.10

Relationship with Lenders98

 

 

14.11

No Advisory or Fiduciary Responsibility98

 

 

14.12

Confidentiality99

 

 

14.13

GOVERNING LAW99

 

 

14.14

Consent to Forum100

 

 

14.15

Waivers100

 

 

14.16

Patriot Act Notice101

 

 

 

iii

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Assignment Notice

Exhibit C

[Reserved]

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Notice of Borrowing

Exhibit F

[Reserved]

Exhibit G

[Reserved]

Exhibit H

Form of Secured Bank Products Provider Agreement

Exhibit 2.1.2

Form of Revolver Note

Exhibit 6.1(j)

Form of Solvency Certificate

Schedule 1.1

Commitments of Lenders

Schedule 8.5

Deposit Accounts

Schedule 8.2.1

Restaurant Locations

Schedule 9.1.4

Names and Capital Structure

Schedule 9.1.5

Owned Real Estate

Schedule 9.1.11

Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.14

Environmental Matters

Schedule 9.1.16

Litigation

Schedule 9.1.18

Pension Plans

Schedule 9.1.20

Labor Contracts

Schedule 10.2.2

Existing Liens

Schedule 10.2.5

Existing Investments

Schedule 10.2.16

Existing Affiliate Transactions

Schedule 14.3.1

Notice Addresses

 

 

iv

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of August 2,
2017, among (i) THE HABIT RESTAURANTS, LLC, a Delaware limited liability company
(“Borrower Agent” or the “Company”), and certain other Persons party to this
Agreement from time to time as a borrower (together with the Borrower Agent,
each a “Borrower” and, collectively, “Borrowers”), (ii) the Persons from time to
time signatory hereto as guarantors, (iii) the financial institutions party to
this Agreement from time to time as lenders (collectively, “Lenders”), and (iv)
BANK OF THE WEST (“Bank of the West”), as administrative agent and collateral
agent for the Lenders (in such capacity, together with its successors and
permitted assigns in such capacity, “Agent”).

R E C I T A L S:

WHEREAS, the Borrowers have requested that the Lenders and the Issuing Bank make
loans and other financial accommodations to the Borrowers in an aggregate amount
of up to $20,000,000; and

WHEREAS, the Lenders and the Issuing Bank have agreed to make such loans and
other financial accommodations to the Borrowers on the terms and subject to the
conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

SECTION 1.DEFINITIONS; RULES OF CONSTRUCTION

1.1Definitions

.  As used herein, the following terms have the meanings set forth below:

“Account”: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

“Account Debtor”: a Person obligated under an Account, Chattel Paper or General
Intangible.

“Acquisition”: a transaction or series of transactions resulting in (a) the
acquisition of a business, division, or substantially all assets of a Person;
(b) the acquisition of record or beneficial ownership of 50% or more of the
Equity Interests of a Person; or (c) the merger, consolidation or combination of
a Borrower or Subsidiary with another Person.

“Adjusted Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 0.50%, or (c) the One-Month LIBOR Rate (adjusted for reserves)
on such date (or, if such date is not a Business Day, the immediately preceding
Business Day) plus 1%.  Any change in the Adjusted Base Rate due to a change in
the Prime Rate, or the Federal Funds Rate, or the One-Month LIBOR Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the One-Month LIBOR Rate, respectively.   

1

--------------------------------------------------------------------------------

“Adjusted Base Rate Loan”: a Revolver Loan that bears interest based on the
Adjusted Base Rate.

“Affected Lender”:  as defined in Section 13.4 of this Agreement.

“Affiliate”: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  

“Agent”: as defined in the preamble to this Agreement.

“Agent Indemnitees”: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

“Agent Professionals”: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

“Agreement”: as defined in the preamble to this Agreement.

“Allocable Amount”: as defined in Section 5.12.3.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction in
which the Obligors or any of their respective Subsidiaries conduct business from
time to time concerning or relating to bribery or corruption.

“Anti-Terrorism Law”: any Applicable Law applicable to the Obligors or any of
their respective Subsidiaries relating to terrorism or money laundering,
including any applicable provision of the Patriot Act, the Currency and Foreign
Transactions Reporting Act (also known as the Bank Secrecy Act, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

“Applicable Debt”:  as defined in the definition of “Weighted Average Life to
Maturity.”

“Applicable Law”: all laws, rules and regulations and government guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

“Applicable Margin”: the per annum margin set forth below:

LIBOR Loan

Adjusted Base Rate Loan

Letter of Credit Fee

1.75%

0.00%

1.75%

 

2

--------------------------------------------------------------------------------

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

“Asset Disposition”: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

“Assignment and Acceptance”: an assignment agreement between a Lender and
Eligible Assignee, substantially in the form of Exhibit A.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of the West”: as defined in the preamble to this Agreement, together with
its successors and permitted assigns.

“Bank of the West Indemnitees”: Bank of the West and its officers, directors,
employees, Affiliates, agents and attorneys.

“Bank Product”: any of the following products, services or facilities extended
to any Obligor or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by any Obligor or Subsidiary, other
than Letters of Credit.

“Bankruptcy Code”: Title 11 of the United States Code.

“Board of Governors”: the Board of Governors of the Federal Reserve System.

“Borrowed Money”: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor; (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments; (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business); (iv) was issued or assumed as full or partial payment for Property;
(b) Capital Leases; (c) reimbursement obligations with respect to letters of
credit (including Letters of Credit) to the extent not paid within three (3)
Business Days of the date such reimbursement obligations becoming due and
payable; and (d) guaranties of any Debt of the foregoing types owing by another
Person.  Notwithstanding the foregoing, “Borrowed Money” shall exclude earn-outs
and similar obligations unless such earn-outs and similar obligations are
non-contingent obligations under GAAP and have not been paid within three
Business Days of becoming due and payable.

3

--------------------------------------------------------------------------------

“Borrower” or “Borrowers”: as defined in the preamble to this Agreement.

“Borrower Agent”: as defined in the preamble to this Agreement.

“Borrower Materials”: reports, financial statements and other written materials
delivered by Borrowers hereunder.

“Borrowing”: a Loan or group of Loans that are made on the same day or are
converted into a Loan or Loans on the same day.

“Business Day”: shall mean a day, other than a Saturday or Sunday, on which the
Lenders are open for business for the funding of corporate loans, and, with
respect to the One-Month LIBOR Rate, a day on which dealings are carried on in
the London interbank market and banks are open for business in London.

“Capital Lease”: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.  For the avoidance of doubt,
notwithstanding any change in GAAP after the Closing Date that would require
lease obligations that would be treated as operating leases as of the Closing
Date to be classified and accounted for as capital leases or otherwise reflected
on the Obligors’ consolidated balance sheet, for the purposes of determining
compliance with any covenant contained herein, such obligations shall be treated
in the same manner as operating leases are treated as of the Closing Date to the
extent provided in Section 1.2.

“Cash Collateral”: cash, and any interest or other income earned thereon, that
is delivered to Agent to Cash Collateralize any Obligations.

“Cash Collateral Account”: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
reasonable discretion, which account shall be subject to a Lien in favor of
Agent.

“Cash Collateralize”: the delivery of cash (or, in the case of any LC Obligation
or Letter of Credit, a backstop letter of credit to the extent reasonably
satisfactory to the Issuing Bank) to Agent, as security for the payment of any
inchoate or other contingent Obligations, in an amount equal to (a) with respect
to LC Obligations, 105% of the aggregate LC Obligations, and (b) with respect to
any other inchoate or other contingent Obligations for which a claim or demand
for payment has been made in writing on or prior to such time or in respect of
matters or circumstances known to Agent at such time that could be reasonably
expected to result in a loss, cost, damage or expense, Agent’s good faith,
reasonable estimate of the amount that is due or could become due, including all
fees and other amounts relating to such Obligations.  “Cash Collateralization”
has a correlative meaning.

“Cash Equivalents”: (a) marketable obligations issued by, or unconditionally
guaranteed by, the United States government or any agency or instrumentality
thereof and backed by the full faith and credit of the United States government,
in each case maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of the West, any Lender or a commercial bank
organized under the laws of the United States or any state or district thereof,
rated A-1 (or better) by S&P or P-1 (or better) by

4

--------------------------------------------------------------------------------

Moody’s at the time of acquisition, and (unless issued by a Lender) not subject
to offset rights; (c) repurchase obligations with a term of not more than 30
days for underlying investments of the types described in clauses (a) and (b) of
this definition entered into with any bank described in clause (b) of this
definition; (d) commercial paper issued by Bank of the West, any Lender or rated
A-1 (or better) by S&P or P-1 (or better) by Moody’s, and maturing within twelve
months of the date of acquisition; and (e) shares of any money market fund that
has substantially all of its assets invested continuously in the types of
investments referred to above in this definition, has net assets of at least
$500,000,000 and has the highest rating obtainable from either Moody’s or S&P.

“Cash Management Services”: any services provided from time to time by Bank of
the West, any Lender or any of their respective Affiliates to any Obligor or
Subsidiary in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services.

“CERCLA”: the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. § 9601 et seq.).  

“CFC”: a Person that is a “controlled foreign corporation” under Section 957 of
the Code.

“CFC Holding Company”: a Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) (i) substantially all of the assets of which
consist of equity or, if applicable, intercompany debt of one or more direct or
indirect Subsidiaries that are CFCs or other CFC Holding Companies and (ii) that
conducts no material business other than holding such equity and, if applicable,
intercompany debt.

“Change in Law”: the occurrence, after the date of this Agreement, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, guidelines, requirements or
directives (i) under or relating to the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or (ii) promulgated pursuant to Basel III by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any similar authority) or any United States Governmental Authority.

“Claims”: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable and, subject to the limitations set forth in
the last sentence of Section 3.4, documented attorneys’ fees and Extraordinary
Expenses) at any time (including after Full Payment of the Obligations or
replacement of Agent or any Lender) incurred by any Indemnitee or asserted
against any Indemnitee by any Obligor or other Person, in any way relating to
(a) any Loans, Letters of Credit, Loan Documents, Borrower Materials, Reports or
the use thereof or transactions relating thereto, (b) any action taken or
omitted in connection with any Loan Documents, (c) the existence or perfection
of any Liens under the Loan Documents, or realization upon any Collateral,
(d) exercise of any rights or remedies under any Loan Documents or Applicable
Law in connection

5

--------------------------------------------------------------------------------

with the Loan Documents, or (e) failure by any Obligor to perform or observe any
terms of any Loan Document, in each case including all reasonable and documented
out-of-pocket costs and out-of-pocket expenses relating to any investigation,
litigation, arbitration or other proceeding (including an Insolvency Proceeding
or appellate proceedings), whether or not the applicable Indemnitee is a party
thereto.

“Closing Date”: August 2, 2017, which is the date on which each of the
conditions precedent set forth on Section 6.1 either have been satisfied or have
been waived.

“Code”: the Internal Revenue Code of 1986.

“Collateral”: all Property of any Obligor described in Section 7.1, all Property
of any Obligor described in any Security Documents as security for any
Obligations, and all other Property that now or hereafter secures (or is
intended to secure) any Obligations; provided, however, that notwithstanding
anything to the contrary herein, the Collateral shall not include any Excluded
Assets.

“Commitment”: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment.  “Commitments” means the aggregate amount of all Revolver
Commitments.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

“Company”: as defined in the preamble to this Agreement.

“Company LLC Agreement”: Fifth Amended and Restated Limited Liability Company
Agreement, dated as of April 6, 2015, as amended by Amendment No. 1 and
Amendment No. 2, and as the same may be amended, supplemented or modified from
time to time in accordance with this Agreement.

“Competitor” means any Person which is a direct competitor of a Borrower or its
Subsidiaries if, at the time of a proposed assignment, Agent or the assigning
Lender has actual knowledge that such Person is a direct competitor of a
Borrower or its Subsidiaries; provided, that in connection with any assignment
or participation, the assignee or Participant with respect to such proposed
assignment or participation that is an investment bank, a commercial bank, a
finance company, a fund, or other Person which merely has an economic interest
in any such direct competitor, and is not itself such a direct competitor of a
Borrower or its Subsidiaries, shall not be deemed to be a direct competitor for
the purposes of this definition.

“Compliance Certificate”: a certificate, substantially in the form of Exhibit D
by which Borrower Agent certifies compliance with Section 10.3.

“Consolidated Funded Indebtedness”: as of any date of determination, all Debt
for Borrowed Money of Obligors and their respective Subsidiaries, determined on
a consolidated basis in accordance with GAAP, that by its terms matures more
than one year after the date of determination, and any such Debt maturing within
one year from such date that is renewable or extendable at the option of
Obligors and their respective Subsidiaries, as applicable, to a date more than
one year from such date, including, in any event, but without duplication, with
respect to Obligors and their respective Subsidiaries, the Revolver Loans,
Letters of Credit (to the extent not

6

--------------------------------------------------------------------------------

paid within three (3) Business Days of the date such reimbursement obligations
becoming due and payable) and the amount of their Capital Leases.

“Consolidated Net Income”:  with respect to any Person for any period, the net
income (loss) of such Person and its Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP; provided, however, that there
shall be excluded therefrom (a) effects of adjustments (including the effects of
such adjustments pushed down to Obligors and their Subsidiaries) in the
consolidated financial statements of Borrower Agent and its Subsidiaries
pursuant to GAAP attributable to the application of recapitalization accounting
or purchase accounting, as the case may be, in relation to any consummated
Acquisition or joint venture investment or the amortization or write-off or
write-down of any amounts thereof, net of taxes, (b) the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period whether effected through
a cumulative effect adjustment or a retroactive application, in each case in
accordance with GAAP, (c) any net after-tax effect of gains or losses (less all
fees, expenses and charges relating thereto) attributable to asset dispositions
or abandonments or the sale or other disposition of any Equity Interests of any
Person other than in the Ordinary Course of Business, as determined in good
faith by Borrower Agent and (d) any income (or loss) resulting from changes in
value of earn-out obligations.

“Contingent Obligation”: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other similar obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

“CWA”: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

“Debt”: as applied to any Person, without duplication, all of the following,
whether or not included as indebtedness or liabilities in accordance with GAAP:
(a) Borrowed Money; (b) all obligations of such Person to pay the deferred
purchase price of property or services (other than (i) accrued expenses and
trade account payables in the Ordinary Course of Business, (ii) accruals

7

--------------------------------------------------------------------------------

for payroll accrued in the Ordinary Course of Business and (iii) earn-outs and
similar obligations unless such earn-outs and similar obligations are
non-contingent obligations under GAAP and have not been paid within three
(3) Business Days of becoming due and payable); (c) net obligations owing by
such Person under any Hedging Agreements; (d) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person, including indebtedness arising under conditional sales or other title
retention agreements, whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; provided, that, if such indebtedness
is not assumed by a personal liability of such Person then the amount of such
indebtedness shall be limited to the lesser of (i) the unpaid amount of such
indebtedness and (ii) the book value of the assets securing such indebtedness;
(e) all Contingent Obligations to the extent that the “primary obligations” (as
defined in the definition of Contingent Obligations) related thereto constitute
Debt; (f) [reserved]; and (g) in the case of an Obligor, without duplication,
the principal amount of Obligations.  The Debt of a Person shall include any
recourse Debt of any partnership in which such Person is a general partner or
joint venture to the extent such Person is liable therefor, and the amount of
any net obligation under any Hedging Agreement on any date shall be deemed to be
the Swap Termination Value as of such date.

“Default”: an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.

“Default Rate”: for any Obligation (including, to the extent permitted by
Applicable Law, interest not paid when due), 2% plus the interest rate otherwise
applicable thereto.

“Defaulting Lender”: any Lender or other Recipient that, as determined by Agent,
(a) has failed to perform any funding obligations hereunder, and such failure is
not cured within three (3) Business Days; (b) has notified Agent or any Borrower
that such Lender does not intend to comply with its funding obligations
hereunder or has made a public statement to the effect that it does not intend
to comply with its funding obligations hereunder or under any other credit
facility; (c) has failed, within two (2) Business Days following request by
Agent, to confirm in a manner satisfactory to Agent that such Lender will comply
with its funding obligations hereunder; (d) has, or has a direct or indirect
parent that has, become the subject of an Insolvency Proceeding (other than via
an Undisclosed Administration) or taken any action in furtherance thereof; or
(e) has, or has a direct or indirect parent that has, become the subject of a
Bail-In Action; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an equity
interest in such Lender or parent so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or become the subject of a Bail-In Action.

“Disqualified Institutions”: (a) any Person that has been designated as a
“Disqualified Institution” by written notice (including via e-mail) delivered on
or prior to (or, with the consent of Agent, following) the date of this
Agreement, by Borrower Agent to Agent and (b) any Person that is a Competitor of
any Obligor or Subsidiary thereof designated by written notice (including via
e-mail) from Borrower Agent to Agent from time to time; provided that to the
extent Persons are identified as Disqualified Institutions after the Closing
Date pursuant to any of clauses (a) or (b) hereof, the inclusion of such Persons
as Disqualified Institutions shall not retroactively apply

8

--------------------------------------------------------------------------------

to disqualify such Persons with respect to amounts previously acquired pursuant
to prior assignments or participations; provided further that any Person that
the Borrowers designate as no longer being a “Disqualified Institution” by
written notice to the Administrative Agent from time to time shall no longer
constitute a Disqualified Institution for all purposes under the Loan Documents
upon such designation.

“Distribution”: any declaration or payment of a distribution (including
distributions to fund pass through income tax obligations), interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt owing to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

“Dollars”: lawful money of the United States.

“Domestic Subsidiary”: any Subsidiary that is incorporated or organized under
the laws of the United States of America, any state thereof or the District of
Columbia.

“EBITDA”: for any applicable period and determined on a consolidated basis for
Parent and its Subsidiaries, Consolidated Net Income plus

(a) without duplication, the sum of the following for such applicable period (to
the extent deducted in determining such Consolidated Net Income for such
period):  

(i) total interest expense;

(ii) provision for taxes based on income, profits or capital gains, including,
without limitation, federal, state, local, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period including penalties
and interest related to such taxes or arising from any tax examinations;

(iii) depreciation and amortization as set forth in the statement of cash flows
of Parent and its Subsidiaries;

(iv) Transaction Expenses;

(v)  (1) non-recurring, unusual or extraordinary expenses, charges and losses in
an aggregate amount not to exceed $1,000,000, (2) closing costs and expenses
paid in cash in an aggregate amount not to exceed $250,000 in connection with
the closure or disposition of non-performing or under-performing restaurant
locations to the extent such restaurant locations are permitted to be closed
pursuant to the terms hereof and (3) costs associated with compliance with the
requirements of the Sarbanes-Oxley Act of 2002 and other Public Company Costs in
an aggregate amount not to exceed $3,000,000;

(vi) non-cash expenses, charges and losses (including reserves, impairment
charges or asset write-offs, write-offs of deferred financing fees, losses from
investments recorded using the equity method), in each case other than (A) any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to

9

--------------------------------------------------------------------------------

accounts receivable in the normal course or inventory; provided that if any
non-cash charges referred to in this clause (vi) represents an accrual or
reserve for potential cash items in any future period, (1) the Borrower Agent
may elect not to add back such non-cash charge in the current period and (2) to
the extent the Borrower Agent elects to add back such non-cash charge, the cash
payment in respect thereof in such future period shall be subtracted from EBITDA
in such future period to such extent paid;

(vii)  expenses, charges and losses (i) for which the Obligors and their
Subsidiaries are reimbursed (pursuant to indemnity, insurance or otherwise) or
(ii) so long as (1) Borrower Agent has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by an
indemnifying party, insurer or otherwise, (2) Agent has been provided with
evidence reasonably satisfactory to it that such expenses, charges or losses are
covered by such indemnity, insurance or otherwise and (3) such amount is in fact
reimbursed within 365 days (or such later date as agreed to by Agent) of the
date of such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so reimbursed within such 365 days
(or such later date as agreed by Agent));

(viii) pre-opening and opening costs, charges and expenses in connection with a
new restaurant location in an amount not to exceed $150,000 per new location;

(ix) costs, charges and expenses in connection with the exchange of Class B
Shares for Class A Shares in an amount not to exceed $2,000,000 in the
aggregate; and

(x) non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or change of any such Equity Interests,
stock option, stock appreciation rights, or similar arrangements) minus the
amount of any such expenses or charges when paid in cash to the extent not
deducted in the computation of Consolidated Net Income;

minus

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, extraordinary income or non-cash gains (excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item that reduced EBITDA in any prior period);

in each case, determined on a consolidated basis in accordance with GAAP.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

10

--------------------------------------------------------------------------------

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within fifteen Business Days after written
notice to Borrower Agent of a failure to respond to the proposed assignment and
provided further that it shall be reasonable for Borrower Agent to reject any
assignment to a Disqualified Institution) and Agent, which extends credit
facilities of this type in its ordinary course of business and whose becoming an
assignee would not constitute a prohibited transaction under Section 4975 of the
Code or any other Applicable Law; and (c) upon the occurrence and during the
continuation of any Event of Default, any Person acceptable to Agent in its
discretion; provided, however, any assignment to a financial institution in
respect of Revolver Loans shall also require the approval of the Issuing Bank
and Swingline Lender.

“Enforcement Action”: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to act in an Obligor’s Insolvency Proceeding or to credit bid
Obligations, or otherwise).

“Environmental Laws”: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to human health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

“Environmental Notice”: a written notice from any Governmental Authority or
other Person of any alleged or threatened noncompliance with, or any
investigation of a possible violation of, litigation relating to, or potential
fine or liability under, any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for correction
or remediation.

“Environmental Release”: a release as defined in CERCLA or under any other
Environmental Law applicable to the business of the Obligors and their
respective Subsidiaries.

“Equity Interest”: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

“ERISA”: the Employee Retirement Income Security Act of 1974.

11

--------------------------------------------------------------------------------

“ERISA Affiliate”: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event”: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or written notification that a Multiemployer Plan is in reorganization (within
the meaning of Section 4241 of ERISA); (d) the filing under Section 4041(c) of
ERISA of a notice of intent to terminate any Pension Plan, the treatment of a
Pension Plan or Multiemployer amendment as a termination under Section 4041 or
4041A of ERISA, or the institution in writing of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) a written determination that
any Pension Plan is considered an at-risk plan (within the meaning of Section
430 of the Code or Section 303 of ERISA) or a Multiemployer Plan is in critical
or endangered status (within the meaning of Section 432 of the Code or Section
305 of ERISA or the Pension Protection Act of 2006); (f) an event or condition
that constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate; or (h) a failure by an Obligor or ERISA Affiliate to
meet all applicable funding or contribution requirements under the Code and
ERISA in respect of a Pension Plan or Multiemployer Plan, whether or not waived
(unless such failure is corrected by the final due date for the plan year for
which such failure occurred).

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Event of Default”: as defined in Section 11.1.

“Excluded Account”: each Deposit Account that (i) contains no more than $10,000
at any time (and $30,000 in the aggregate for all such Deposit Accounts),
(ii) is used primarily for payroll or employee benefit plans, (iii) is used
exclusively as a tax account, (iv) is used exclusively as an escrow account, or
(v) is used exclusively as a fiduciary or trust account.

“Excluded Assets”: as defined in Section 7.1.

“Excluded Subsidiary”: each (a) Subsidiary constituting a Foreign Subsidiary
under clause (i) of the definition thereof, (b) direct or indirect Domestic
Subsidiary of a CFC or a CFC Holding Company, (c) CFC Holding Company, (d) any
Subsidiary prohibited or restricted by Applicable Law from providing a Guaranty
or whose Guaranty would require governmental (including regulator) consent,
approval, license or authorization or would result in material adverse tax
consequences as reasonably determined by Borrower Agent in consultation with
Agent, and (e) Habit Employment, L.P.

12

--------------------------------------------------------------------------------

“Excluded Swap Obligation”: with respect to an Obligor, each Swap Obligation as
to which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to any keepwell, support or other agreement for the benefit of
such Obligor and all guarantees of Swap Obligations by other Obligors) when such
guaranty or grant of Lien becomes effective with respect to the Swap
Obligation.  If a Hedging Agreement governs more than one Swap Obligation, only
the Swap Obligation(s) or portions thereof described in the foregoing sentence
shall be Excluded Swap Obligation(s) for the applicable Obligor.

“Excluded Tax”: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation (each, a
“Recipient”), (a) any tax imposed on or measured by the net income or net
profits (however denominated) of any Recipient (including any franchise taxes
imposed in lieu of such taxes and any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Recipient is organized or the jurisdiction (or by any
political subdivision or taxing authority thereof) in which such Recipient’s
principal office or relevant office for receiving payments from or on account of
the Borrowers or making funds available to or for the benefit of the Borrowers,
or, in the case of any Lender, its applicable Lending Office, is located;
(b) any tax imposed as a result of a present or former connection between such
Recipient and the jurisdiction or taxing authority imposing the tax (other than
any such connection arising solely from such Recipient having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under, this Agreement or any other Loan Document);
(c) taxes resulting from a Recipient’s failure to comply with the requirements
of Section 5.11 of this Agreement; (d) any United States federal withholding
taxes that are or would be required to be withheld pursuant to a law, and based
upon the applicable withholding rate, in effect at the time such Recipient
becomes a party to this Agreement (or designates a new Lending Office), except
in each case to the extent that (i) such Recipient (or its assignor, if any) was
previously entitled to receive an amount pursuant to Section 5.10.1 or 5.10.2 of
this Agreement, if any, with respect to such withholding tax at the time such
Recipient becomes a party to this Agreement (or designates a new Lending
Office), and (ii) additional United States federal withholding taxes are imposed
after the time such Recipient becomes a party to this Agreement (or designates a
new Lending Office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority; (e) any United States federal withholding taxes imposed under FATCA;
(f) U.S. backup withholding Taxes; (g) Taxes resulting from the gross negligence
or willful misconduct of the Agent or the Recipient; and (h) penalties, interest
and additions to Tax relating to any of the foregoing.

“Extraordinary Expenses”: subject to the limitations set forth in the last
sentence of Section 3.4, all documented and reasonable out-of-pocket costs,
out-of-pocket expenses or advances that Agent may incur during an Event of
Default, or during the pendency of an Insolvency Proceeding of an Obligor,
including those relating to (a) any audit, inspection, repossession, storage,
repair, appraisal, insurance, manufacture, preparation or advertising for sale,
sale, collection, or other preservation of or realization upon any Collateral;
(b) any action, arbitration or other proceeding (whether instituted by or
against Agent, any Lender, any Obligor, any representative of creditors of an
Obligor or any other Person) in any way relating to any Collateral (including
the validity,

13

--------------------------------------------------------------------------------

perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations.  Such costs, expenses and
advances include storage fees, insurance costs, permit fees, utility reservation
and standby fees, documented and reasonable out-of-pocket costs, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and
out-of-pocket travel expenses.  

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements and related legislation or official administrative rules, guidance or
practices with respect thereto.

“Federal Funds Rate”: for any period, a fluctuating interest rate per annum
equal, for each day during such period, to (a) the weighted average of interest
rates on overnight federal funds transactions with members of the Federal
Reserve System on the applicable Business Day (or on the preceding Business Day,
if the applicable day is not a Business Day), as published by the Federal
Reserve Bank of New York on the next Business Day; or (b) if no such rate is
published on the next Business Day, the average rate (rounded up, if necessary,
to the nearest 1/8 of 1%) charged to Bank of the West on the applicable day on
such transactions, as reasonably determined by Agent.

“Fiscal Quarter”: each fiscal quarter of the Parent and its Subsidiaries in each
fiscal year consisting of 13 weeks of operations (or, in the case of a 53-week
fiscal year, 14 weeks of operations for the fourth fiscal quarter).

“Fiscal Year”: the fiscal year of Parent and its Subsidiaries.

“FLSA”: the Fair Labor Standards Act of 1938.

“Food Security Act”: means 7 U.S.C. §1631, Protection of Purchasers of Farm
Products, of the Food Security Act of 1985.

“Foreign Lender”: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.

“Foreign Plan”: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

“Foreign Subsidiary”: a Subsidiary (i) that is not a Domestic Subsidiary,
(ii) substantially all the assets of which, directly or indirectly, constitute
equity interests or indebtedness of one or

14

--------------------------------------------------------------------------------

more CFCs or CFC Holding Companies, or (iii) that is a Domestic Subsidiary of a
Subsidiary described in clause (i) or (ii).

“Fronting Exposure”: a Defaulting Lender’s Pro Rata share of LC Obligations or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.

“Full Payment”: with respect to any Obligations, (a) the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding), but excluding
contingent indemnification obligations for which no claim or demand has been
made; and (b) if such Obligations are LC Obligations or inchoate or contingent
in nature (other than indemnification obligations which are either contingent or
inchoate to the extent no claims giving rise thereto have been asserted),
(i) Cash Collateralization thereof (or delivery of a backstop letter of credit
reasonably acceptable to Agent in its reasonable discretion, in the amount of
required Cash Collateral) or (ii) the full termination thereof.  No Loans shall
be deemed to have been paid in full until all Commitments related to such Loans
have expired or been terminated.

“GAAP”: generally accepted accounting principles in effect in the United States
from time to time; provided, however, that if Borrower Agent notifies Agent that
Borrower Agent requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower Agent that the Required Lenders request an amendment to any provision
hereof for such purposes), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then Agent and
Borrower Agent agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such accounting
change with the intent of having the respective positions of the Lenders and
Borrowers after such accounting change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such accounting change
had occurred.

“Governmental Approvals”: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

“Governmental Authority”: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority (including any applicable supranational
bodies, such as the European Union or the European Central Bank).

“Guarantor Payment”: as defined in Section 5.12.3.

“Guarantors”: HBG Franchise, LLC, a Delaware limited liability company and each
other Person who guarantees payment or performance of any Obligations.  For the
avoidance of doubt, no Excluded Subsidiary shall be required to be a Guarantor.

“Guaranty”: each guaranty agreement executed by a Guarantor in favor of Agent.

15

--------------------------------------------------------------------------------

“Hedging Agreement”: any “swap agreement” as defined in Section 101(53B)(A) of
the Bankruptcy Code.

“Indemnified Taxes”: Taxes other than Excluded Taxes imposed on or with respect
to any payment made by Borrowers in respect of Loans pursuant to any Loan
Document.

“Indemnitees”: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of the West Indemnitees.

“Insolvency Proceeding”: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

“Intellectual Property”: all intellectual Property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, trade secrets, URLs, domain names, social media accounts, internet
keywords, websites, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises; all licenses
or other rights to use any of the foregoing; and all books and records relating
to the foregoing.

“Intellectual Property Claim”: any claim or assertion (whether in writing, by
suit or otherwise) that an Obligor’s ownership, use, marketing, sale or
distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

“Intercompany Subordination Agreement”: the Subordination Agreement of even date
herewith, among Obligors and Agent.

“Inventory”: as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in an Obligor’s business
(but excluding Equipment).

“Investment”: any advance, loan, extension of credit (by way of guarantee or
otherwise) or capital contribution to, or purchase of any Equity Interests
(including any Acquisition), bonds, notes, debentures or other debt securities
of, or any assets constituting a business unit of, or any other investment in,
any Person; provided that, capital expenditures shall not in and of themselves
constitute “Investments”.

“IP Assignment”: a collateral assignment or security agreement pursuant to which
an Obligor assigns or grants a security interest in its interests in copyrights,
patents, trademarks or other intellectual property to Agent, as security for the
Obligations.

“IRS”: the United States Internal Revenue Service.

16

--------------------------------------------------------------------------------

“Issuing Bank”: Bank of the West or any Affiliate of Bank of the West, or any
replacement issuer appointed pursuant to Section 2.4.4.

“Issuing Bank Indemnitees”: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

“LC Application”: an application by Borrower Agent to Issuing Bank for issuance
of a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank.

“LC Conditions”: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6.2; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Sublimit and the Revolver Usage at such time does not exceed the Revolver
Commitments; (c) the expiration date of such Letter of Credit is (i) no more
than 365 or 366, as applicable, days from issuance, in the case of standby
Letters of Credit; provided that, standby Letters of Credit may provide for
automatic renewal for successive periods of 365 or 366, as applicable, days
unless the Issuing Bank elects not to extend, (ii) no more than 120 days from
issuance, in the case of documentary Letters of Credit, and (iii) no later than
six months after the Revolver Termination Date, in the case of all Letters of
Credit, unless Cash Collateralized by such date or Borrowers have delivered a
backstop letter of credit reasonably acceptable to Issuing Bank in its
reasonable discretion, in the amount of required Cash Collateral; (d) the Letter
of Credit and payments thereunder are denominated in Dollars; and (e) the
purpose and the form of the proposed Letter of Credit is reasonably satisfactory
to Agent and Issuing Bank in their Permitted Discretion.

“LC Documents”: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Obligor or Subsidiary
to Issuing Bank or Agent in connection with any Letter of Credit.

“LC Obligations”: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; and (b) the stated amount of
all outstanding Letters of Credit.

“LC Request”: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form reasonably satisfactory to Agent and
Issuing Bank.

“Lease Adjusted Leverage Ratio”: means, as of any date of determination, the
ratio of:

(a) (i) Consolidated Funded Indebtedness, plus (ii) eight (8) times Rental
Expense for the trailing 12-month period then ended, divided by

(b) (i) EBITDA for the trailing 12-month period then ended, plus (ii) Rental
Expense for the trailing 12-month period then ended.  

“Lender Indemnitees”: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

17

--------------------------------------------------------------------------------

“Lenders”: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

“Lending Office”: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

“Letter of Credit”: any standby or documentary letter of credit issued by
Issuing Bank for the account of a Borrower, or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by
Agent or Issuing Bank for the benefit of a Borrower.

“Letter of Credit Sublimit”: $10,000,000.

“LIBOR Loan”: Revolver Loans bearing interest based upon the One-Month LIBOR
Rate.

“License”: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

“Licensor”: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

“Lien”: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, including any lien, security interest, pledge,
hypothecation, trust, reservation, encroachment, easement, right-of-way,
covenant, condition, restriction, leases, or other title exception or
encumbrance, excluding, for the avoidance of doubt, the interest of any lessor
in an operating lease and any transfer restrictions under securities laws.

“Lien Waiver”: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request and (d) for any
Collateral subject to a Licensor's Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent's Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

“Loan”: a Revolver Loan.

“Loan Documents”: this Agreement, the Other Agreements and the Security
Documents.

18

--------------------------------------------------------------------------------

“Loan Year”: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

“Margin Stock”: as defined in Regulation U of the Board of Governors.

“Material Adverse Effect”: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect (i) on the business,
results of operations, Properties or financial condition of Borrowers and their
Subsidiaries, taken as a whole, (ii) on the enforceability of any material
provision of any Loan Document or (iii) on the validity or priority of Agent’s
Liens on any material portion of the Collateral; (b) impairs in any material
respect the ability of the Obligors as a whole to perform their obligations
under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs in any material respect the ability of Agent or the
Lenders to enforce or collect the Obligations or to realize upon the Collateral
in accordance with the Loan Documents.  

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

“Mortgage”: a mortgage, deed of trust or deed to secure debt in which an Obligor
grants a Lien on its Real Estate owned in fee to Agent, as security for the
Obligations.

“Multiemployer Plan”: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Notice of Borrowing”: a Notice of Borrowing, substantially in the form of
Exhibit E, to be provided by Borrower Agent to request a Borrowing of Revolver
Loans.

“Obligations”: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under the Loan Documents,
(d) Secured Bank Product Obligations, and (e) other Debts, obligations and
liabilities of any kind owing by Obligors pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

“Obligor”: each Borrower and each Guarantor.

“OFAC”: means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“One-Month LIBOR Rate” shall mean a fluctuating rate of interest as of and
adjusted on each Business Day that is equal from time to time to the rate per
annum determined by Agent equal to the London interbank offered rate for an
interest period of one month as administered by the ICE Benchmark Administration
(or any other Person that takes over the administration of such

19

--------------------------------------------------------------------------------

rate) for deposits in U.S. dollars with a term equivalent to such interest
period appearing on the applicable page or screen at Bloomberg.com (or, in the
event such rate does not appear on a Bloomberg.com page or screen, on the
appropriate page or screen of such other information service that publishes such
rate as shall be selected by Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time on that day (or, if such
day is not a Business Day, the immediately preceding Business Day); provided
that, except as set forth below, in no event shall the One-Month LIBOR Rate be
less than zero; and provided, further, that the One-Month LIBOR Rate may be
adjusted from time to time in Agent’s discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs on that day (or,
if such day is not a Business Day, the immediately preceding Business Day).
Notwithstanding the foregoing, the prohibition on the One-Month LIBOR Rate being
less than zero shall not apply to interest accruing on any portion of the
principal outstanding under this Agreement that is subject to an interest rate
derivative agreement, such as a swap, cancellable swap, cap, corridor, or
collar.

“Ordinary Course of Business”: any business practice currently or previously
engaged in by the Obligors, and any similar, ancillary, complementary or other
business practice reasonably related thereto or that is a reasonable extension,
development or expansion thereof.

“Organic Documents”: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

“OSHA”: the Occupational Safety and Hazard Act of 1970.

“Other Agreement”: (a) each LC Document, fee letter, Lien Waiver, Intercompany
Subordination Agreement, any Mortgage, Compliance Certificate or note now or
hereafter delivered by an Obligor to Agent or a Lender in connection with any
transactions relating hereto or (b) each other document, instrument or agreement
(other than this Agreement or a Security Document) now or hereafter delivered by
an Obligor to Agent or a Lender in connection with any transactions relating
hereto, in each case under this clause (b), that is identified as a Loan
Document.

“Other Taxes”: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document, except any such Taxes described
in clause (b) of the definition of Excluded Taxes that are imposed with respect
to an assignment, grant of a participation, designation of a new office for
receiving payments by or on account of any Borrower or other transfer (other
than an assignment or designation of a new office made pursuant to Section 3.8).

“PACA”: the Perishable Agricultural Commodities Act.

“Parent”: means The Habit Restaurants, Inc., a Delaware corporation.

“Participant”: as defined in Section 13.2.

20

--------------------------------------------------------------------------------

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001).

“Payment Item”: each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.

“PBGC”: the Pension Benefit Guaranty Corporation.

“Pension Plan”: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute.

“Permitted Acquisition”: means any Acquisition constituting a repurchase of any
franchise owned restaurant location or the purchase of the Hamburger Habit so
long as immediately before and after giving effect to such Acquisition (i) no
Event of Default shall have occurred and be continuing or result therefrom, (ii)
Obligors are in compliance with all financial covenants in Section 10.3 on a Pro
Forma Basis, and (iii) any new Subsidiary complies, to the extent required, with
the applicable provisions of Section 10.1.9.

“Permitted Asset Disposition”:

(a)

an Asset Disposition that is a sale or disposition of Cash Equivalents or
Inventory in the Ordinary Course of Business; provided, however, that if an
Event of Default exists, then no Asset Disposition of Inventory shall occur
under this clause (a) following three (3) Business Days’ prior written notice
from Agent to Borrower Agent to discontinue such Asset Dispositions;

(b)

Asset Dispositions of Property (other than Inventory and Accounts) that, in the
aggregate during any Fiscal Year, has a fair market or book value (whichever is
greater) of $500,000 or less;

(c)

so long as no Event of Default has occurred and is continuing, an Asset
Disposition that is a disposition of Inventory that is obsolete, unmerchantable
or otherwise unsalable in the Ordinary Course of Business;

(d)

so long as no Event of Default has occurred and is continuing, an Asset
Disposition other than Inventory (including, but not limited to, Intellectual
Property rights) that is no longer necessary, used or useful for such Obligor’s
business in the Ordinary Course of Business;

(e)

so long as no Event of Default has occurred and is continuing, an Asset
Disposition that is a termination of a lease of real or personal Property that
is not necessary for the Ordinary Course of Business and could not reasonably be
expected to have a Material Adverse Effect;

(f)

an Asset Disposition that is a disposition of Property (i) between and among
Obligors or (ii) by a non-Obligor Subsidiary to an Obligor or to another
non-Obligor Subsidiary;

(g)

licensing, on a non-exclusive basis, of Intellectual Property in the Ordinary
Course of Business;

21

--------------------------------------------------------------------------------

(h)

an abandonment, or cessation of maintenance or enforcement, of Intellectual
Property, in each case that is (i) in the Ordinary Course of Business, (ii) with
respect to Intellectual Property that is not material to the business of the
Borrower, and (iii) not materially adverse to the interests of the Lenders;

(i)

the leasing, occupancy agreements or sub-leasing of Property in the Ordinary
Course of Business and which do not materially interfere with the business of
Borrower Agent or its Subsidiaries;

(j)

so long as no Event of Default has occurred and is continuing, the sale or
discount, in each case without recourse, of accounts receivable arising in the
Ordinary Course of Business, but only in connection with the compromise or
collection thereof;

(k)

casualty events with respect to any Obligor’s tangible Property;

(l)

dispositions of any Obligor’s Real Estate and any improvements thereon arising
in connection with any condemnation or eminent domain proceedings or sale,
including by way of a like kind exchange under Section 1031 of the Code;

(m)

dispositions (x) from Subsidiaries that are not Obligors to Obligors or (y)
among Subsidiaries that are not Obligors;

(n)

the conversion of any restaurant location (and associated Property) from an
ownership to franchise model, so long as (i) Borrowers and their Subsidiaries
are in pro forma compliance with the financial covenants set forth in Section
10.3, such compliance to be determined on the basis of the most recently
delivered financial statements pursuant to Sections 10.1.2(a) or (b) as though
such Asset Disposition had been consummated on the first day of the fiscal
period covered thereby and (ii) Borrower Agent shall have delivered to Agent, at
least five Business Days prior to the date on which such Asset Disposition is to
be consummated, calculations in reasonable detail evidencing compliance with
sub-clause (i) above;

(o)the disposition of any non-performing or under-performing restaurant
locations (and associated Property), provided that no more than ten (10) such
restaurant locations may be so disposed in any trailing twelve-month period; or

(p)

other Asset Dispositions approved in writing by Agent and Required Lenders.

“Permitted Contingent Obligations”: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed
unless such increase results from an increase in the primary obligation that is
otherwise permitted hereunder; (d) incurred in the Ordinary Course of Business
with respect to surety, appeal or performance bonds, or other similar
obligations; (e) arising from customary indemnification obligations in favor of
purchasers in connection with a Permitted Acquisition, any other Investment or
any Asset Disposition, in each case to the extent permitted hereunder;
(f) arising under the Loan Documents or other Debt not prohibited by this
Agreement; (g) constituting Investments permitted by this Agreement;
(h) pursuant to guaranties by an Obligor

22

--------------------------------------------------------------------------------

of another Obligor with respect to operating leases, contracts and other
commitments entered into in the Ordinary Course of Business; (i) to the extent
such guaranties are permitted by Section 10.2.1; or (j) other Contingent
Obligations in an aggregate amount of $500,000 or less at any one time
outstanding.

“Permitted Discretion”: a determination made in the exercise, in good faith, of
reasonable business judgment from the perspective of a secured lender.

“Permitted Lien”: as defined in Section 10.2.2.

“Permitted Purchase Money Debt”: Purchase Money Debt of Borrowers and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate principal amount does not exceed $2,000,000 outstanding at any
one time.

“Permitted Seller Debt”:  unsecured debt incurred in accordance with Section
10.2.1 and in connection with a Permitted Acquisition, or any other acquisition
constituting an Investment permitted under this Agreement, payable to the seller
in connection therewith and containing subordination terms (or subject to a
subordination agreement in favor of Agent and Lenders) and other terms and
conditions acceptable to Agent in its Permitted Discretion.

“Person”: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

“Plan”: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

“Platform”: as defined in Section 14.3.3.

“Prime Rate”: the rate of interest announced by Bank of the West from time to
time as its prime rate.  Such rate is set by Bank of the West on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate.  Any change in such
rate publicly announced by Bank of the West shall take effect at the opening of
business on the day specified in the announcement.

“Pro Forma Basis” for the purposes of calculating EBITDA for any measurement
period, if at any time during such measurement period (and after the Closing
Date), the Company or any of its Subsidiaries shall have made a Permitted
Acquisition, EBITDA for such measurement period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Permitted Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case to be
mutually and reasonably agreed upon by Borrowers and Agent) or in such other
manner acceptable to Agent as if any such Permitted Acquisition or adjustment
occurred on the first day of such measurement period; provided in each case,
Borrowers shall have delivered to Agent in respect of such Permitted
Acquisition, historical audited financial statements of the target for the
immediately preceding three year period (to the extent available) or a quality
of earnings report reasonably acceptable to Agent in respect of unaudited
financial statements of the target for the same three year period.

23

--------------------------------------------------------------------------------

“Pro Rata”: with respect to any Lender, a percentage (rounded to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s outstanding Revolver Commitment by the
aggregate amount of all outstanding Revolver Commitments and (b) at any other
time, by dividing the amount of such Lender’s Loans and LC Obligations by the
aggregate amount of all outstanding Loans and LC Obligations.

“Properly Contested”: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being contested in good faith by
appropriate action promptly taken and diligently pursued; (c) adequate reserves
have been established in accordance with GAAP; (d) non-payment could not
reasonably be expected to have a Material Adverse Effect, nor result in
forfeiture or sale of any material portion of the Collateral of the Obligor; (e)
no Lien is imposed on assets of the Obligor that would result in an Event of
Default, unless bonded and stayed to the reasonable satisfaction of Agent; and
(f) if the obligation results from entry of a judgment or other order that would
result in an Event of Default, such judgment or order is stayed pending appeal
or other judicial review.

“Property” or “Properties”: any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.

“Public Company Costs” means costs relating to compliance with the provisions of
the Securities Act and the Exchange Act, in each case as applicable to companies
with equity or debt securities held by the public, the rules of national
securities exchange companies with listed equity or debt securities, directors’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance, listing fees and all executive, legal and
professional fees related to the foregoing.

“Purchase Money Debt”: (a) Debt (other than the Obligations), including Capital
Leases, for payment of any of the purchase price of fixed assets (including Real
Estate) or construction or improvement thereof; (b) Debt (other than the
Obligations), including Capital Leases, incurred within ninety (90) days before
or after acquisition of any fixed assets (including Real Estate), for the
purpose of financing any of the purchase price or for the construction or
improvement thereof; and (c) any renewals, extensions or refinancings (but not
increases (other than any additions and accessions and increases in the amount
of any accrued and unpaid interest on such Debt, plus the amount of any penalty
or premium required to be paid under the terms of the instrument or documents
governing such Debt and any fees and expenses (including original issue
discount, upfront fees or similar fees) incurred in connection with the renewal,
extension or refinancing)) thereof.

“Purchase Money Lien”: a Lien that secures Purchase Money Debt, encumbering
(i) in the case of personal Property, only the fixed assets acquired with such
Debt (including, in the case of Purchase Money Debt subject to a master lease or
similar agreement, all fixed assets acquired with such Debt) and accessions
thereto, and the proceeds thereof and constituting a Capital Lease or a purchase
money security interest under the UCC, or, (ii) in the case of Real Estate, such
Real Estate, associated fixtures located on such Real Estate and related rights
and interests appurtenant to such Real Estate pursuant to a customary mortgage
or deed of trust.

24

--------------------------------------------------------------------------------

“Qualified ECP”: an Obligor with total assets exceeding $10,000,000 or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

“RCRA”: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

“Real Estate”: all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.

“Real Estate Lease” means any lease, rental agreement or other occupancy
agreement to which any Obligor is a party as lessee, tenant or occupant
pertaining to the leasing or operation of real property, including without
limitation a restaurant, an Obligor’s executive office, storage facility or
support center.  

“Recipient”: as defined in “Excluded Tax.”

“Refinancing Conditions”: the following conditions for Refinancing Debt: (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced plus any unpaid accrued interest
thereon, premium or similar amount required to be paid, including, but not
limited to, underwriting discounts, defeasance costs, commissions and fees and
expenses, including in the form of original issue discount or upfront fees,
incurred in connection with any of the foregoing; (b) other than any Refinancing
Debt in respect of Purchase Money Debt, at the time of incurrence of issuance
thereof, it has (i) a final maturity no sooner than and (ii) a Weighted Average
Life to Maturity no less than, in each case, the Debt being extended, renewed or
refinanced; (c) if applicable, it is subordinated to the Obligations at least to
the same extent as the Debt being extended, renewed or refinanced; (d) the
representations, covenants and defaults applicable to it are not, when taken as
a whole, materially less favorable to Borrowers than those applicable to the
Debt being extended, renewed or refinanced; and (e) upon giving effect to it, no
Event of Default shall have occurred and be continuing.

“Refinancing Debt”: Borrowed Money that is the result of an extension, renewal
or refinancing of Debt permitted under Section 10.2.1(b), (c), (d), (e), (f),
(h), (i) or (p).

“Register”:  as defined in Section 13.3.4.

“Reimbursement Date”: as defined in Section 2.4.2.

“Related Real Estate Documents”: with respect to any fee-owned Real Estate
subject to a Mortgage, the following, in form and substance reasonably
satisfactory to Agent: (a) a mortgagee title insurance policy (or binding
commitments therefor) covering Agent’s interest under the Mortgage, in a form
and amount (not to exceed in any event the fair market value of the Real Estate
covered thereby) and by an insurer reasonably acceptable to Agent, which must be
fully paid on the effective date of the Mortgage; (b) such assignments of
leases, estoppel letters, attornment agreements, consents, waivers and releases
as Agent may reasonably require with respect to other Persons having an interest
in the Real Estate as are customarily required by real estate lenders for
similarly situated Real Estate in order to adequately protect Agent’s interest
in the Real Estate; provided, however, that to the extent not obviating Agent’s
ability to seek or obtain mortgagee title

25

--------------------------------------------------------------------------------

insurance policies in accordance with clause (a) of this definition, obtaining
any third party documents under this clause (b) shall be subject to the exercise
of commercially reasonable efforts by Borrower; provided further that no
subordination agreements shall be required with respect to leases or subleases
that are permitted by Section 10.2.2(z) hereof; (c) either (i) a current,
as-built survey of the Real Estate certified by a licensed surveyor reasonably
acceptable to Agent sufficient to delete the standard survey exception from the
mortgagee title insurance policy issued in connection with the applicable
Mortgage, or (ii) such documentation as is sufficient for the title company to
remove the standard survey exception from the applicable mortgagee title
insurance policy; (d) a life-of-loan flood hazard determination and, if a
building on the Real Estate is located in a flood plain, an acknowledged notice
to borrower and flood insurance in an amount, with endorsements and by an
insurer, in each case in compliance with all applicable flood laws; (e) an
appraisal of the Real Estate that is no older than 180 days from the date of
issuance, prepared by an appraiser reasonably acceptable to Agent, and in form
and substance reasonably satisfactory to Required Lenders and compliant with the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended
from time to time; (f) environmental assessment report prepared by environmental
engineers reasonably acceptable to Agent prepared within six (6) months prior to
the Closing Date (or the recording date of the Mortgage, in the case of
Mortgages recorded after the Closing Date), provided, that an environmental
database (i.e., ‘desktop’) assessment may be accepted by Agent in lieu of an
environmental assessment if the delivery of environmental assessment report is
not reasonably practical or Agent otherwise determines such assessment report is
otherwise not required in its Permitted Discretion; and (g) such other
documents, instruments or agreements as Agent may reasonably require with
respect to any environmental risks regarding the Real Estate.

“Rental Expense” means, for any period, for Parent and its Subsidiaries on a
consolidated basis, the lease expense of the Parent and Subsidiaries determined
in accordance with GAAP for Real Estate Leases, as disclosed in the Parent’s
income statements reported in their Form 10-Q or Form 10‑K, as applicable.  

“Replacement Lender”:  as defined in Section 13.4.

“Replacement Notice”:  as defined in Section 13.4.

“Report”: as defined in Section 12.2.3.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

“Required Lenders”: subject to Section 4.2, Lenders having, (a) while Revolver
Commitments are outstanding, outstanding Revolver Commitments in excess of 50%
of the aggregate outstanding Revolver Commitments; and (b) if the Revolver
Commitments have terminated, outstanding Revolver Loans and LC Obligations in
excess of 50% of the aggregate outstanding Revolver Loans and LC Obligations;
provided, however, that at any time there is less than three Lenders (counting
Lenders that are Affiliates as a single Lender), “Required Lenders” shall mean
all Lenders; provided, further, however, that the Commitments and Loans of any
Defaulting Lender shall be excluded from such calculation.

26

--------------------------------------------------------------------------------

“Reserve Percentage”: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities.

“Restricted Investment”: any Investment by an Obligor, other than:

(a)

Investments in Subsidiaries existing on the Closing Date;

(b)

Investments existing on the Closing Date set forth on Schedule 10.2.5 or
Investments consisting of an extension, modification, replacement, renewal or
reinvestment of any such Investment existing on the Closing Date; provided, that
the amount of such Investments may not be increased except as required or
contemplated by the terms of such Investment or as otherwise permitted
hereunder;

(c)

Investments in cash and Cash Equivalents that, to the extent required under this
Agreement, are subject to Agent’s Lien and control;

(d)

guarantees and loans and advances permitted under Section 10.2.1 and Section
10.2.7, respectively;

(e)

any Investments (i) in any Obligor, (ii) by any non-Obligor Subsidiary in any
other non-Obligor Subsidiary or (iii) by any Obligor in any non-Obligor
Subsidiary;

(f)

Permitted Acquisitions;

(g)

Investments acquired in connection with the settlement of delinquent Accounts in
the Ordinary Course of Business or in connection with any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of such Account
Debtors;

(h)

the receipt and holding of promissory notes and other non-cash consideration
received in connection with any Asset Disposition permitted by Section 10.2.6;

(i)

Investments in Hedging Agreements to the extent permitted under Section 10.2.14;

(j)

deposits, prepayments and other credits to suppliers made in the Ordinary Course
of Business;

(k)

extensions of trade credit in the Ordinary Course of Business and Investments
received in satisfaction or partial satisfaction thereof from financial troubled
Account Debtors to the extent reasonably necessary in order to prevent or limit
loss;

(l)

Investments made in the Ordinary Course of Business and resulting from pledges
and deposits constituting Permitted Liens;

(m)

Permitted Contingent Obligations;

27

--------------------------------------------------------------------------------

(n) 

Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided that such Investment was not created in anticipation of
such Person becoming a Subsidiary;

(o)

Investments to the extent made with the proceeds of, or paid for by the issuance
of, any Equity Interests issued by (or capital contributions to) the Borrowers
that are used by the Borrowers or any of their Subsidiaries substantially
contemporaneously to make such Investment; and

(p)

other Investments in an aggregate amount outstanding at any time not to exceed
$500,000.

“Restrictive Agreement”: an agreement (other than a Loan Document) that
(a) conditions or restricts the right of any Obligor to incur or repay Borrowed
Money or to grant Liens on any assets, (b) materially restricts the right of any
non-Obligor Subsidiary to declare or make Distributions or to repay any
intercompany Debt owing to any Obligor or (c) materially restricts the right of
any Obligor to modify, extend or renew any agreement evidencing Borrowed Money.

“Revolver Commitment”: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown
opposite such Lender’s name on Schedule 1.1, as hereafter modified pursuant to
an Assignment and Acceptance to which it is a party.  “Revolver Commitments”
means the aggregate amount of such commitments of all Lenders.

“Revolver Commitment Termination Date”: the earliest to occur of (a) the
Revolver Termination Date; (b) the date on which Borrowers terminate all
Revolver Commitments pursuant to Section 2.1.4(a); or (c) the date on which all
Revolver Commitments are terminated pursuant to Section 11.2.

“Revolver Loan”: a loan made pursuant to Section 2.1.1 and any Swingline Loan.

“Revolver Termination Date”: the date that is two (2) years from the Closing
Date.

“Revolver Usage”: (a) the aggregate amount of outstanding Revolver Loans; plus
(b) the aggregate outstanding LC Obligations.

“Royalties”: all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

“Sanctioned Entity”: (a) a country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, in each case, that is subject to or the
target of comprehensive Sanctions administered by OFAC, to the extent applicable
to the Obligors (including, at the time of this Agreement, Balkans, Belarus,
Burma, Cote D’Ivoire

28

--------------------------------------------------------------------------------

(Ivory Coast), Cuba, Democratic Republic of Congo, Iran, Iraq, Liberia, North
Korea, Sudan, Syria, and Zimbabwe).  

“Sanctioned Person”: at any time, (a) any Person listed on any Sanctions-related
list of designated Persons maintained by OFAC or the U.S. Department of State
and the United Nations Security Council, the European Union, any European Union
member state, Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority in a jurisdiction in which the Obligors conduct business,
(b) any Person operating, organized or resident in a Sanctioned Entity or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions”: all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, and (b) to the
extent applicable to the Obligors, the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority in a jurisdiction in which
the Obligors conduct business.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions

“Secured Bank Product Obligations”: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Subsidiary to a Secured Bank
Product Provider; provided, that Secured Bank Product Obligations shall not
include its Excluded Swap Obligations.

“Secured Bank Product Provider”: (a) Bank of the West or any of its Affiliates;
and (b) any other Lender or Affiliate of a Lender that is providing a Bank
Product, provided such provider delivers a Secured Bank Product Provider
Agreement to Agent within 10 days following the later of the Closing Date or
creation of the Bank Product.

“Secured Bank Product Provider Agreement”: means an agreement in substantially
the form of Exhibit H, executed and delivered by any Lender or Affiliate (other
than Bank of the West) that is providing a Bank Product, (a) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral and
the methodology to be used in calculating such amount, and (b) agreeing to be
bound by Section 12.13.

“Secured Parties”: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.

“Security Documents”: this Agreement, the Guaranties, Mortgages, IP Assignments,
Stock Pledges and all other documents, instruments and agreements executed and
delivered by the Obligors now or hereafter securing (or given with the intent to
secure or perfect any security interests) any Obligations.

“Senior Officer”: the chairman of the board, president, treasurer, controller,
chief executive officer, chief financial officer or principal accounting officer
of a Borrower or, if the context requires, any other Obligor.

29

--------------------------------------------------------------------------------

“Settlement Report”: a report summarizing Revolver Loans and participations in
LC Obligations outstanding as of a given settlement date, allocated to Lenders
on a Pro Rata basis in accordance with their Revolver Commitments.

“Solvent”: as to any Person, such Person at any time of determination (a) owns
Property the fair salable value of which (on a going concern basis) is greater
than the amount required to pay all of its debts (including contingent
liabilities); (b) owns Property the fair salable value of which (on a going
concern basis) is greater than the amount that will be required to pay the
probable liability of such Person on its debts and other liabilities, including
contingent liabilities, as such debt and other liabilities become absolute and
matured; (c) has capital that is not unreasonably small in relation to the
business of such Person contemplated as of such time; and (d) does not intend to
incur, or believe that it will incur, debts, including current obligations,
beyond its ability to pay such debts as they mature in the ordinary course of
business.  For purposes of this definition, the amount of any contingent
liability shall be computed as the amount that, in the list of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Stock Certificates”: stock certificates and any other certificated equity
interests (if any) of Borrower Agent and its material wholly-owned Subsidiaries
(other than any Excluded Assets) to the extent possession of such certificates
perfects a security interest therein.

“Stock Pledges”: the stock pledges to be executed by each Obligor, in favor of
Agent, whereby each Obligor pledges the certificated Equity Interests of its
Subsidiaries (subject to Section 7.7) as security for the Obligations.

“Subsidiary”: any entity more than 50% of whose voting securities or Equity
Interests are owned by an Obligor or any combination of Obligors (including
indirect ownership by an Obligor through other entities in which an Obligor
directly or indirectly owns more than 50% of the voting securities or Equity
Interests).

“Swap Obligations”: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

“Swap Termination Value”: in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) of this definition, the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Swingline Lender”: Bank of the West or any permitted replacement agent that has
funded Swingline Loans.

“Swingline Loan”: any Borrowing of Revolver Loans funded with the Swingline
Lender’s funds, until such Borrowing is settled among Lenders or repaid by
Borrowers.

30

--------------------------------------------------------------------------------

“Swingline Loan Cap”: $0.

“Tax Receivable Agreement”: that certain Tax Receivable Agreement dated as of
November 25, 2014 by and among Parent, its wholly-owned Subsidiaries, Borrower
and each member of the Borrower identified on Annex A thereto, as amended
through the date hereof and as further amended, supplemented or modified from
time to time in accordance with this Agreement.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions”: the execution and delivery of the Loan Documents on the Closing
Date.

“Transaction Expenses” means any fees or expenses incurred or paid by Parent or
its Subsidiaries in connection with the Transactions.

“Transferee”: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations in accordance with the
provisions of this Agreement.

“U.S. Person”:  “United States Person” as defined in Section 7701(a)(30) of the
Code.

“UCC”: the Uniform Commercial Code as in effect in the state of New York or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

“UCC Filing Collateral”: Collateral consisting of assets of the Obligors for
which a security interest can be perfected by filing a UCC financing statement.

“Undisclosed Administration”: in relation to a Lender or a parent thereof that
directly or indirectly controls such Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender or parent, as the case may be, is
subject to home jurisdiction supervision if Applicable Law requires that such
appointment is not to be publicly disclosed.

“United States” or “U.S.”: United States of America.

“Upstream Payment”: a Distribution by a Subsidiary of a Borrower to such
Borrower.

“USCO”:  the United States Copyright Office.

“USPTO”:  the United States Patent and Trademark Office.

“Value”: as of any date of determination, the face amount of an Account, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.

31

--------------------------------------------------------------------------------

“Weighted Average Life to Maturity”: when applied to any Debt at any date, the
number of years obtained by dividing: (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (b) the then outstanding principal amount of such Debt; provided
that for purposes of determining the Weighted Average Life to Maturity of any
Refinancing Debt or any Debt that is being modified, refinanced, refunded,
renewed, replaced or extended (the “Applicable Debt”), the effects of any
amortization or prepayments made on such Applicable Debt prior to the date of
the applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Accounting Terms

.  Under the Loan Documents (except as otherwise specified herein or therein),
all accounting terms shall be interpreted, all accounting determinations shall
be made, and all financial statements shall be prepared, in accordance with GAAP
applied on a basis consistent with the most recent audited financial statements
of Borrowers delivered to Agent before the Closing Date and using the same
inventory valuation method as used in such financial statements, except for any
change required or permitted by GAAP if Borrowers’ certified public accountants
concur in such change, the change is disclosed to Agent, and Section 10.3 and
all other relevant provisions of the Loan Documents are amended in a manner
reasonably satisfactory to Required Lenders and the Borrowers to take into
account the effects of the change.

1.3Uniform Commercial Code

.  As used herein, the following terms are defined in accordance with the UCC in
effect in the state of New York from time to time:  “Chattel Paper,” “Commercial
Tort Claim,” “Deposit Account,” “Document,” “Equipment,” “General Intangibles,”
“Goods,” “Instrument,” “Investment Property,” “Letter-of-Credit Right” and
“Supporting Obligation.”

1.4Certain Matters of Construction

.  The terms “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision.  Any pronoun used shall be deemed to cover all genders.  The
terms “including” and “include” shall mean “including, without limitation” and,
for purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision.  The term “or” has, and
except as otherwise indicated, the inclusive meaning represented by the phrase
“and/or.”  Section titles appear as a matter of convenience only and shall not
affect the interpretation of any Loan Document.  All references to (a) laws or
statutes include all related rules, regulations, interpretations, amendments and
successor statutes or provisions; (b) any document, instrument or agreement
include any amendments, waivers and other modifications, extensions or renewals
(to the extent not prohibited by the Loan Documents); (c) a Section means,
unless the context otherwise requires, a Section of this Agreement; (d) exhibits
or schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
includes such Person’s successors and

32

--------------------------------------------------------------------------------

permitted assigns; (f) [reserved]; or (g) discretion of Agent, Issuing Bank or
any Lender mean the sole discretion of such Person, unless otherwise explicitly
provided in this Agreement or any other Loan Document.  All references to Value,
Loans, Letters of Credit, Obligations and other amounts herein shall be
denominated in Dollars, unless expressly provided otherwise, and all
determinations (including calculations of financial covenants) made from time to
time under the Loan Documents shall be made in light of the circumstances
existing at such time.  Unless otherwise expressly set forth herein or in any
other Loan Document, when the performance of any covenant, duty or obligation
under any Loan Document (including, without limitation, covenants, duties or
obligations in respect of the payment of any Obligations) is stated to be
required on a day which is not a Business Day, the date of such performance
shall extend to the immediately succeeding Business Day (which, with respect to
the payment of any Obligations, shall include daily accrued interest for any
such extended period).  No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision.  A reference to Borrowers’ “knowledge” or similar concept
means actual knowledge of a Senior Officer, or knowledge that a Senior Officer
would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.

1.5Certain Calculations

.  For purposes of making all calculations of the financial covenants set forth
in Section 10.3, all components of such calculations shall be adjusted to
include or exclude, as the case may be, without duplication, such components of
such calculations attributable to any business or assets that have been acquired
or disposed of by the Company or its Subsidiaries after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by Borrower Agent on a Pro Forma Basis.

1.6Time References

.  Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, all references to time of day refer to Pacific standard time
or Pacific daylight saving time, as in effect in Los Angeles, California on such
day.  For purposes of the computation of a period of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding”; provided that, with
respect to a computation of fees or interest payable to Agent or any Lender,
such period shall in any event consist of at least one full day.

SECTION 2.CREDIT FACILITIES

2.1Revolver Commitment

.

2.1.1Revolver Loans

.  Each Lender agrees, severally on a Pro Rata basis up to its Revolver
Commitment, on the terms set forth herein, to make Revolver Loans to Borrowers
from time to time through the Revolver Commitment Termination Date.  The
Revolver Loans may be repaid and reborrowed as provided herein.  In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
Revolver Usage at such time would exceed the Revolver Commitment.

2.1.2Revolver Notes

.  The Revolver Loans made by each Lender and interest accruing thereon shall be
evidenced by the records of Agent and such Lender, subject to Section

33

--------------------------------------------------------------------------------

13.3.4.  At the request of any Lender, Borrowers shall deliver to such Lender a
promissory note in substantially the form of Exhibit 2.1.2 evidencing its
Revolver Loans.

2.1.3Use of Proceeds

.  The proceeds of Revolver Loans shall be used by Borrowers solely (a) to pay
Obligations in accordance with this Agreement; and (b) for lawful purposes of
Borrowers, including working capital, Permitted Acquisitions and other
transactions not prohibited by this Agreement.

2.1.4Voluntary Reduction or Termination of Revolver Commitments

.

(a)The Revolver Commitments shall terminate on the Revolver Commitment
Termination Date, unless sooner terminated in accordance with this
Agreement.  Upon prior written notice to Agent at any time, Borrowers may, at
their option, terminate the Revolver Commitments under this credit
facility.  Any notice of termination given by Borrowers shall be irrevocable,
unless delivered in connection with a refinancing transaction, in which case it
may be conditioned on consummation of such refinancing.  On the Revolver
Termination Date, Borrowers shall make Full Payment of all Obligations in
respect of the outstanding Revolver Commitments, Revolver Loans and all other
amounts owing to Lenders in respect thereof.

(b)Borrowers may permanently reduce the Revolver Commitments, on a Pro Rata
basis for each Lender, without penalty or premium, except as otherwise provided
in Section 3.9 (if applicable), upon prior written notice to Agent delivered at
any time, which notice shall specify the amount of the reduction and shall be
irrevocable once given.  Each reduction shall be in a minimum amount of
$1,000,000, or an increment of $100,000 in excess thereof.

2.2[Reserved]

.

2.3Letter of Credit Facility

.

2.3.1Issuance of Letters of Credit

.  Issuing Bank shall issue Letters of Credit from time to time (or until the
Revolver Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

(a)Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount.  Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of issuance
(or such shorter period as is acceptable to Agent and the Issuing Bank);
(ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender exists,
Borrower Agent or such Lender has entered into arrangements reasonably
satisfactory to Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender.  If, in sufficient time to act, Issuing Bank
receives written notice from Required Lenders that a LC Condition has not been
satisfied, Issuing Bank shall not issue the requested Letter of Credit until
such notice is withdrawn in writing by the Required Lenders or until Required
Lenders have waived such condition in accordance with this Agreement.  Prior to
receipt of any such notice, Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions.

34

--------------------------------------------------------------------------------

(b)Letters of Credit may be requested by a Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by
Agent.  The renewal or extension of any Letter of Credit shall be treated as the
issuance of a new Letter of Credit, except that delivery of a new LC Application
shall be required at the discretion of Issuing Bank.

(c)Borrowers assume all risks of the acts, omissions or misuses of any Letter of
Credit by the beneficiary.  In connection with issuance of any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon (so long as they appear on their face to comply with the
Letter of Credit); the time, place, manner or order in which shipment of goods
is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority,
except as the result of the gross negligence or willful misconduct of Issuing
Bank, Agent or such Lender.  The rights and remedies of Issuing Bank under the
Loan Documents shall be cumulative.  Issuing Bank shall be fully subrogated to
the rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.  In the event of a conflict
between the terms of any LC Application and this Agreement, the provisions of
this Agreement shall govern.

(d)In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.

2.3.2Reimbursement; Participations

.

(a)If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the next Business Day following notice
to Borrower Agent of such payment (“Reimbursement Date”), the amount paid by
Issuing Bank under such Letter of Credit and, to the extent not paid by
Borrowers on the Reimbursement Date, such amount shall automatically be
converted to a Revolver Loan and accrue interest at the

35

--------------------------------------------------------------------------------

Adjusted Base Rate plus the Applicable Margin from the Reimbursement Date until
paid by Borrowers.  The obligation of Borrowers to reimburse Issuing Bank for
any payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrowers may have at any time
against the beneficiary.  Whether or not Borrower Agent submits a Notice of
Borrowing, Borrowers shall be deemed to have requested a Borrowing of Adjusted
Base Rate Loans in an amount necessary to pay all amounts due Issuing Bank on
any Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated or the applicable
conditions in Section 6 are satisfied.

(b)Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit.  If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment.  Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.

(c)The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations.  Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents.  Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor.  Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.

(d)No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of its gross negligence or willful
misconduct.  Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions from Required Lenders.

36

--------------------------------------------------------------------------------

2.3.3Cash Collateral

.  If any LC Obligations, whether or not then due or payable, shall for any
reason be outstanding at any time (a) that an Event of Default has occurred and
the Obligations have been accelerated or the Commitments have been terminated,
(b) after the Revolver Commitment Termination Date, or (c) within seven (7)
Business Days prior to the Revolver Termination Date, then Borrowers shall, at
Issuing Bank’s or Agent’s request, Cash Collateralize the stated amount of all
outstanding Letters of Credit and pay to Issuing Bank the amount of all other LC
Obligations.  Borrowers shall, if notified by 10:00 a.m. (Los Angeles time) by
Issuing Bank or Agent from time to time, Cash Collateralize the Fronting
Exposure of any Defaulting Lender on the same Business Day (and otherwise on the
Business Day following receipt of such notification).  If Borrowers fail to
provide any Cash Collateral as required hereunder, Lenders may (and shall upon
direction of Agent) advance, as Revolver Loans, the amount of the Cash
Collateral required (whether or not the Commitments have terminated or the
applicable conditions in Section 6 are satisfied).

2.3.4Resignation of Issuing Bank

.  The Issuing Bank may, upon thirty (30) days’ notice to Borrower Agent and the
Lenders, resign as the Issuing Bank; provided that on or prior to the expiration
of such 30-day period with respect to such resignation, the Issuing Bank shall
have identified a successor Issuing Bank (which, as long as no Event of Default
exists, shall be reasonably acceptable to Borrower Agent) willing to accept its
appointment as successor Issuing Bank.  In the event of any such resignation of
the Issuing Bank, Borrower Agent shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor Issuing Bank hereunder;
provided that no failure by Borrower Agent to appoint any such successor shall
affect the resignation of the Issuing Bank, except as expressly provided
above.  If the Issuing Bank resigns as an Issuing Bank, it shall retain all the
rights and obligations of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing
Bank and all Obligations with respect thereto (including the right to require
the Lenders to make Adjusted Base Rate Loans or fund risk participations in
Letters of Credit).  

SECTION 3.INTEREST, FEES AND CHARGES

3.1Interest

.

3.1.1Rates and Payment of Interest

.

(a)The Obligations (including, to the extent permitted by Applicable Law,
interest not paid when due), shall bear interest at the One-Month LIBOR Rate,
plus the Applicable Margin for LIBOR Loans; provided that if for any reason the
One-Month LIBOR Rate is not available to Agent, the Obligations shall bear
interest at the Adjusted Base Rate in effect from time to time, plus the
Applicable Margin for Adjusted Base Rate Loans.

(b)During an Insolvency Proceeding with respect to any Borrower or the
continuation of an Event of Default under Section 11.1(a), or during any other
Event of Default that continues for at least 30 days after its occurrence, if
Agent or Required Lenders in their discretion so elect, Obligations shall bear
interest at the Default Rate (whether before or after any judgment) from and
after such election until such Event of Default is cured or waived.  Each
Borrower acknowledges that the cost and expense to Agent and Lenders due to an
Event of Default are difficult to ascertain and that the Default Rate is fair
and reasonable compensation for this.

37

--------------------------------------------------------------------------------

(c)Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers.  If a Loan is repaid on
the same day made, one day’s interest shall accrue.  Interest (including
interest at the Default Rate) accrued on the Loans shall be due and payable in
arrears, (i) on the last Business Day of each calendar month; and (ii) on the
Revolver Termination Date.  Interest (including interest at the Default Rate)
accrued on any other Obligations shall be due and payable as provided in the
Loan Documents and, if no payment date is specified, shall be due and payable
within 30 days following written demand therefor.

3.2Fees

.

3.2.1[Reserved]

.

3.2.2LC Facility Fees

.  Borrowers shall pay (a) to Agent, for the Pro Rata benefit of Lenders, a fee
equal to the Applicable Margin in effect for LIBOR Loans times the average daily
stated amount of outstanding Letters of Credit, which fee shall be payable
quarterly in arrears, on the last Business Day of each calendar quarter; (b) to
Issuing Bank, for its own account, a fronting fee equal to 0.25% of the stated
amount of each outstanding Letter of Credit, which fee shall be payable on the
date of issuance; and (c) to Issuing Bank, for its own account, all customary
and documented out-of-pocket charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred.  At such time as the
Obligations accrue interest at the Default Rate under Section 3.1.1(b), and
without duplication of such increase, the fee payable under Section 3.2.2(a)
shall be increased by 2% per annum.

3.3Computation of Interest, Fees, Yield Protection

.  All interest, as well as fees and other charges calculated on a per annum
basis, shall be computed for the actual days elapsed, based on a year of 360
days with respect to LIBOR Loans, and 365 days with respect to Adjusted Base
Rate Loans.  Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration, except as specifically provided for
herein or in any other Loan Document.  All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money.  A
reasonably detailed certificate as to amounts payable by Borrowers under
Sections 3.4, 3.6, 3.7, 3.9 or 5.10 (which shall include the method for
calculating such amount), submitted to Borrower Agent by Agent or the affected
Lender, as applicable, shall be final, conclusive and binding for all purposes,
absent demonstrable error, and Borrowers shall pay such amounts to the
appropriate party within fifteen (15) days following receipt of the
certificate.  Failure to, or delay on the part of, Agent or the affected Lender
to demand compensation pursuant to any of Sections 3.4, 3.6, 3.7, 3.9 or 5.10
shall not constitute a waiver of Agent or such affected Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate Agent or the affected Lender pursuant to any such Section for any
increased costs, reductions or other amounts incurred (other than pursuant to
Section 5.10) more than 180 days prior to the date that Agent or such affected
Lender, as applicable, notifies Borrower Agent of circumstances or events giving
rise to such increased costs, reductions or other amounts and of Agent’s or such
affected Lender’s intention to claim compensation therefor; provided, further,
that, if the circumstance or event giving rise to such increased costs,
reductions

38

--------------------------------------------------------------------------------

or other amounts is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

3.4Reimbursement Obligations

.  Upon presentation of reasonable back-up documentation, Borrowers shall
reimburse Agent for all Extraordinary Expenses.  Without duplication of any
Extraordinary Expenses, Borrowers shall also reimburse Agent for all reasonable
and documented out-of-pocket legal, accounting, appraisal, consulting, and other
reasonable and documented out-of-pocket fees, costs and expenses actually
incurred by Agent in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral, in each case, in accordance with
this Agreement or any other Loan Document; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third
party.  If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is reasonably determined prior to
Full Payment of all of the Obligations that (a) a higher Applicable Margin
should have applied to a period than was actually applied, then, following
Agent’s consultation with Borrower, the proper margin shall be applied
retroactively and Borrowers shall, within three (3) Business Days of request,
pay to Agent, for the Pro Rata benefit of Lenders, an amount equal to the
difference between the amount of interest and fees that would have accrued using
the proper margin and the amount actually paid and no Default or Event of
Default shall be deemed to have occurred as a result of such non-payment (and no
such shortfall amount shall be deemed overdue or accrue interest at the Default
Rate) unless such shortfall amount is not paid on or prior to the third Business
Day of such three (3) Business Day period, or (b) a lower Applicable Margin
should have applied to a period than was actually applied, then, following
Borrower Agent’s request and confirmation by the Agent, the proper margin shall
be applied retroactively and Agent shall, within three (3) Business Days of
request, credit Borrowers an amount equal to the difference between the amount
of interest and fees that would have accrued using the proper margin and the
amount actually paid.  All amounts payable by Borrowers under this Section shall
be due within thirty (30) days of receipt by the Borrower Agent of an invoice
relating thereto setting forth such expense in reasonable detail (other than
with respect to fees and expenses accrued through the Closing Date, which shall
be paid on the Closing Date if such documentation reasonably supporting such
fees and expenses is provided within three (3) days prior to the Closing
Date).  Except as expressly provided herein or in any other Loan Document, all
reimbursement obligations set forth herein or in any other Loan Document,
including Extraordinary Expenses, shall be limited, (i) in the case of legal
fees and expenses, except as expressly provided in Section 14.2, to the
reasonable and documented fees, disbursements and other charges of one primary
counsel to Agent, plus, if reasonably necessary, one local counsel in each
applicable jurisdiction which, in each case, shall exclude allocated costs of
in-house counsel, and (ii) in the case of other consultants and advisers engaged
in accordance with this Agreement, to the reasonable and documented fees and
expenses of such Person, subject to any applicable limitations in Section
10.1.1(b).

3.5Illegality

.  If any Lender reasonably determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge

39

--------------------------------------------------------------------------------

interest rates based upon the One-Month LIBOR Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Agent, any obligation of such
Lender to make LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist.  Upon
delivery of such notice, Borrowers shall prepay or, at Borrower Agent’s
election, convert all LIBOR Loans of such Lender to Adjusted Base Rate Loans
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans.  Upon any such prepayment or conversion, Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

3.6Inability to Determine Rates

.  If Required Lenders notify Agent, in connection with a request for a
Borrowing of a LIBOR Loan, that they have, or if Agent has, reasonably
determined that (a) adequate and reasonable means do not exist for determining
the One-Month LIBOR Rate or (b) the One-Month LIBOR Rate does not adequately and
fairly reflect the cost to the Lenders of funding such Loan, then Agent will
promptly so notify Borrower Agent and each Lender.  Thereafter, the obligation
of Lenders to make or maintain affected LIBOR Loans shall be suspended until
Agent (upon instruction by Required Lenders) withdraws such notice.  Upon
receipt of such notice, Borrower Agent may revoke any pending request for a
Borrowing of a LIBOR Loan or, failing that, will be deemed to have submitted a
request for an Adjusted Base Rate Loan.

3.7Increased Costs; Capital Adequacy

.

3.7.1Change in Law

.  If any Change in Law after the date of this Agreement shall:

(a)impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating the
One-Month LIBOR Rate) or Issuing Bank;

(b)subject any Lender or Issuing Bank to any Tax with respect to any Loan, Loan
Document, Letter of Credit or participation in LC Obligations, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(in each case, except for Indemnified Taxes or Other Taxes which are governed by
Section 5.10 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or Issuing Bank, and, for the avoidance of doubt,
without duplication of Section 5.10); or

(c)impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense materially affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or any other amount) by
an amount reasonably deemed by such Lender or Issuing Bank to be material, then,

40

--------------------------------------------------------------------------------

within fifteen (15) days after written demand of such Lender or Issuing Bank
(which shall set forth in reasonable detail the amount(s) due and the basis
therefor), Borrowers will pay to such Lender or Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or Issuing
Bank, as applicable, for such additional costs incurred or reduction suffered;
provided, however, that such amounts shall only be payable by Borrowers under
this Section 3.7 if it is such Lender’s or such Issuing Bank’s general policy or
practice to demand compensation in similar circumstances under comparable
provisions of other similar financing agreements.

3.7.2Capital Adequacy

.  If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any Lending Office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy or liquidity),
then from time to time upon receipt in reasonable detail (which detail shall not
include any confidential or price sensitive information or any other information
to the extent prohibited by law) of the amounts due and the basis therefor,
Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate it or its holding company for
any such reduction suffered.

3.8Mitigation

.  If any Lender gives a notice under Section 3.5 or requests compensation under
Section 3.7, or if Borrowers are required to pay any additional amounts with
respect to a Lender under Section 5.10, then such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (a) would
eliminate the need for such notice or reduce amounts payable or to be withheld
in the future, as applicable; and (b) in each case, would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or unlawful.  Borrowers shall pay all
reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

3.9Funding Losses

.  If for any reason (other than default by a Lender) (a) any Borrowing of a
LIBOR Loan does not occur on the date specified therefor in a Notice of
Borrowing (whether or not withdrawn), or (b) Borrowers fail to repay a LIBOR
Loan when required hereunder, then Borrowers shall pay to Agent its customary
administrative charge and to each Lender all resulting losses and expenses
(excluding, in each case under this Section 3.9, loss of anticipated profits or
the Applicable Margin), but including any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds.  Lenders shall not be required to purchase Dollar deposits in
any interbank or offshore Dollar market to fund any LIBOR Loan, but this Section
shall apply as if each Lender had purchased such deposits.

3.10Maximum Interest

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed

41

--------------------------------------------------------------------------------

the maximum rate of non-usurious interest permitted by Applicable Law (“maximum
rate”).  If Agent or any Lender shall receive interest in an amount that exceeds
the maximum rate, the excess interest shall be applied to the principal of the
Obligations or, if it exceeds such unpaid principal, refunded to Borrowers.  In
determining whether the interest contracted for, charged or received by Agent or
a Lender exceeds the maximum rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

SECTION 4.LOAN ADMINISTRATION

4.1Manner of Borrowing and Funding Revolver Loans

.

4.1.1Notice of Borrowing – Revolver Loans

.

(a)Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Agent a Notice of Borrowing.  Such notice must be received by
Agent no later than (unless otherwise agreed by Agent in its sole discretion)
11:00 a.m. (Los Angeles time) (i) at least one Business Day prior to the
requested funding date, in the case of Adjusted Base Rate Loans (or on the
requested funding date in the case of Adjusted Base Rate Loans to be made on the
Closing Date), and (ii) at least three Business Days prior to the requested
funding date, in the case of LIBOR Loans (or on at least one Business Day prior
to the requested funding date in the case of LIBOR Loans to be made on the
Closing Date).  Notices received after 11:00 a.m. (Los Angeles time) shall be
deemed received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable (except notices in respect of Loans to be made on the Closing Date,
or the closing date of any Permitted Acquisition or other permitted Investment,
may be conditioned on the occurrence thereof) and shall specify (A) the amount
of the Borrowing, and (B) the requested funding date (which must be a Business
Day).

(b)Unless payment is otherwise timely made by Borrowers, the becoming due of any
Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations but excluding Obligations other than principal, interest, scheduled
fees and LC Obligations, which are being disputed by written notice to Agent and
in good faith by Borrower Agent and are not more than thirty (30) days past due)
shall be deemed to be a request for Adjusted Base Rate Loans on the due date, in
the amount of such Obligations then due.  The proceeds of such Revolver Loans
shall be disbursed as direct payment of the relevant Obligation.  In addition,
Agent may, at its option, charge such Obligations against any operating,
investment or other account of a Borrower maintained with Agent or any of its
Affiliates.

(c)If Borrowers maintain any disbursement account with Agent or any Affiliate of
Agent, then presentation for payment of any Payment Item when there are
insufficient funds to cover it shall be deemed to be a request for an Adjusted
Base Rate Loan on the date of such presentation, in the amount of the Payment
Item.  The proceeds of such Revolver Loan may be disbursed directly to the
disbursement account.

42

--------------------------------------------------------------------------------

4.1.2[Reserved]

.

4.1.3Fundings by Lenders

.  Each Lender shall timely honor its Revolver Commitment by funding its Pro
Rata share of each Borrowing of Revolver Loans that are properly requested
hereunder.  Except for Borrowings to be made as Swingline Loans, Agent shall
endeavor to notify each Lender of each Notice of Borrowing (or deemed request
for a Borrowing) by 12:00 noon (Los Angeles time) on the date prior to the
proposed funding date for Adjusted Base Rate Loans or by 3:00 p.m. (Los Angeles
time) at least three Business Days before any proposed funding of LIBOR
Loans.  Each Lender shall fund to Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by Agent in immediately available funds not
later than 2:00 p.m. (Los Angeles time) on the requested funding date, unless
Agent’s notice is received after the times provided above, in which case such
Lender shall fund its Pro Rata share by 11:00 a.m. (Los Angeles time) on the
next Business Day.  Subject to its receipt of such amounts from Lenders, Agent
shall disburse the proceeds of the Revolver Loans as directed by Borrower
Agent.  Unless Agent shall have received (in sufficient time to act) written
notice from a Lender that it does not intend to fund its Pro Rata share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrowers.  If a Lender’s share of any Borrowing or of any settlement pursuant
to Section 4.1.4(b) is not received by Agent, then Borrowers agree to repay to
Agent on written demand the amount of such share, together with interest thereon
from the date disbursed until repaid, at the rate applicable to the Borrowing.  

4.1.4Swingline Loans; Settlement

.

(a)Agent shall advance Swingline Loans to Borrowers in an aggregate outstanding
amount of up to the Swingline Loan Cap upon Borrower Agent’s request therefor in
accordance with this Section 4.1.4(a).  Each Swingline Loan shall constitute a
Revolver Loan for all purposes, except that payments thereon shall be made to
Agent for its own account and shall accrue at the interest rate for Adjusted
Base Rate for Revolver Loans from the date made until payment by Borrowers.  The
obligation of Borrowers to repay Swingline Loans shall be evidenced by the
records of Agent and need not be evidenced by any promissory note.  Whenever
Borrowers desire funding of a Borrowing of Swingline Loans, Borrower Agent shall
give Agent a Notice of Borrowing.  Such notice must be received by Agent no
later than (unless otherwise agreed by Agent in its sole discretion) 1:00 p.m.
(Los Angeles time) on the requested funding date.  Notices received after 1:00
p.m. (Los Angeles time) shall be deemed received on the next Business Day.  Each
Notice of Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing and (B) the requested funding date (which must be a Business Day).

(b)Settlement of Swingline Loans and other Revolver Loans among Lenders and
Agent shall take place on a date determined from time to time by Agent (but at
least weekly), on a Pro Rata basis in accordance with the Settlement Report
delivered by Agent to Lenders.  Between settlement dates, Agent may in its
reasonable discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrowers or any provision herein to the
contrary.  Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated or the applicable conditions in Section 6
are satisfied.  If, due to an Insolvency Proceeding with respect to a Borrower
or otherwise, any Swingline Loan may not be settled among

43

--------------------------------------------------------------------------------

Lenders hereunder, then each Lender shall be deemed to have purchased from Agent
a Pro Rata participation in such Revolver Loan and shall transfer the amount of
such participation to Agent, in immediately available funds, within one Business
Day after Agent’s request therefor.

4.1.5Notices

.  Borrower Agent on behalf of itself or any or all of the Borrowers may request
Loans and transfer funds based on telephonic or e-mailed instructions to
Agent.  Borrower Agent shall confirm each such request by prompt delivery to
Agent of a Notice of Borrowing, but if it differs materially from the action
taken by Agent or Lenders, the records of Agent and Lenders shall
govern.  Neither Agent nor any Lender shall have any liability for any loss
suffered by a Borrower as a result of Agent or any Lender acting upon its
understanding of telephonic or e-mailed instructions from a person believed in
good faith by Agent or any Lender to be a person authorized to give such
instructions on a Borrower’s behalf.

4.2Defaulting Lender

.  

4.2.1Reallocation of Pro Rata Share; Amendments

.  For purposes of determining Lenders’ obligations to fund or participate in
Loans or Letters of Credit, Agent may exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata shares.  A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 14.1.1(c).  

4.2.2Payments; Fees

.  Agent may, in its discretion, receive and retain any amounts payable to a
Defaulting Lender under the Loan Documents, and a Defaulting Lender shall be
deemed to have assigned to Agent such amounts until all Obligations owing to
Agent, non-Defaulting Lenders and other Secured Parties have been paid in
full.  Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to Borrowers hereunder.  A Lender shall not
be entitled to receive any fees accruing hereunder during the period in which it
is a Defaulting Lender.  If any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders.  Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.

4.2.3Cure

.   Borrower Agent, Agent and Issuing Bank may agree in writing that a Lender is
no longer a Defaulting Lender.  At such time, Pro Rata shares shall be
reallocated without exclusion of such Lender’s Commitments and Loans, and the
Revolver Usage and other exposures under the Revolver Commitments shall be
reallocated among the applicable Lenders and settled by Agent (with appropriate
payments by the reinstated Lender) in accordance with the readjusted Pro Rata
shares.  Unless expressly agreed by Borrower Agent, Agent and Issuing Bank, no
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender.  The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender.

4.3[Reserved]

.

4.4Borrower Agent

.  Each Borrower hereby designates Borrower Agent as its representative and
agent for all purposes under the Loan Documents, including requests for Loans

44

--------------------------------------------------------------------------------

and Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of any Borrower Materials and financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender.  Borrower Agent hereby accepts such appointment.  Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower.  Agent and Lenders may give any notice
to, or communication with, a Borrower hereunder to Borrower Agent on behalf of
such Borrower.  Each of Agent, Issuing Bank and Lenders shall have the right, in
its discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.

4.5One Obligation

.   The Loans, LC Obligations and other Obligations constitute one general
obligation of Borrowers and are secured by Agent’s Lien on all Collateral;
provided, however, Agent and each Lender shall be deemed to be a creditor of,
and the holder of a separate claim against, each Borrower to the extent of any
Obligations jointly or severally owed by such Borrower.  

4.6Effect of Termination

.  On the effective date of the termination of all Commitments and maturity of
all Loans, the Obligations shall be immediately due and payable, and any Lender
may terminate its and its Affiliates’ Bank Products (including, only with the
consent of Agent, any Cash Management Services).  Until Full Payment of the
Obligations, all undertakings of Borrowers contained in the Loan Documents shall
continue, and Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents.  Agent shall not be required to
terminate its Liens unless it receives Cash Collateral or a written agreement,
in each case reasonably satisfactory to it, protecting Agent and Lenders from
the dishonor or return of any Payment Items previously applied to the
Obligations.  Sections 2.4, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 5.11, 12, 14.2,
this Section, and each indemnity or waiver given by an Obligor or Lender in any
Loan Document, shall survive Full Payment of the Obligations (except as
expressly provided for in any written release relating thereto).  Upon Full
Payment of the Obligations (other than contingent indemnity Obligations which
have not been asserted), Agent will promptly, at Borrowers’ sole expense,
execute and deliver any termination statements, lien releases, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary or appropriate to
release, as of record, Agent’s Liens and all notices of security interests and
liens previously filed by Agent.

SECTION 5.PAYMENTS

5.1General Payment Provisions

.  All payments of Obligations shall be made in Dollars, and subject to Section
5.10, without offset, counterclaim or defense of any kind, free of (and without
deduction for) any Taxes, except as otherwise provided in this Agreement, and in
immediately available funds, not later than 12:00 noon (Los Angeles time) on the
due date.  Any payment after such time shall be deemed made on the next Business
Day.  Borrower Agent on behalf of Borrowers, may, at the time of payment,
specify to Agent the Obligations to which such payment is to be applied, but
Agent shall in all events retain the right to apply such payment in

45

--------------------------------------------------------------------------------

such manner as Agent, subject to the provisions hereof, may determine to be
appropriate.  If any payment under the Loan Documents shall be stated to be due
on a day other than a Business Day, the due date shall be extended to the next
Business Day and such extension of time shall be included in any computation of
interest and fees.  Any prepayment of Loans shall be applied first to Adjusted
Base Rate Loans and then to LIBOR Loans (unless otherwise requested by the
Borrowers).

5.2Repayment of Revolver Loans

.  Revolver Loans shall be due and payable in full on the Revolver Termination
Date, unless payment is sooner required hereunder.  Revolver Loans may be
prepaid from time to time, without penalty or premium, except as otherwise
provided in Section 3.9, if applicable.

5.3[Reserved]

.  

5.4[Reserved]

.

5.5Payment of Other Obligations

.  Obligations other than Loans, including LC Obligations and Extraordinary
Expenses, shall be paid by Borrowers as provided in the Loan Documents or, if no
payment date is specified, within thirty (30) days of receipt of written request
(with reasonably detailed supporting documentation) by Agent.

5.6Marshaling; Payments Set Aside

.  None of Agent or Lenders shall be under any obligation to marshal any assets
in favor of any Obligor or against any Obligations.  If any payment by or on
behalf of Borrowers is made to Agent, Issuing Bank or any Lender, or Agent,
Issuing Bank or any Lender exercises a right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then to
the extent of such recovery, the Obligation originally intended to be satisfied,
and all Liens, rights and remedies relating thereto, shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred.

5.7Application and Allocation of Payments

.

5.7.1Application

.  Payments made by Borrowers hereunder shall be applied (a) first, as
specifically required hereby; (b) second, to Obligations then due and owing;
(c) third, to other Obligations specified by Borrowers; and (d) fourth, as
determined by Agent in its reasonable discretion.

5.7.2Post-Default Allocation

.  Notwithstanding anything in any Loan Document to the contrary, during the
continuance of an Event of Default, monies to be applied to the Obligations,
whether arising from payments by Obligors, realization on the Collateral, setoff
or otherwise, shall be allocated as follows:

(i)first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent (other than costs and expenses in respect of Secured Bank Product
Obligations);

46

--------------------------------------------------------------------------------

(ii)second, to all amounts owing to Agent on Swingline Loans;

(iii)third, to all amounts owing to Issuing Bank;

(iv)fourth, to all Obligations constituting fees (other than Secured Bank
Product Obligations);

(v)fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest, including post-petition interest after the commencement
of an Insolvency Proceeding whether or not such interest is an allowable claim
in such Insolvency Proceeding;

(vi)sixth, to Cash Collateralization of LC Obligations;

(vii)seventh, to all Loans and to Secured Bank Product Obligations arising under
Hedging Agreements (including Cash Collateralization thereof); and

(viii)EIGHTH, to all other Secured Bank Product Obligations;

(ix)last, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of all preceding categories.  If amounts are insufficient to
satisfy a category, Obligations in the category shall be paid on a pro rata
basis.  Amounts distributed with respect to any Secured Bank Product Obligation
shall be calculated using the methodology reported to Agent for such Obligation
(but no greater than the maximum amount reported to Agent).  Agent shall have no
obligation to calculate the amount of any Secured Bank Product Obligation and
may request a reasonably detailed calculation thereof from the applicable
Secured Bank Product Provider.  If the provider fails to deliver the calculation
within five Business Days following request, Agent may assume the amount is
zero.  The allocations set forth in this Section are solely to determine the
rights and priorities among Secured Parties, and may be changed (other than any
change meant to make this Section 5.7.2 apply other than during the continuance
of an Event of Default) by agreement among them without the consent of any
Obligor.  This Section is not for the benefit of or enforceable by any Obligor,
and each Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds subject to this Section.

5.7.3Defaulting Lender Waterfall

.  Notwithstanding anything in any Loan Document to the contrary, any payment of
principal, interest, fees or other amounts received by Agent for the account of
a Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
this Section 5.7, Article VIII or otherwise, and including any amounts made
available to Agent by such Defaulting Lender), shall be applied at such time or
times as may be determined by Agent as follows:

(i)first, to the payment of any amounts owing by such Defaulting Lender to Agent
hereunder;

47

--------------------------------------------------------------------------------

(ii)second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuing Bank hereunder;

(iii)third, if so determined by Agent or requested by the Issuing Bank, to be
held as Cash Collateral for future Fronting Exposure with respect to such
Defaulting Lender of any participation in any Letter of Credit;

(iv)fourth, as Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Agent;

(v)fifth, if so determined by Agent and Borrowers, to be held in a non-interest
bearing deposit account and released pro rata in order to satisfy obligations of
such Defaulting Lender to fund future Commitments and participations in Letter
of Credit or Swingline Loans under this Agreement;

(vi)sixth, to the payment of any amounts owing to Lenders or the Issuing Bank as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement;

(vii)seventh, so long as no Event of Default exists, to the payment of any
amounts owing to Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by Borrowers against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and

(viii)LAST, to such Defaulting Lender or as otherwise conferred thereunder or
directed by a court of competent jurisdiction;

provided, however, that if (x) such payment is a payment of the principal amount
of any Loans or Letters of Credit in respect of which such Defaulting Lender has
not fully funded its appropriate share and (y) such Loans were made or the
related Letters of Credit were issued at a time when the LC Conditions were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Obligations owed to, all Lenders other than Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or LC
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LC Obligations are held by Lenders pro
rata in accordance with the Commitments hereunder without giving effect to
Section 5.7.2.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 5.7.3 shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

5.7.4Erroneous Application

.  Agent shall not be liable for any application of amounts made by it in good
faith and, if any such application is subsequently determined to have been made
in error, the sole recourse of any Lender or other Person to which such amount
should have been made shall be to recover the amount from the Person that
actually received it (and, if such amount was received by any Lender, such
Lender hereby agrees to return it).

48

--------------------------------------------------------------------------------

5.8[Reserved]

.  

5.9Account Stated

.  Agent shall maintain in accordance with its usual and customary practices
account(s) evidencing the Debt of Borrowers hereunder.  Any failure of Agent to
record anything in a loan account, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers to pay any amount owing
hereunder.  Entries made in a loan account shall constitute presumptive evidence
of the information contained therein; provided, however, that entries in the
Register shall control over entries in any loan account.  If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.  Nothing in this Section 5.9 shall be interpreted to
override Section 13.3.4.

5.10Taxes

.

5.10.1Payments Free of Taxes

.  All payments by Obligors with respect to any Loan or Letter of Credit under a
Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, except as required by
Applicable Law.  If Applicable Law requires any Obligor or Agent to withhold or
deduct any Tax (including backup withholding or withholding Tax), the
withholding or deduction shall be based on information provided pursuant to
Section 5.11 (to the extent permitted by Applicable Law) and the Obligor or
Agent (as applicable) shall be entitled to make such deduction or withholding
and shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with Applicable Law.  If the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrowers shall be increased so that Agent, Lender or Issuing Bank,
as applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made.  Without limiting the foregoing
and without duplication of other amounts payable by the Borrowers under this
Section, Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities in accordance with Applicable Law.

5.10.2Tax Indemnification by Borrowers

.  Borrowers shall indemnify, hold harmless and reimburse (within 30 days after
demand therefor) Agent, Lenders and Issuing Bank for any Indemnified Taxes or
Other Taxes (including those attributable to amounts payable under this Section)
paid by Agent, any Lender or Issuing Bank, with respect to any Loans or Letters
of Credit under the Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, other than any penalties
determined by a final and non-appealable judgment of a court of competent
jurisdiction (or documented in any settlement agreement) to have resulted from
the gross negligence, bad faith or willful misconduct of Agent, such Lender, or
such Issuing Bank.  Notwithstanding the above, if the Borrower Agent reasonably
believes that such Taxes were not correctly or legally asserted, Agent, such
Lender or such Issuing Bank, as applicable, will use reasonable efforts to
cooperate with the Borrower Agent to obtain a refund of such Taxes (which shall
be repaid to the Borrower Agent) so long as such efforts would not, in the sole
determination of the Agent, such Lender, or such Issuing Bank, result in any
additional out-of-pocket costs or expenses not reimbursed by Obligors or be
otherwise materially disadvantageous to the Agent, such Lender, or such Issuing
Bank, as applicable.  A certificate as to the calculations of any such

49

--------------------------------------------------------------------------------

payment or liability shall be delivered to Borrower Agent by Agent, or by a
Lender or Issuing Bank (with a copy to Agent), shall be conclusive, absent
manifest error.  As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by a Borrower to a relevant Governmental Authority, Borrower
Agent shall deliver to Agent a receipt from the Governmental Authority
evidencing such payment or other evidence of payment reasonably satisfactory to
Agent.

5.10.3Refunds

.  If any Lender or Issuing Bank determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by Borrowers pursuant
to this Section 5.10, it shall promptly remit such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrowers
under this Section 5.10 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund) to such Borrower, net of all out-of-pocket expense
of such Lender or Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that such Borrower, upon the request of Lender or Issuing
Bank, as the case may be, agrees promptly to return such refund, plus any
penalties, interest or other charges imposed on such party by the relevant
Governmental Authority, to such party in the event such party is required to
repay such refund to the relevant Governmental Authority.  This subsection shall
not be construed to require any Lender or Issuing Bank, as the case may be, to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to Borrowers or any other Person.

5.11Lender Tax Information

.

5.11.1Status of Lenders

.  Each Recipient shall deliver documentation and information to Agent and
Borrower Agent, at the times and in form required by Applicable Law or
reasonably requested by Agent or Borrower Agent, sufficient to permit Agent or
Borrowers to determine (a) whether or not payments made with respect to
Obligations are subject to Taxes or information reporting requirements, (b) if
applicable, the required rate of withholding or deduction, and (c) such
Recipient’s entitlement to any available exemption from, or reduction of,
applicable Taxes for such payments or otherwise to establish such Recipient’s
status for withholding tax purposes in the applicable jurisdiction.

5.11.2Documentation

.  Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(a)any Recipient that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent two
duly signed and properly completed copies of IRS Form W-9 or such other
documentation or information prescribed by Applicable Law on or prior to the
date on which such Lender becomes a Lender hereunder, upon the expiration,
obsolescence or invalidity of any previously delivered form and after the
occurrence of any change in circumstance relating to the Lender requiring a
change in the most recent form previously delivered by it to Borrower Agent (and
from time to time thereafter upon request by Agent or Borrower Agent), in each
case certifying that such Lender is entitled to receive payments hereunder
without deduction or withholding of any United States federal backup withholding
tax;

50

--------------------------------------------------------------------------------

(b)any Foreign Lender shall deliver to Agent and Borrower Agent (i) on or prior
to the date on which such Lender becomes a Lender hereunder, (ii) upon the
expiration, obsolescence or invalidity of any previously delivered form, and
(iii) after the occurrence of any change in circumstances relating to the Lender
requiring a change in the most recent form previously delivered by it to
Borrower Agent (and from time to time thereafter upon request by Agent or
Borrower, but only if such Foreign Lender is legally entitled to do so), (a) two
duly signed and properly completed copies of IRS Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party; (b) two duly signed and properly completed copies of IRS Form
W-8ECI; (c) two duly signed and properly completed copies of IRS Form W-8IMY and
all required supporting documentation; (d) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, two duly signed and properly completed copies of IRS Form
W-8BEN or W-8BEN-E and a certificate showing such Foreign Lender is not (i) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (ii) a “10
percent shareholder” of any Obligor within the meaning of section 881(c)(3)(B)
of the Code, or (iii) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code; or (e) any other form prescribed by Applicable Law as
a basis for claiming exemption from or a reduction in withholding tax, together
with such supplementary documentation necessary to allow Agent and Borrowers to
determine the withholding or deduction required to be made, including, if
applicable, any documentation necessary to prevent withholding under Sections
1471 or 1472 of the Code (as of the date hereof, and any regulations promulgated
thereunder and any interpretation or other guidance issued in connection
therewith); and

(c)if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrower Agent and
Agent at the time(s) prescribed by Applicable Law and otherwise as reasonably
requested by Borrower Agent or Agent such documentation prescribed by Applicable
Law (including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower Agent or Agent as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (c), “FATCA” shall include any amendments made to FATCA after the
date hereof.

(d)On or before the date Agent becomes a party to this Agreement, Agent shall
provide to the Borrower Agent two duly-signed, properly completed copies of the
documentation prescribed in clause (i) or (ii) below, as applicable (together
with all required attachments thereto): (i) IRS Form W-9 or any successor
thereto, or (ii) (A) IRS Form W-8ECI or any successor thereto, and (B) with
respect to payments received on account of any Lender, a U.S. branch withholding
certificate on IRS Form W-8IMY or any successor thereto evidencing its agreement
with the Borrower Agent to be treated as a U.S. Person for U.S. federal
withholding purposes.  At any time thereafter, Agent shall provide updated
documentation previously provided (or a successor form thereto) when any
documentation previously delivered has expired or become obsolete or invalid or
otherwise upon the reasonable request of the Borrower.

Each Lender and Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification,

51

--------------------------------------------------------------------------------

provide such successor form, or promptly notify the Borrower Agent and the Agent
in writing of its legal inability to do so.

5.11.3Lender Obligations

.  Each Lender and Issuing Bank shall promptly notify Borrowers and Agent of any
change in circumstances that would change any claimed Tax exemption or
reduction.  Each Lender and Issuing Bank shall indemnify, hold harmless and
reimburse (within 10 days after demand therefor) Borrowers and Agent for any
Taxes, losses, claims, liabilities, penalties, interest and expenses (including
reasonable attorneys’ fees) incurred by or asserted against a Borrower or Agent
by any Governmental Authority due to such Lender’s or Issuing Bank’s failure to
deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section.  Each Lender and Issuing Bank
authorizes Agent to set off any amounts due to Agent under this Section against
any amounts payable to such Lender or Issuing Bank under any Loan Document.

5.12Nature and Extent of Each Borrower’s Liability

.

5.12.1Joint and Several Liability

.  Each Borrower agrees that it is jointly and severally liable for, and
absolutely and unconditionally guarantees to Agent and Lenders the prompt
payment and performance of, all Obligations and all agreements under the Loan
Documents.  Each Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and not of collection, that such
obligations shall not be discharged until Full Payment of the Obligations, and
that such obligations are absolute and unconditional, irrespective of, as
relates to the other Obligors, (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations of such other Borrower or Loan Document to which such other Borrower
is bound as relates to such other Borrower, or any other document, instrument or
agreement to which any other Obligor is or may become a party or be bound;
(b) the absence of any action to enforce this Agreement (including this Section)
or any other Loan Document, or any waiver, consent or indulgence of any kind
granted to such other Borrower by Agent or any Lender with respect thereto;
(c) the existence, value or condition of, or failure to perfect a Lien or to
preserve rights against, any security or guaranty for the Obligations or any
action, or the absence of any action, by Agent or any Lender in respect thereof
(including the release of any security granted by such other Obligor or
guaranty); (d) the insolvency of any other Obligor; (e) any election by Agent or
any Lender in an Insolvency Proceeding for the application of Section 1111(b)(2)
of the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other
Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code or
otherwise; (g) the disallowance of any claims of Agent or any Lender against any
Obligor for the repayment of any Obligations under Section 502 of the Bankruptcy
Code or otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except, in each case under this Section 5.12.1, Full Payment of all Obligations.

5.12.2Waivers

.

(a)Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any other Obligor, other
Person or security for the payment or performance of any Obligations before, or
as a condition to, proceeding against such Borrower.  

52

--------------------------------------------------------------------------------

Each Borrower waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Obligations and waives,
to the maximum extent permitted by law, any right to revoke any guaranty of any
Obligations as long as it is a Borrower.  It is agreed among each Borrower,
Agent and Lenders that, but for the provisions of this Section 5.12, Agent and
Lenders would decline to make Loans and issue Letters of Credit.  Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

(b)Following the occurrence of an Event of Default that is continuing, Agent and
Lenders may, in their discretion, pursue such rights and remedies as they deem
appropriate, including realization upon Collateral or any Real Estate by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Section 5.12.  If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Borrower
consents to such action and waives any claim based upon it to the extent
permitted under Applicable Law, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had.  Any election
of remedies that results in denial or impairment of the right of Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations.  Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person.  Agent may bid all or a portion
of the Obligations at any foreclosure, trustee or other sale, including any
private sale, and the amount of such bid need not be paid by Agent but shall be
credited against the Obligations.  The amount of the successful bid at any such
sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.12, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.

5.12.3Extent of Liability; Contribution

.

(a)Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.12 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.

(b)If any Borrower makes a payment under this Section 5.12 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro

53

--------------------------------------------------------------------------------

rata based upon their respective Allocable Amounts in effect immediately prior
to such Guarantor Payment.  The “Allocable Amount” for any Borrower shall be the
maximum amount that could then be recovered from such Borrower under this
Section 5.12 without rendering such payment voidable under Section 548 of the
Bankruptcy Code or under any applicable state fraudulent transfer or conveyance
act, or similar statute or common law.

(c)Nothing contained in this Section 5.12 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder.

5.12.4Joint Enterprise

.  Each Borrower has requested that Agent and Lenders make this credit facility
available to Borrowers on a combined basis, in order to finance Borrowers’
business most efficiently and economically.  Borrowers’ business is a mutual and
collective enterprise, and the successful operation of each Borrower is
dependent upon the successful performance of the integrated group.  Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease administration of the facility, all to their
mutual advantage.  Borrowers acknowledge that Agent’s and Lenders’ willingness
to extend credit and to administer the Collateral on a combined basis hereunder
is done solely as an accommodation to Borrowers and at Borrowers’ request.

5.12.5Subordination

.  Each Borrower hereby subordinates any claims, including any rights at law or
in equity to payment, subrogation, reimbursement, exoneration, contribution,
indemnification or set off, that it may have at any time against any other
Obligor, howsoever arising, to (and until) the Full Payment of all Obligations.

SECTION 6.CONDITIONS PRECEDENT

6.1Conditions Precedent to Initial Loans

.  The obligation of each Lender to provide the Commitments hereunder and to
make the initial extensions of credit provided for hereunder is subject to the
fulfillment, to the reasonable satisfaction of Agent and each Lender, or waiver
by Required Lenders, of each of the following conditions precedent (the signing
of this Agreement by a Lender being conclusively deemed to be its satisfaction
or waiver of the conditions precedent):

(a)Each Loan Document shall have been duly executed and delivered to Agent by
each of the Obligors party thereto.

(b)The Representations shall be true and correct in all material respects
(without duplication of materiality qualifiers); provided, that to the extent
any of the Representations are qualified by or subject to a “material adverse
effect,” “material adverse change” or similar term or qualification, the
definition thereof shall be “Material Adverse Effect”.

(c)Agent shall have received from the Borrowers and the Guarantors reasonably
satisfactory customary legal opinions (including from Ropes & Gray LLP),
perfection certificates, corporate documents and officers’ and public officials’
certifications; a customary notice of borrowing; organizational documents;
customary evidence of authorization to enter into

54

--------------------------------------------------------------------------------

the Loan Documents in respect of the Obligations; and good standing certificates
in jurisdictions of formation/organization, in each case of the Obligors.  

(d)Agent shall have received a solvency certificate from the chief financial
officer or equivalent officer of Borrower Agent certifying that the Borrowers
and their Subsidiaries, on a consolidated basis after giving effect to the
Transactions, are Solvent, the form of which is attached as Exhibit 6.1(d).

(e)With respect to the Obligations, all actions necessary to establish that
Agent will have a perfected, first priority Lien (subject to Permitted Liens) on
and security interest in all Collateral of Borrowers and the Guarantors under
the Loan Documents shall have been taken.

(f)All fees earned, due and payable on the Closing Date pursuant to this
Agreement and out-of-pocket expenses earned, due and payable on the Closing Date
pursuant to this Agreement (to the extent invoiced at least two (2) Business
Days prior to the Closing Date or such shorter period as Borrower Agent may
agree) shall, upon the closing under the Loan Documents, have been paid (which
amounts may be offset against the proceeds of the applicable Loans).

(g)Agent shall have received all documentation and other information requested
in writing by Agent at least three (3) Business Days prior to the Closing Date
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act.

(h)Since December 27, 2016, no Material Adverse Effect shall have occurred.

(i)Agent shall have received the results of lien searches with respect to the
Borrowers and their respective Subsidiaries in jurisdictions reasonably selected
by it.

(j)Agent shall have received customary insurance certificates (including
“earthquake” insurance), naming Agent, on behalf of the Lenders, as lenders loss
payee or additional insured, as applicable, together with the appropriate
additional insured endorsement;

(k)Prior to, or substantially concurrently with the initial funding hereunder,
the refinancing of the Debt (if any) of the Obligors owing to California Bank
and Trust shall have been consummated and all security interests and guarantees
in connection therewith shall be unconditionally terminated and released.

6.2Conditions Precedent to All Credit Extensions

.  Agent, Issuing Bank and Lenders shall not be required to fund any Loans or
arrange for issuance of any Letters of Credit, unless the following conditions
are satisfied:

(a)No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

55

--------------------------------------------------------------------------------

(b)The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (provided that if a
representation or warranty is by its terms already subject to a materiality
qualifier, it shall not be further subject to the materiality qualifier in this
Section) on the date of, and upon giving effect to, such funding, issuance or
grant (except for representations and warranties that expressly relate to an
earlier date);

(c)[Reserved]; and

(d)With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan (excluding,
for avoidance of doubt, any conversion or continuation of an existing Loan) or
issuance of a Letter of Credit shall constitute a representation by Borrowers
that the applicable foregoing conditions are satisfied on the date of such
request and on the date of such funding, issuance or grant.  

6.3Conditions Subsequent

.  The obligation of the Lenders to continue to extend credit hereunder is
subject to the fulfillment, on or before the date applicable thereto (as such
date may be extended by Agent as set forth below), of the following conditions
subsequent (the failure by Borrowers to so perform or cause to be performed such
conditions subsequent as and when required by the term thereof (unless such date
is extended, in writing, by Agent), shall constitute an Event of Default):

(a)Within thirty (30) days after the Closing Date (or such longer period as
Agent may reasonably agree), Agent shall have received the appropriate lenders
loss payee endorsements in respect of the Obligor’s property insurance.

(b)Within ninety (90) days after the Closing Date (or such longer period as
Agent may reasonably agree), all of Borrowers’ principal cash management and
other treasury services (including deposit accounts, lockboxes, funds transfer,
and other treasury management services) shall be maintained at Bank of the West
or one or more of the Lenders (except for Deposit Accounts that constitute
Excluded Accounts).  

All conditions precedent, covenants and representations and warranties contained
in this Agreement and the other Loan Documents shall be deemed modified to the
extent necessary to effect the foregoing provisions of this Section 6.3 (and to
permit the taking of the actions described above within the time periods
required above, rather than as elsewhere provided in the Loan Documents);
provided that (x) to the extent any representation and warranty would not be
true or any provision of any covenant breached because the foregoing actions
were not taken on the Closing Date, the respective representation and warranty
shall be required to be true and correct in all material respects and the
respective covenant complied with at the time the respective action is taken (or
was required to be taken) in accordance with the foregoing provisions of this
Section 6.3 and (y) all representations and warranties and covenants relating to
the Security Documents shall be required to be true or, in the case of any
covenant, complied with, immediately after the actions required to be taken by
this Section 6.3 have been taken (or were required to be taken).

56

--------------------------------------------------------------------------------

SECTION 7.COLLATERAL

7.1Grant of Security Interest

.  

7.1.1To secure the prompt payment and performance of all Obligations, each
Obligor party hereto hereby grants to Agent, for the benefit of itself and the
Secured Parties, a continuing security interest in, and Lien upon, all of the
following Property, whether now owned or hereafter acquired, and wherever
located:

(a)all Accounts;

(b)all Chattel Paper, including electronic chattel paper;

(c)all Commercial Tort Claims shown on Schedule 9.1.16 (as such Schedule is
updated from time to time in accordance with this Agreement);

(d)all Deposit Accounts;

(e)all Documents;

(f)all General Intangibles, including Intellectual Property;

(g)all Goods, including Inventory, Equipment and fixtures;

(h)all Instruments;

(i)all Investment Property;

(j)all Letter-of-Credit Rights;

(k)all Supporting Obligations;

(l)Real Estate;

(m)all monies, whether or not in the possession or under the control of Agent, a
Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(n)all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(o)all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (a)(i) any governmental licenses or state or local franchises,
charters and authorizations to the extent a security interest therein is
prohibited by Applicable Law (after giving effect to the applicable anti-

57

--------------------------------------------------------------------------------

assignment provisions of the UCC or other Applicable Law); (ii) pledges and
security interests prohibited by Applicable Law (with no requirement to obtain
the consent of any Governmental Authority or third party, including, without
limitation, no requirement to comply with the Federal Assignment of Claims Act
or any similar statute) (after giving effect to the applicable anti-assignment
provisions of the UCC or other Applicable Law); (iii) any lease, license in
which an Obligor is the licensee, permit or agreement to the extent that a grant
of a security interest therein would violate or invalidate such lease, license,
permit or agreement or create a right of termination in favor of any other party
thereto or otherwise require consent thereunder (after giving effect to the
applicable anti-assignment provisions of the UCC or other Applicable Law); (iv)
motor vehicles, airplanes and other assets subject to certificates of title;
(v) any assets to the extent a security interest in such assets could result in
material adverse tax consequences, as reasonably determined by Obligors in
consultation with the Agent; (vi) letter of credit rights (to the extent a
security interest therein cannot be perfected by UCC filings) and commercial
tort claims below $750,000; (vii) margin stock and stock and assets of
unrestricted subsidiaries, captive insurance subsidiaries, not-for-profit
subsidiaries, special purpose entities and immaterial subsidiaries; (viii) any
fee-owned Real Estate with a fair market value (to be determined in good faith
by the Obligors) of less than $1,000,000 or that is located in a jurisdiction
other than the U.S.; provided, however, all Real Estate owned in fee by any
Obligor as of the date hereof shall be deemed Collateral and shall be subject to
a mortgage in favor of the Agent; (ix) any leasehold interests in Real Estate;
(x) any asset held directly or indirectly by any Foreign Subsidiary; (xi) any
intent-to-use trademark application prior to the filing of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent, if any, that,
and solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law; (xii) interests in joint
ventures and non-wholly owned subsidiaries which cannot be pledged without the
consent of third parties (that are not Obligors) (after giving effect to the
applicable anti-assignment provisions of the UCC or other Applicable Law);
(xiii) any property subject to a purchase money or capital lease financing
arrangement or similar arrangement permitted hereunder to the extent such
documents governing such arrangement do not permit other liens on such property;
(xiv) any assets acquired in connection with a Permitted Acquisition or
permitted investment subject to liens permitted hereunder and which are subject
to contractual arrangements prohibiting a lien securing the Obligations (that
were not entered into in contemplation of such acquisition); (xv) assets where
the cost of obtaining a security interest therein exceeds the practical benefit
to the Lenders afforded thereby, in each case, as reasonably determined by the
Agent and Obligors; (xvi) Excluded Accounts; and (xvii) Equity Interests of any
Subsidiary that is a CFC or CFC Holdings Company in excess of sixty-six percent
(66%) of the outstanding Equity Interests of such Subsidiary, and (b) the
Obligors and Guarantors shall not be required with respect to any assets located
outside the U.S. or assets that require action under the laws of any
jurisdiction other than the U.S. to create or perfect a security interest in
such assets, including any intellectual property registered in any jurisdiction
other than the U.S. (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any jurisdiction
other than the U.S.) (the foregoing described in clauses (a)(i) through (xvii)
and (b) are, collectively, the “Excluded Assets”).

7.2Lien on Deposit Accounts; Cash Collateral

.  

7.2.1Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Obligor hereby grants to Agent a continuing security
interest in and Lien

58

--------------------------------------------------------------------------------

upon all amounts credited to any Deposit Account of such Obligor (other than
Excluded Accounts), including any sums in any blocked or lockbox accounts or in
any accounts into which such sums are swept (in each case, other than Excluded
Accounts).  Each Obligor hereby authorizes and directs each bank or other
depository to deliver to Agent, upon request during an Event of Default, all
balances in any such Deposit Account (other than Excluded Accounts) maintained
by such Obligor, without inquiry into the authority or right of Agent to make
such request.

7.2.2Cash Collateral

.  Cash Collateral may be invested in Cash Equivalents, at Agent’s discretion
(and with the consent of Borrower Agent, as long as no Event of Default exists),
but Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Obligor, and shall have no responsibility for any investment or
loss.  Each Obligor hereby grants to Agent, as security for the Obligations, a
security interest in all Cash Collateral held from time to time and all proceeds
thereof, whether held in a Cash Collateral Account or otherwise.  After the
occurrence and during the continuance of an Event of Default, Agent may apply
Cash Collateral first to the payment of Obligations secured by such Cash
Collateral, and thereafter in accordance with the terms of this Agreement.  Each
Cash Collateral Account and all Cash Collateral shall be under the sole dominion
and control of Agent, and no Obligor or other Person shall have any right to any
Cash Collateral, until Full Payment of all Obligations.

7.3Real Estate Collateral

.  The Obligations shall also be secured by Mortgages upon all Real Estate owned
in fee by Obligors, other than Real Estate owned by Obligors that constitutes an
Excluded Asset.  The Mortgages shall be duly recorded, at Obligors’ expense, in
each office where such recording is required to constitute a fully perfected
Lien on the Real Estate covered thereby.  Notwithstanding any provision in this
Agreement to the contrary, it is understood and agreed that if pursuant to the
applicable state law a mortgage tax will be owed on the full amount of the
indebtedness evidenced hereby, then the amount secured by the applicable
Mortgage shall be limited to an amount mutually agreed upon by Agent and
Borrower Agent, but not less than 100% of the fair market value of the
applicable Real Estate at the time the applicable Mortgage is delivered.  If any
Obligor acquires Real Estate hereafter, other than Real Estate that constitutes
an Excluded Asset, Obligors shall, within ninety (90) days (as such date may be
extended in writing from time to time by Agent) after such acquisition, execute
and deliver a Mortgage in recordable form sufficient to create a first priority
Lien in favor of Agent on such Real Estate subject to Permitted Liens, and shall
deliver all Related Real Estate Documents (except as may be waived by Agent in
its reasonable discretion).

7.4Other Collateral

.

7.4.1Commercial Tort Claims

.  Unless otherwise previously disclosed to Agent in writing, Borrower Agent
shall notify Agent in each Compliance Certificate delivered pursuant to Section
10.1.1(d) if, after the Closing Date or the date of the last such notification
(as applicable), any Obligor has a Commercial Tort Claim for which a claim has
been asserted, other than a Commercial Tort Claim for less than $750,000 (as
reasonably determined by Borrower Agent), and shall promptly thereafter amend
Schedule 9.1.16 to include such claim, and shall take such actions as Agent
reasonably deems appropriate to subject such claim to a duly perfected, first
priority Lien in favor of Agent.

59

--------------------------------------------------------------------------------

7.4.2Certain After-Acquired Collateral

.  Unless otherwise previously disclosed to Agent in writing, Borrower Agent
shall notify Agent in each Compliance Certificate delivered pursuant to Section
10.1.1(d) if, after the Closing Date or the date of the last such notification
(as applicable), any Obligor obtains any interest in any Collateral consisting
of Deposit Accounts, Chattel Paper, Documents, Instruments, Intellectual
Property, Investment Property or Letter-of-Credit Rights, in each case having a
fair market value in excess of $50,000, and shall promptly take such actions as
Agent reasonably deems appropriate to effect Agent’s duly perfected, first
priority Lien upon such Collateral.  

7.5No Assumption of Liability

.  The Lien on Collateral granted hereunder is given as security only and shall
not subject Agent or any Lender to, or in any way modify, any obligation or
liability of Obligors relating to any Collateral.

7.6Further Assurances

.  All Liens granted to Agent under the Loan Documents are for the benefit of
Secured Parties.  Promptly upon reasonable request, Obligors shall deliver such
instruments and agreements, and shall take such actions, as Agent reasonably
deems appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement.  Each
Obligor authorizes Agent to file any financing statement that describes the
Collateral as “all assets” or “all personal property” of such Obligor, or words
to similar effect, and ratifies any action taken by Agent before the Closing
Date to effect or perfect its Lien on any Collateral.

7.7Subsidiary Stock

.  Notwithstanding Section 7.1 or any other provision of this Agreement or the
other Loan Documents, the Collateral shall not include any equity or
intercompany debt of any Excluded Subsidiary, other than 66% of the Equity
Interests of any CFC or CFC Holding Company that is owned directly by an
Obligor.

SECTION 8.COLLATERAL ADMINISTRATION

8.1Administration of Deposit Accounts

.  Schedule 8.5 (as amended pursuant to this Section 8.5 from time to time) sets
forth all Deposit Accounts maintained by Obligors.  Subject to Section
6.3(e).  Each Obligor shall be the sole account holder of such Deposit Account
and shall not allow any other Person (other than Agent) to have control over
such Deposit Account or any Property deposited therein.  Each Obligor shall
promptly notify Agent of any opening or closing of a Deposit Account (other than
any Excluded Account) and, with the consent of Agent, will amend Schedule 8.5 to
reflect same.  

8.2General Provisions

.

8.2.1Location of Restaurants

.  Schedule 8.6.1 sets forth all of the restaurant locations of each of the
Obligors (as such Schedule may be updated from time to time pursuant to Section
10.1.2(d)).

8.2.2Insurance of Collateral; Condemnation Proceeds

.  Each Obligor shall maintain insurance with respect to tangible items of
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best’s
Financial Strength Rating of at least A-VII, unless otherwise approved by Agent)
as are reasonably satisfactory to Agent in its Permitted Discretion (it being
understood and agreed that

60

--------------------------------------------------------------------------------

the Obligors’ insurance coverage in existence on the Closing Date is
satisfactory to Agent).  From time to time upon request (but no less frequently
than annually), Obligors shall deliver to Agent the originals or certified
copies of its insurance policies and updated flood plain searches.  Unless Agent
shall agree otherwise, each casualty and liability policy shall include
satisfactory endorsements (i) showing Agent as lender loss payee, mortgagee
under a standard mortgage clause or additional insured, as appropriate; (ii)
require 30 days’ prior written notice to Agent in the event of cancellation of
the policy for any reason (or in the case of non-payment, at least ten (10)
days’ prior written notice); and (iii) specify that the interest of Agent shall
not be impaired or invalidated by any act or neglect of any Obligor or the owner
of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy.  If any Obligor fails to provide and
pay for any insurance, Agent may, at its option, with written notice thereof to
Borrower Agent, but shall not be required to, procure the insurance and charge
Obligors therefor.  Each Obligor agrees to deliver to Agent, promptly as
rendered, copies of all claim reports made to insurance companies where the
claim made is in excess of $100,000.  While no Event of Default exists, Obligors
may settle, adjust or compromise any insurance claim.  If an Event of Default
exists, only Agent shall be authorized to settle, adjust and compromise such
claims.

8.2.3Protection of Collateral

.  All reasonable and documented out-of-pocket expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Obligors.  Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors’ sole risk.

8.2.4Defense of Title

.  Each Obligor shall take all commercially reasonable actions to defend its
title to Collateral and Agent’s Liens therein against all Persons, claims and
demands, except against Permitted Liens and holders of Permitted Liens.

8.3Power of Attorney

.  Each Obligor hereby irrevocably constitutes and appoints Agent (and all
Persons designated by Agent) as such Obligor’s true and lawful attorney (and
agent-in-fact) for the purposes provided in this Section; provided, however,
that notwithstanding anything hereunder to the contrary, Agent hereby agrees
that it shall not, nor shall it designate any other Person in its stead, to
exercise any powers granted pursuant to this Section 8.7 (except as explicitly
set forth in Section 8.7(a)) unless an Event of Default has occurred and is
continuing.  Agent, or Agent’s designee, may, without notice (except as
otherwise provided herein or in the other Loan Documents) and in either its or a
Obligor’s name, but at the cost and expense of Obligors:

(a)Endorse a Obligor’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into Agent’s possession or control;
and

(b)During an Event of Default which is continuing, (i) notify any Account
Debtors of the assignment of their Accounts, demand and enforce payment of
Accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to

61

--------------------------------------------------------------------------------

Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent reasonably deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be reasonably necessary or appropriate to
obtain payment under any letter of credit, banker’s acceptance or other
instrument for which a Obligor is a beneficiary; and (xii) take all other
actions as Agent deems reasonably appropriate to fulfill any Obligor’s
obligations under the Loan Documents.

SECTION 9.REPRESENTATIONS AND WARRANTIES

9.1General Representations and Warranties

.  To induce Agent and Lenders to enter into this Agreement and to make
available the Commitments, Loans and Letters of Credit, each Borrower makes in
respect of each Obligor as of the Closing Date, and at and as of the date of the
making of each Revolver Loan, or other extension of credit made after the
Closing Date, in each case, to the extent required pursuant to Section 6, each
of the following representations and warranties to Agent and Lenders, which
representations and warranties shall survive the execution and delivery of this
Agreement:

9.1.1Organization and Qualification

.  The Company and each Subsidiary is duly organized, validly existing and,
where applicable, in good standing under the laws of the jurisdiction of its
organization, except to the extent expressly permitted under Section
10.2.9.  The Company and each Subsidiary is duly qualified, authorized to do
business and, where applicable, in good standing as a foreign corporation,
limited liability company or other organization (as applicable) in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.

9.1.2Power and Authority

.  Each Obligor is duly authorized to execute, deliver and perform the Loan
Documents to which it is party.  The execution, delivery and performance of the
Loan Documents by the Obligors party thereto have been duly authorized by all
necessary corporate or other organizational action (as applicable), and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law; or (d)
result in or require the imposition of any Lien (other than Permitted Liens) on
any Property of any Obligor, except, solely with respect to any violation or
default described in clause (c), as could not reasonably be expected to have a
Material Adverse Effect.

62

--------------------------------------------------------------------------------

9.1.3Enforceability

.  Each Loan Document is a legal, valid and binding obligation of each Obligor
party thereto, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and subject to general principles of equity and good faith and fair
dealing, regardless of whether considered in a proceeding in equity or at law.

9.1.4Capital Structure

.  Schedule 9.1.4 shows as of the Closing Date, for each Obligor and each of its
respective Subsidiaries, its name, jurisdiction of organization and authorized
and issued Equity Interests and holders of its Equity Interests.  Each Obligor
has good title to its Equity Interests in its Subsidiaries, subject only to
Permitted Liens, and all such Equity Interests are duly issued, fully paid and
non-assessable (to the extent such concepts are relevant with respect to such
Equity Interests).  As of the Closing Date, there are no outstanding purchase
options, warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to Equity Interests of
any Borrower or Subsidiary.

9.1.5Title to Properties; Priority of Liens

.  

(a)Schedule 9.1.5 sets forth all of the Real Estate owned in fee by Obligors
other than Real Estate owned by Obligors that constitutes an Excluded Asset.  

(b)Each Obligor has valid title to (or valid leasehold interests in) all of its
Real Estate, and good title to (or valid leasehold interests in) all of its
personal Property necessary to the conduct of its business, including all such
Property reflected in any financial statements delivered to Agent or Lenders, in
each case free of Liens except for Permitted Liens and any Liens that do not, in
the aggregate, materially and adversely (i) interfere with the Ordinary Course
of Business, (ii) interfere with the ability to utilize such assets for their
intended purposes, or (iii) affect the value of such assets.

(c)Each Obligor and Subsidiary has paid and discharged all lawful claims that,
if unpaid, could become a Lien on its Properties, other than Permitted Liens.

(d)To the extent required under this Agreement, all Liens of Agent in the
Collateral, or with respect to the Real Estate subject to a Mortgage, upon
proper recordation of the Mortgages in the applicable land records will,
constitute duly perfected, first priority Liens, subject only to Permitted
Liens.

9.1.6[Reserved]

.

9.1.7Financial Statements

.  

(a)Borrowers have delivered to Agent (i) the audited consolidated financial
statements of Parent, consisting of the audited consolidated balance sheet and
the related audited consolidated statements of operations, changes in
members’/stockholders’ equity and cash flows for the Fiscal Year ended December
27, 2016 and (ii) the unaudited consolidated financial statements of Parent,
consisting of the unaudited consolidated balance sheet and the related unaudited
consolidated statements of income and cash flows for the Fiscal Quarter ended
March 28, 2017 (collectively, the “Historic Financial Statements”).  The
Historic Financial

63

--------------------------------------------------------------------------------

Statements (i) were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby, except as may be indicated in the
notes thereto and subject, in the case of unaudited financial statements, to the
absence of footnotes and normal year-end adjustments and (ii) fairly present, in
all material respects, the consolidated financial position and results of
operations of the Parent as of the dates thereof and for the periods therein
referred to (subject, in the case of unaudited financial statements, to the
absence of footnotes and normal year-end adjustments).  All projections
delivered from time to time to Agent have been prepared in good faith, based on
assumptions believed to be reasonable in light of the circumstances at such time
(it being acknowledged and agreed by Agent that projections as to future events
are not to be viewed as facts, are not a guarantee of performance, that actual
results during the period or periods covered by such projections may differ from
the projected results, and that such differences may be material).

(b)Since December 27, 2016, there has been no Material Adverse Effect.

(c)[Reserved].

(d)As of the Closing Date, immediately before and after giving effect to the
Transactions, the Obligors, on a consolidated basis, are Solvent.

9.1.8[Reserved]

.

9.1.9Taxes

.  Except to the extent the failure would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) each Obligor
and each Subsidiary of any Obligor has filed all federal and state and local tax
returns and other reports that it is required by law to file, and has paid, or
made provision for the payment of, all Taxes upon it, its income and its
Properties that are due and payable, except to the extent being Properly
Contested, and (b) the provision for Taxes on the books of each Borrower and
Subsidiary is adequate for all years not closed by applicable statutes, and for
its current Fiscal Year.  

9.1.10Brokers

.  There are no brokerage commissions, finder’s fees or investment banking fees
payable in connection with any transactions contemplated by the Loan Documents.

9.1.11Intellectual Property

.  Each Borrower and Subsidiary owns or has the lawful right to use all
Intellectual Property reasonably necessary for the conduct of its business,
without conflict with any rights of others, except where the failure to own or
have the right to use such Intellectual Property could not, or where such
conflict or the lapse, expiration or abandonment of such Intellectual Property
could not, reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  There is no pending or, to any Borrower’s knowledge,
threatened Intellectual Property Claim with respect to any Borrower, any
Subsidiary or any of their Property (including any Intellectual Property),
except as could not reasonably be expected to have a Material Adverse
Effect.  All Intellectual Property registered in the United States (or
applications for such registration) and material Licenses as in effect on the
Closing Date (other than non-exclusive licenses to off-the-shelf software that
is generally available to the public which have been licensed to such Obligor or
Subsidiary pursuant to end-user licenses) of Intellectual Property owned, used
or licensed by or to, any Obligor or Subsidiary are shown on Schedule 9.1.11 (as

64

--------------------------------------------------------------------------------

such Schedule may be updated from time to time pursuant to Section 10.1.2(d) to
reflect changes to such registered and applied-for Intellectual Property and
material Licenses of Intellectual Property resulting from transactions permitted
under the Loan Documents).

9.1.12Governmental Approvals

.  Each Borrower and Subsidiary is in compliance in all material respects with,
and is in good standing with respect to, all material Governmental Approvals
necessary to conduct its business and to own, lease and operate its
Properties.  All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

9.1.13Compliance with Laws

.  Each Borrower and Subsidiary has duly complied, and its Properties and
business operations are in compliance, in all material respects with all
Applicable Law, except where noncompliance could not reasonably be expected to
have a Material Adverse Effect.  As of the Closing Date, there are no pending
written citations, notices or orders of material noncompliance issued to any
Borrower or Subsidiary under any material Applicable Law.  No Inventory has been
produced in material violation of any material applicable provisions of the
FLSA, PACA, Food Security Act or any applicable state counterpart statute.

9.1.14Compliance with Environmental Laws

.  Except as could not reasonably be expected to have a Material Adverse Effect,
and except as disclosed on Schedule 9.1.14, (i) no Borrower’s or any
Subsidiary’s operations, Real Estate or other Properties are, as a result of or
in connection with the conduct of any Borrower or Subsidiary, subject to any
federal, state or local investigation to determine whether any remedial action
is needed to address any Environmental Release; (ii) no Borrower or any
Subsidiary has received any Environmental Notice that remains outstanding or
unresolved; and (iii) no Borrower or any Subsidiary has any material obligation
to investigate or remediate any Environmental Release under any Environmental
Law.

9.1.15[Reserved]

.

9.1.16Litigation

.  Except as shown on Schedule 9.1.16, there are no proceedings or
investigations pending or, to any Borrower’s knowledge, threatened in writing
against any Obligor or any Subsidiary of any Obligor, or any of their
businesses, operations or Properties, that (a) relate to any Loan Documents or
transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect.  Except as shown on Schedule 9.1.16 (as such schedule
may be updated from time to time pursuant to Section 10.1.2(d) to reflect
changes), no Obligor has a Commercial Tort Claim (other than a Commercial Tort
Claim for less than $250,000 (as reasonably determined by Borrower Agent)).  No
Obligor or any Subsidiary of any Obligor is in default with respect to any
order, injunction or judgment of any Governmental Authority, except as could not
reasonably be expected to have a Material Adverse Effect.

9.1.17No Defaults

.  No event or circumstance has occurred or exists that constitutes a Default or
Event of Default.  

9.1.18ERISA

.  Except as disclosed on Schedule 9.1.18:

65

--------------------------------------------------------------------------------

(a)Except as would not reasonably be expected to have a Material Adverse Effect,
(i) each Plan is in compliance with the applicable provisions of ERISA, the
Code, and other federal and state laws, (ii) each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of Obligors,
nothing has occurred which would prevent, or cause the loss of, such
qualification, (iii) each Obligor and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006 and
(iv) no application for a waiver of the minimum funding standards or an
extension of any amortization period has been made with respect to any Plan.  

(b)There are no pending or, to the knowledge of Obligors, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c)Except as could not reasonably be expected to have a Material Adverse Effect,
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii)  no
Obligor or ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; (iii) no Pension Plan or Multiemployer Plan
has been terminated by its plan administrator or the PBGC; (iv) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is at least 60%; and
(v) no fact or circumstance exists that could reasonably be expected to cause
the PBGC to institute proceedings to terminate a Pension Plan or Multiemployer
Plan.

(d)Except as could not reasonably be expected to have a Material Adverse Effect,
(i) all employer and employee contributions required by law or by the terms of
the Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) no Obligor has incurred any obligation or
liability in connection with the termination or withdrawal from a Foreign Plan;
and (iii) each Foreign Plan has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

9.1.19[Reserved]

.

9.1.20Labor Relations

.  Except as described on Schedule 9.1.20, as of the Closing Date , no Obligor
or any Subsidiary of any Obligor is party to or bound by any collective
bargaining agreement, management agreement or consulting agreement.  There are
no material grievances, disputes or controversies with any union or other
organization of any Obligor’s or any Subsidiary of any Obligor’s employees, or,
to any Borrower’s knowledge, any asserted or threatened strikes, work stoppages
or demands for collective bargaining, in each case, which could reasonably be
expected to result in a Material Adverse Effect.

9.1.21[Reserved]

.

9.1.22Not a Regulated Entity

.  No Obligor is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940.

66

--------------------------------------------------------------------------------

9.1.23Margin Stock

.  No Obligor is engaged, principally or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock in a manner that would result in a violation of Regulation U.  No
Loan proceeds or Letters of Credit will be used by Borrowers to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock in violation of Regulations T, U or X of the Board of Governors.

9.1.24[Reserved]

.

9.1.25OFAC; Other Anti-Corruption Laws

.  No Obligor nor any of its Subsidiaries is in material violation of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC.  No Obligor nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity (b) is owned or controlled by a Sanctioned Person or
Sanctioned Entity, (c) has its assets located in Sanctioned Entities, or
(d) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  No proceeds of any Loan or Letter of Credit
made hereunder will be used by any Obligor to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity.  The Obligors and their respective Subsidiaries and, to
each Borrower’s knowledge, their respective officers, directors, employees and
agents are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

9.1.26Patriot Act; Other Anti-Terrorism Laws

.  To the extent applicable, each Obligor and each of its Subsidiaries is in
compliance, in all material respects, with all Anti-Terrorism Laws and has not
engaged in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
prohibited offenses designated by the Organization for Economic Co-operation and
Development’s Financial Action Task Force on Money Laundering.  No part of the
proceeds of the Loans or Letter of Credit made hereunder will be used by any
Obligor, directly or, to each Obligor’s knowledge, indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

9.2Complete Disclosure

.  None of the written factual information and written data furnished by or on
behalf of any Obligor to Agent (including all such written information and data
contained in the Loan Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein, taken as a whole, contain any
untrue statement of any material fact or omitted to state any material fact
necessary to make such information and data, taken as a whole, not materially
misleading at such time in light of the circumstances under which such
information or data was furnished (after giving effect to all supplements
thereto), it being understood and agreed that for purposes of this Section 9.2,
such factual information and data shall not include pro forma financial
information, projections, estimates (including financial estimates, forecasts,
and other forward-looking information) or other forward-looking information or
information of a general economic or general industry nature.

9.3Amendment of Schedules

.  Borrower Agent may amend any one or more of the Schedules to this Agreement
(subject to prior notice to Agent) and any representation, warranty,

67

--------------------------------------------------------------------------------

or covenant contained herein which refers to any such Schedule shall from and
after the date of any such amendment refer to such Schedule as so amended and
any Default or Event of Default that exists solely as a result of the failure to
amend such Schedule shall from and after the date of any such amendment be
waived automatically without further action by Agent or the Lenders; provided,
however, (a) that in no event shall the failure to make an immaterial amendment
to any such Schedule constitute a Default or Event of Default; (b) no Default or
Event of Default shall exist or have occurred by virtue of any changes disclosed
on such Schedules if the disclosed items would not have resulted in a Default or
Event of Default if disclosed on the Closing Date, as applicable; and (c) the
amendment of a Schedule shall not constitute a waiver or modification of any of
the covenants contained in Sections 10.1 or 10.2.

SECTION 10.COVENANTS AND CONTINUING AGREEMENTS

10.1Affirmative Covenants

.  Until Full Payment of the Obligations, the Company shall, and shall cause
each Subsidiary to, at all times:  

10.1.1Inspections; Appraisals

.

(a)Permit Agent, or any third party used for such purposes, from time to time,
subject (except when a Default or an Event of Default exists) to reasonable
notice and during normal business hours, to visit and inspect the Properties of
the Company, any Borrower or Subsidiary (subject, in the case of any leased Real
Estate, to the terms of the applicable lease and the right of the landlord of
such Real Estate), inspect, audit and make extracts from any Borrower’s or
Subsidiary’s books and records, and discuss with its officers, employees,
agents, advisors and independent accountants (provided that Borrower Agent shall
be given prior notice of, and a reasonable opportunity to be present for, such
discussions with the Obligors’ accountants) such Borrower’s or Subsidiary’s
business, financial condition, assets, prospects and results of operations;
provided, that Agent shall exercise such rights no more than one time in any
Fiscal Year, unless an Event of Default exists and is continuing, and such
rights shall be exercised in accordance with Section 10.1.1(b).  Lenders may
participate in any such visit or inspection, at their own expense; provided,
however, that in no event shall any inspection or audit be exercised by any
Lender independently from the Agent.  Neither Agent nor any Lender shall have
any duty to Obligor to make any inspection, nor to share any results of any
inspection or report with any Obligor.  The Company and each Obligor
acknowledges that all inspections and reports are prepared by Agent and Lenders
for their purposes, and no Obligor shall not be entitled to rely upon
them.  Notwithstanding anything to the contrary in this Agreement, none of the
Borrowers or any of their respective Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter (x) that constitutes
immaterial Intellectual Property that is not registered, applied for, or
pending, non-financial trade secrets or non-financial proprietary information,
(y) in respect of which disclosure to Agent (or Agent’s representatives or
contractors) is prohibited by Applicable Law or any binding agreement or (z) is
subject to attorney-client or similar privilege or constitutes attorney work
product.

(b)Reimburse Agent for all reasonable and documented out-of-pocket charges,
costs and expenses of Agent in connection with examinations of any Obligor’s
books and records or any other financial or Collateral matters as Agent deems
appropriate, up to one time per

68

--------------------------------------------------------------------------------

Loan Year; provided, however, that if an examination is initiated during an
Event of Default, all such charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits.  

10.1.2Financial and Other Information

.  Keep adequate records and books of account with respect to its business
activities, in a manner to allow financial statements to be prepared in
accordance with GAAP in all material respects; and furnish to Agent:

(a)within 90 days after the end of each Fiscal Year, Parent’s consolidated Form
10-K filed with the SEC;  

(b)within 45 days after the end of each Fiscal Quarter (other than the Parent’s
fourth Fiscal Quarter), Parent’s consolidated Form 10-Q filed with the SEC;

(c)concurrently with delivery of financial statements under clauses (a) and (b)
above (commencing with the third Fiscal Quarter ending September [__], 2017),
(i) a Compliance Certificate executed by a Senior Officer of Borrower Agent and
(ii) any updates to Schedules 8.5, 8.2.1, 9.1.5, 9.1.11, 9.1.14, 9.1.16 and
9.1.18 to reflect changes resulting from transactions permitted under the Loan
Documents;

(d)concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to any
Borrower by their accountants in connection with such financial statements;

(e)not later than ninety (90) days after the end of each Fiscal Year, the
operating budget and cash flow projections of Borrower Agent and its
Subsidiaries for the subsequent Fiscal Year, fiscal quarter by fiscal quarter;

(f)to the extent not otherwise required to be furnished to the Agent pursuant to
any other clause of this Section 10.1.2 or Section 10.1.3, promptly after the
sending or filing thereof, copies of any proxy statements, financial statements
or reports that Parent has made generally available to its shareholders; copies
of any regular, periodic and special reports (including for the avoidance of
doubt, any Form 8-K filings), or registration statements or prospectuses that
Parent files with the SEC or any other Governmental Authority, or any securities
exchange; and copies of any press releases or other statements made available by
Parent to the public concerning material changes to or developments in the
business of Parent; and

(g)such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Obligor’s, Subsidiary’s or other Obligor’s financial condition or business, or
any Upstream Payments and Distributions made or to be made pursuant Section
10.2.4(a).

Documents required to be delivered pursuant to clauses (a) and (b) above may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower Agent (or any direct or indirect
parent of the Borrower Agent) posts such documents, or provides a link thereto
on the website on the Internet at the website address listed on Schedule 14.3.1;
or (ii) on which such documents are posted on the Borrower Agent’s behalf on
IntraLinks or another relevant website, if any, to which each Lender and the
Agent have access (whether a

69

--------------------------------------------------------------------------------

commercial, third-party website or whether sponsored by the Agent); provided
that (i) upon written request by the Agent, the Borrower Agent shall deliver
paper copies of such documents (which may be electronic copies delivered via
electronic mail) to the Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Agent and (ii)
the Borrower Agent shall notify (which may be by facsimile or electronic mail)
the Agent of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower Agent shall be required to provide paper copies of the Compliance
Certificates required by clause (c) above to the Agent (which may be electronic
copies delivered via electronic mail).  Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Agent and maintaining its copies of such documents.

10.1.3Notices

.  Notify Agent in writing, promptly after a Senior Officer of an Obligor
obtaining knowledge thereof, of any of the following that affects an Obligor:
(a) the threat (in writing) or commencement of any proceeding or investigation,
whether or not covered by insurance, if the foregoing could reasonably be
expected to have a Material Adverse Effect; (b) any pending or threatened (in
writing) labor dispute, strike or walkout, or the expiration (without renewal)
of any material labor contract, if the foregoing could reasonably be expected to
have a Material Adverse Effect; (c) [reserved]; (d) the existence of any Default
or Event of Default; (e) any judgment in an amount exceeding $500,000 (net of
insurance coverage therefor that has not been denied by the insurer); (f) the
assertion of any Intellectual Property Claim that could reasonably be expected
to have a Material Adverse Effect; (g) any violation or asserted violation of
any Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws) that
could reasonably be expected to have a Material Adverse Effect; (h) any
Environmental Release by an Obligor or on any Property owned, leased or occupied
by an Obligor, if any such Environmental Release could reasonably be expected to
have a Material Adverse Effect; or receipt of any Environmental Notice, if
receipt of such Environmental Notice could reasonably be expected to have a
Material Adverse Effect; or (i) the occurrence of any ERISA Event that could
reasonably be expected to have a Material Adverse Effect.

10.1.4Compliance with Laws

.  Comply with all Applicable Laws, including to the extent applicable, ERISA,
Environmental Laws, FLSA, OSHA, PACA, Anti-Terrorism Laws, Anti-Corruption Laws
and laws regarding collection and payment of Taxes, and maintain all
Governmental Approvals necessary to the ownership of its Properties or conduct
of its business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws, which must be complied with in all material respects) or
maintain could not reasonably be expected to have a Material Adverse
Effect.  Subject to Section 6.3, the Obligors and their Subsidiaries will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Obligors and their respective Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.  Without limiting the generality of the foregoing, if
any Borrower or any Subsidiary obtains knowledge (after reasonable inquiry) of
an Environmental Release that occurs at or on any Properties of such Borrower or
Subsidiary that could reasonably be expected to have a Material Adverse Effect,
it shall act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities the extent of, and subject to any right of
such Borrower or Subsidiary to contest, take commercially reasonable action

70

--------------------------------------------------------------------------------

to remediate, such Environmental Release as required by Environmental Law,
whether or not directed to do so by any Governmental Authority.

10.1.5Taxes

.  Pay and discharge all federal and material state and local Taxes prior to the
date on which they become delinquent or penalties attach, unless such Taxes are
(i) being Properly Contested, or (ii) individually, and in the aggregate with
other unpaid Taxes, not more than (x) $250,000, or (y) solely if the failure to
make such payment or discharge such Taxes has resulted in a Lien on the
Collateral which has priority senior to the Agent’s Lien on the Collateral
(unless bonded and stayed to the reasonable satisfaction of Agent), $50,000.

10.1.6Insurance

.  In addition to the insurance required hereunder with respect to Collateral,
maintain insurance with insurers (with a Best Rating of at least A7, unless
otherwise approved by Agent) reasonably satisfactory to Agent, (a) with respect
to the Properties and business of any Obligor and its Subsidiaries of such type
(including product liability, workers' compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated, and
(b) business interruption insurance or its equivalent customary in the
limited-service restaurants industry, or otherwise reasonably satisfactory to
Agent, with deductibles reasonably satisfactory to Agent (it being understood
and agreed that the Borrowers’ insurance coverage in existence on the Closing
Date is satisfactory to Agent).

10.1.7Licenses

.  (a) Keep each material License affecting any Collateral or any other material
Property of Obligors and Subsidiaries in full force and effect, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) notify Agent of any default or breach asserted by any Person to
have occurred under any such material License, except where such default or
breach could not reasonably be expected to have a Material Adverse Effect.

10.1.8Future Subsidiaries

.  Promptly notify Agent upon any Person becoming a Subsidiary and:

(a)if such Person is a wholly owned material Subsidiary and not an Excluded
Subsidiary, (i) cause it, at the Borrower Agent’s election, either to join this
Agreement as a Borrower or guaranty the Obligations in a manner reasonably
satisfactory to Agent, as applicable, in each case, within thirty (30) Business
Days of formation or acquisition thereof (or such longer period as Agent may
reasonably agree) and (ii) to execute and deliver such other documents,
instruments and agreements and to take such other actions as Agent shall
reasonably require to evidence and perfect a Lien in favor of Agent on all
assets of such Person constituting Collateral, including, if reasonably
requested by Agent, delivery of such legal opinions, in form and substance
reasonably satisfactory to Agent, as it shall deem reasonably appropriate;

(b)if any Equity Interests or Debt of such Person are directly owned by any
Obligor, to pledge such Equity Interests and promissory notes evidencing such
Debt (except that, if such Subsidiary is a CFC or CFC Holding Company, the
Equity Interests of such Subsidiary to be pledged shall be limited to sixty-six
percent (66%) of the outstanding Equity Interests of such Subsidiary) within
thirty (30) Business Days of such Person becoming a Subsidiary (or such longer

71

--------------------------------------------------------------------------------

period as the Agent may reasonably agree) to secure obligations of any Borrower
organized under the laws of the United States, in each case, in form and
substance reasonably satisfactory to Agent.

10.1.9Intellectual Property

.  Keep all material Intellectual Property reasonably necessary to the conduct
of the business of each Obligor in full force and effect, including timely
filing any renewals required to maintain the Intellectual Property, except where
the failure to maintain or have the right to use such Intellectual Property
could not, or where the lapse, expiration or abandonment of such Intellectual
Property could not, reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

10.2Negative Covenants

.  Until Full Payment of the Obligations, the Company shall not, and shall cause
each Subsidiary not to:

10.2.1Permitted Debt

.  Create, incur, guarantee or suffer to exist any Debt, except:

(a)the Obligations;

(b)[reserved];

(c)Permitted Purchase Money Debt;

(d)Debt (other than the Obligations and Permitted Purchase Money Debt), but only
to the extent outstanding on the Closing Date and not satisfied with the
proceeds of the initial Loans;

(e)Debt with respect to Bank Products and Debt pursuant to Hedging Agreements
permitted under Section 10.2.14;

(f)Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition;

(g)Permitted Contingent Obligations;

(h)Refinancing Debt as long as each Refinancing Condition is satisfied;

(i)Debt that is not included in any of the preceding clauses of this Section, is
not secured by a Lien;

(j)Debt of (i) any Obligor to any other Obligor, (ii) any Subsidiary that is not
an Obligor to another Subsidiary that is not an Obligor, (iii) any Obligor to a
Subsidiary that is not an Obligor; (iv) any Subsidiary that is not an Obligor to
any Obligor, and (v) guaranty obligations of any Obligor in respect of Debt
otherwise permitted hereunder of any Obligor provided all such Debt owing by an
Obligor is subject to the Intercompany Subordination Agreement;

72

--------------------------------------------------------------------------------

(k)Debt incurred to pay premiums under policies of insurance and related
interest due thereunder;

(l)Debt attributable to credit card “charge-backs”, debit cards, stored value
cards or purchase cards (including so-called “procurement cards” or “P-cards”)
incurred in the Ordinary Course of Business;

(m)Debt which may be deemed to exist as a result of the existence of any
worker’s compensation, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance claims, guaranties,
or similar obligations incurred in the Ordinary Course of Business;

(n)Debt in respect of netting services and overdraft protections in connection
with Deposit Accounts in the Ordinary Course of Business;

(o)Debt incurred by a Borrower or any of its Subsidiaries arising from
agreements providing for indemnification, earn-outs, adjustment of purchase
price or similar obligations, in connection with Permitted Acquisitions, other
permitted Investments or permitted dispositions of any business, asset or
Subsidiary of Borrower or any of its Subsidiaries;

(p)[reserved];

(q)Debt incurred under appeal bonds and in the Ordinary Course of Business under
performance, surety or statutory bonds;

(r)Debt composing Investments permitted hereunder; and

(s)unsecured Debt of a Borrower or Subsidiary owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) to finance the redemption (which shall be non-cash at the time of
such redemption) or repurchase (which shall be non-cash at the time of such
repurchase) of the Equity Interests of Parent permitted by Section 10.2.4 that
has been issued to such Persons at any time no Event of Default has occurred and
is continuing;  

provided that, at any time, the aggregate outstanding amount of all Debt
incurred in respect of clauses (f), (i), (j)(iii) and (s) of this Section 10.2.1
does not exceed $2,000,000 at any time outstanding.

10.2.2Permitted Liens

.  Create or suffer to exist any Lien upon any of its Property, except the
following (collectively, “Permitted Liens”):

(a)Liens in favor of Agent;

(b)[reserved];

(c)Purchase Money Liens securing Permitted Purchase Money Debt;

(d)Liens for Taxes not due and payable or being Properly Contested;

73

--------------------------------------------------------------------------------

(e)statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due and payable or is being Properly Contested, and
(ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Borrower or Subsidiary;

(f)Liens incurred or deposits of cash made in the Ordinary Course of Business to
secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations, Hedging Agreements, surety
and appeal bonds, performance bonds and other similar obligations;

(g)Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(h)Liens in respect of judgments that would not constitute an Event of Default
hereunder;

(i)easements, rights-of-way, restrictions (including zoning restrictions),
conditions, building code laws, covenants, other agreements of record,
encroachments, protrusions and other similar encumbrances and other minor title
defects affecting Real Estate, and other similar charges or encumbrances on Real
Estate, that do not secure any monetary obligation and do not interfere in any
material respect with the Ordinary Course of Business or impair Agent’s Lien on
Real Estate in any material respect, taken as a whole, and any exceptions on the
final mortgagee title insurance policy issued in connection with any Mortgage;
and such other minor defects of title or survey matters that are disclosed by
current surveys that do not materially interfere with the current use of the
Real Estate and do not otherwise impair Agent’s Lien on Real Estate in any
material respect;

(j)normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(k)pledges or deposits of cash in the Ordinary Course of Business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;

(l)Liens securing Debt permitted under Section 10.2.1 that does not exceed in
the aggregate $2,000,000 outstanding at any one time;

(m)Liens arising in the Ordinary Course of Business in favor of carriers,
landlords, warehousemen, mechanics, materialmen, repairmen, laborers or
suppliers or other like Liens arising under Applicable Law in the Ordinary
Course of Business which are not overdue for a period of more than 60 days or
which are being Properly Contested;

(n)Liens incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
Ordinary Course of Business;

74

--------------------------------------------------------------------------------

(o)any interest or title (and all encumbrances and other matters affecting such
interest or title) of a lessor or sublessor under any lease not prohibited
hereunder;

(p)Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted hereunder;

(q)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the Ordinary Course of Business or to the extent permitted under the Loan
Documents;

(r)any zoning restrictions or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any Real Estate
not materially detracting from the value of such Real Estate;

(s)licenses of patents, trademarks and other intellectual property rights
granted by Borrowers or any of their Subsidiaries in the Ordinary Course of
Business and not interfering in any respect with the ordinary conduct of the
business of Borrowers or such Subsidiary;

(t)Liens incurred in the Ordinary Course of Business on deposits made in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of Borrowed Money);

(u)Liens in favor of customs and revenue authorities arising as a matter of law
and in the Ordinary Course of Business to secure payment of customs duties in
connection with the importation of goods;

(v)[reserved];

(w)existing Liens shown on Schedule 10.2.2 and Liens securing Refinancing Debt;
provided, that, any Liens relating to such Refinancing Debt shall only attach to
the Property which was subject to the Liens so refinanced, accessions thereto,
proceeds or products thereof;

(x)Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition of disposition of Investments that are not Restricted
Investments; provided that such Liens (i) attach only to such Investments and
(ii) secure only obligations incurred in the Ordinary Course of Business and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;  

(y)Liens on property in existence at the time such property is acquired pursuant
to a Permitted Acquisition or other permitted Investment or on such property of
a Subsidiary of an Obligor in existence at the time such Subsidiary is acquired
pursuant to a Permitted Acquisition or other permitted Investment; provided that
such Liens are not incurred in connection with or in anticipation of such
Permitted Acquisition or other permitted Investment and do not attach to any
other assets of any Obligor or any Subsidiary; and

75

--------------------------------------------------------------------------------

(z)licenses, sublicenses, leases or subleases granted to third parties in the
Ordinary Course of Business or not materially interfering with the business of
the Borrowers or any Subsidiary.

10.2.3Reserved

.  

10.2.4Distributions; Upstream Payments

.  Declare or make any Distributions, except:

(a)Upstream Payments and Distributions to Parent and other Persons holding
Equity Interests in the Company, as applicable, to the extent necessary to (i)
permit the Company to make any payments required to be made under Section 4.3 of
the Company LLC Agreement with respect to the Tax Receivable Agreement (other
than the Early Termination Payment under (and as defined in) the Tax Receivable
Agreement) (ii) permit the Company to make any payments required to be made
under clauses (A), (B), (C) and (D) of Section 4.3(ii) of the Company LLC
Agreement, in each case so long as such Distribution is made in connection with
the investments, business activities, and entity structure of the Company and
its Subsidiaries (as reasonably determined by the Company acting in good faith),
(iii) permit the Company to make any payments required to be made under Section
4.4 of the Company LLC Agreement with respect to Tax Distributions (as defined
in Section 4.4 of the Company LLC Agreement), and (iv) permit Parent to pay
franchise taxes, audit costs, costs associated with compliance with the
requirements of the Sarbanes-Oxley Act of 2002, other Public Company Costs, and
other administrative costs and expenses customary for such a company;

(b)each Subsidiary of an Obligor may make Distributions to any Obligor;

(c)the Obligors and each Subsidiary may declare and make dividend payments or
distributions payable solely in the common stock or other common Equity
Interests of such Person;

(d)a Distribution to the extent permitted under Section 10.2.16; and.

(e)the Borrowers may make Distributions to Parent, the proceeds of which are
used substantially contemporaneously, directly or indirectly, to redeem or
repurchase Equity Interests from officers, directors, employees, advisors,
service providers or consultants (or any spouses, ex-spouses, or estates of any
of the foregoing) of Parent, any Obligor or any of its Subsidiaries, upon
termination of employment in connection with the exercise of stock options,
stock appreciation rights or other equity incentives or equity based incentives
or in connection with the death or disability of such Persons; provided, that,
in all such cases (i) the aggregate amount of such payments in respect of all
such Equity Interests so redeemed or repurchased shall not exceed 5% of the
Class A Equity Interests of Parent in the aggregate during the term of this
Agreement, and (ii) immediately before and after making such Distribution, no
Event of Default shall have occurred and be continuing or result therefrom.

10.2.5Restricted Investments

.  Make any Restricted Investment.

76

--------------------------------------------------------------------------------

10.2.6Disposition of Assets

.  Make any Asset Disposition, except a Permitted Asset Disposition.

10.2.7Loans

.  Make any loans or other advances of money to any Person, except (a) advances
to an officer or employee (i) for salary, travel expenses, commissions and
similar items in the Ordinary Course of Business and (ii) for other purposes, so
long as the advances under this clause (a) (together with loans made pursuant to
clause (e)(ii) below) do not exceed $1,000,000 in the aggregate outstanding at
any one time; (b) prepaid expenses and extensions of trade credit made in the
Ordinary Course of Business; (c) deposits with financial institutions permitted
hereunder; (d) (i) by any Obligor to another Obligor, (ii) by any Subsidiary
that is not an Obligor to any other Subsidiary that is not an Obligor and (iii)
by any Subsidiary that is not an Obligor to an Obligor so long as such Debt is
subject to the Intercompany Subordination Agreement; and (e) advances or loans,
each evidenced by promissory notes, to officers, directors or employees for the
purchase by such officers, directors or employees of Equity Interests of Parent
so long as either (i) Parent makes a capital contribution in cash in the full
amount thereof to Borrowers or (ii) such loans (together with loans made
pursuant to clause (a)(ii) above) do not otherwise exceed $1,000,000 in the
aggregate outstanding at any one time.

10.2.8[Reserved]

.  

10.2.9Fundamental Changes

.  (a) Combine or consolidate with any Person, or liquidate, wind up its affairs
or dissolve itself, in each case whether in a single transaction or in a series
of related transactions; except, (i) any wholly-owned Subsidiary of any Obligor
(other than any Borrower) may merge with and into or consolidate with any other
wholly-owned Subsidiary of any Obligor (other than any Borrower), (ii) any
Borrower may merge with and into or consolidate with any other Borrower and any
Guarantor may merge with and into or consolidate with a Borrower or any other
Guarantor; provided that in any merger involving a Borrower and a Guarantor,
such Borrower shall be the continuing or surviving Person, (iii) mergers or
consolidations of any Person with or into a Borrower or any Subsidiary if the
acquisition of the Equity Interest in such Person by such Borrower or such
Subsidiary would have been permitted pursuant to Section 10.2.5 (so long as (x)
in the case of a merger or consolidation involving a Borrower, a Borrower shall
be the continuing or surviving Person, (y) if a Subsidiary is not the surviving
or continuing Person, the surviving Person becomes a Subsidiary and complies
with the applicable provisions of Section 10.1.9 and there is compliance with
all financial covenants in Section 10.3 on a Pro Forma Basis, and (z) no Event
of Default shall have occurred and be continuing after giving effect thereto),
(iv) mergers, combinations, or consolidations of any Subsidiary with any Person
to consummate a Permitted Acquisition or other permitted Investment or a
Permitted Asset Disposition with respect to the Equity Interests of such
Subsidiary concurrently with such consummation, or (v) any Subsidiary that is
not an Obligor may merge into any other Subsidiary that is not an Obligor; and
(b) for any Obligor, without providing ten (10) Business Days’ prior written
notice to Agent (or such later notice as Agent may agree) of the same, change
its (i) name, or (ii) form or state of organization; provided that at all times
each Obligor shall maintain its state of organization in the United States.

10.2.10Subsidiaries

.  Form or acquire any Subsidiary after the Closing Date, except in accordance
with Sections 10.1.9, 10.2.5 and 10.2.9; or permit any existing Subsidiary to
issue any additional Equity Interests except director’s qualifying shares or
Equity Interests issued

77

--------------------------------------------------------------------------------

to an Obligor or Subsidiary (other than an Excluded Subsidiary) of an Obligor;
provided, that, any such Equity Interest issued to an Obligor shall be promptly
pledged by such Obligor to Agent in accordance with the Loan Documents to the
extent required by, and subject to the limitations set forth in, this Agreement
and the other Loan Documents, including Section 7.7 (it being agreed and
understood that no pledge of Excluded Assets shall be required).

10.2.11Organic Documents

.  Amend, modify or otherwise change any of its Organic Documents in a manner
materially adverse to Agent and the Lenders in their respective capacities as
such, except in connection with a transaction permitted under Section 10.2.9.

10.2.12Accounting Changes

.  Make any material change in accounting treatment or reporting practices,
except as required by GAAP and in accordance with Section 1.2; or change its
Fiscal Year, in each case, without the prior written consent of Agent (not to be
unreasonably withheld).

10.2.13Restrictive Agreements

.  Become a party to any Restrictive Agreement, except a Restrictive Agreement
(a) in effect on the Closing Date (and renewals, amendments and replacements
thereof that are not otherwise prohibited by this Agreement); (b) relating to
secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; (c) [reserved]; (d) constituting customary
restrictions on assignment in leases, Licenses and other contracts,
(e) restrictions and conditions on any Excluded Subsidiary by the terms of any
Debt of such Excluded Subsidiary permitted to be incurred hereunder;
(f) restrictions by reason of any mandatory provision under any Applicable Law
or required by any Governmental Authority having jurisdiction over an Obligor or
a Subsidiary or any of their businesses but only to the extent such mandatory
provision under any Applicable Law, rule, regulation or order does not otherwise
result in any Event of Default under any Loan Document; (g) customary provisions
in purchase and sale agreements to be executed by Obligors in connection with a
Permitted Asset Disposition so long as such provisions apply only to the
Property being sold; (h) Restrictive Agreements that are binding on a Subsidiary
at the time such Subsidiary first becomes a Subsidiary, so long as such
Restrictive Agreements were not entered into in contemplation of such Person
becoming a Subsidiary; (i) Restrictive Agreements relating to restrictions on
cash or other deposits or net worth imposed by customers under contracts entered
into in the Ordinary Course of Business; (j) Restrictive Agreements that arise
in connection with cash or other deposits permitted under Section 10.2.2 or
10.2.5, and limited to such cash or deposits; (k) Restrictive Agreements that
contain negative pledges and restrictions on Liens in favor of any holder of
Permitted Purchase Money Debt but solely to the extent any negative pledge
relates to the property financed by or the subject of such Debt and the proceeds
and products thereof; (l) customary provisions in shareholders’ agreements and
other similar agreements applicable to non-wholly-owned Subsidiaries or in joint
venture agreements and other similar agreements applicable to joint ventures, in
each case, permitted under Section 10.2.5 and applicable solely to such
non-wholly-owned Subsidiary or joint venture, as applicable; and (m) Restrictive
Agreements governing Debt entered into after the Closing Date and permitted
under Section 10.2.1 that are, in the good faith judgment of Borrower Agent
(after consulting with Agent in good faith), no more restrictive with respect to
Obligors or any Subsidiary than customary market terms for Debt of such type
(and, in any event, are no more restrictive than the restrictions contained in
this Agreement), and provided that such restrictions will not affect any
Obligor’s ability to make any payments or perform its obligation required under
the Loan Documents.

78

--------------------------------------------------------------------------------

10.2.14 Hedging Agreements

.  Enter into any Hedging Agreement, except as required under this Agreement or
to hedge risks arising in the Ordinary Course of Business and not for
speculative purposes, without the prior written consent of Agent.

10.2.15 Conduct of Business

.  In the case of the Obligors, engage in any line of business substantially
different from the business as conducted by the Obligors on the Closing Date and
any business reasonably related, ancillary or complementary to, or a reasonable
extension, development or expansion of, the business in which any Obligor is
engaged on the date hereof.

10.2.16 Affiliate Transactions

.  Enter into or be party to any transaction with an Affiliate of an Obligor,
except:

(a) transactions expressly permitted by the Loan Documents;

(b) payment of reasonable compensation and employee benefit arrangements to
directors, officers and employees for services actually rendered, and payment of
reasonable fees, out-of-pocket and documented costs and indemnities paid for the
benefit of directors, officers or employees of the Company or any of its
Subsidiaries (other than Excluded Subsidiaries);

(c) transactions solely among Obligors and their respective Subsidiaries (other
than Excluded Subsidiaries);

(d) transactions with Affiliates that were consummated prior to the Closing
Date, as set forth on Schedule 10.2.16;

(e) the Company LLC Agreement;

(f)advances for commissions, reasonable out-of-pocket and documented travel
expenses and other similar purposes in the Ordinary Course of Business to
directors, officers and employees (other in respect of Excluded Subsidiaries);

(g) [reserved];

(h) transactions with Affiliates whether or not in the Ordinary Course of
Business, upon fair and reasonable terms not less substantially favorable than
would be obtained in a comparable arm’s-length transaction with a non-Affiliate;
and

(i)Upstream Payments and Distributions permitted pursuant to Section 10.2.4
(other than by cross-reference to this Section 10.2.16).

10.2.17Anti-Corruption Laws

.  Use the proceeds of any Borrowing or Letter of Credit (a) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Entity, to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a corporation

79

--------------------------------------------------------------------------------

incorporated in the United States, or (c) in any manner that would result in the
material violation of any Sanctions applicable to any party hereto.

10.2.18Amendments to Tax Receivable Agreement

.  Amend, supplement or otherwise modify the Tax Receivable Agreement in a
manner materially adverse to the interests of the Agent without the consent of
the Agent (not to be unreasonably withheld, conditioned or delayed).

10.3Financial Covenants

.  Until Full Payment of the Obligations, Company and its Subsidiaries on a
consolidated basis shall (to be certified by a Senior Officer of Borrower Agent
in the Compliance Certificate provided in accordance with Section 10.1.2(c)):

10.3.1Maximum Lease Adjusted Leverage Ratio

.  Maintain a Lease Adjusted Leverage Ratio measured as at the last day of each
Fiscal Quarter, of not greater than 4.00 to 1.00.

10.3.2Minimum EBITDA

.  Maintain EBITDA for the trailing twelve month period ended, measured as at
the last day of each Fiscal Quarter, of not less than $21,400,000.

SECTION 11.EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1Events of Default

.  Each of the following shall be an “Event of Default” if it occurs for any
reason whatsoever, whether voluntary or involuntary, by operation of law or
otherwise:

(a)A Borrower fails to pay (i) the principal amount of any Obligations when due
(whether at stated maturity, on demand, upon acceleration or otherwise) or (ii)
any of the other Obligations when due and such failure continues for three (3)
Business Days;

(b)Any representation or warranty, of an Obligor made in writing in connection
with any Loan Documents or transactions contemplated thereby is incorrect or
misleading in any material respect when given;

(c)A Borrower breaches or fail to perform any covenant contained in (i) Section
10.1.1, and such breach or failure is not cured within ten (10) Business Days
after a Senior Officer of Borrower Agent has knowledge thereof or receives
written notice thereof from Agent, whichever is sooner; and (ii) Sections
10.1.3(d), 10.2 and 10.3;

(d)An Obligor breaches or fails to perform any other covenant (not specified in
clause (a) or (c) above) contained in any Loan Documents, and such breach or
failure is not cured within thirty (30) days after a Senior Officer of Borrower
Agent has knowledge thereof or receives written notice thereof from Agent,
whichever is sooner; provided, however, that such notice and opportunity to cure
shall not apply if the breach or failure to perform is not capable of being
cured within such period or is a willful breach by an Obligor;

(e)A Guarantor repudiates, revokes or attempts to revoke, in writing, its
Guaranty; an Obligor denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien on the
Collateral granted to Agent having a fair market value, individually or in the
aggregate, in excess of $50,000; or any Loan Document

80

--------------------------------------------------------------------------------

ceases to be in full force or effect for any reason (other than in accordance
with its terms or by reason of a waiver or release by Agent and Lenders);

(f)Any breach or default of an Obligor occurs and is continuing (after giving
effect to any applicable grace period thereunder) under (i) any Hedging
Agreement in excess of $2,000,000 resulting in an early termination event or
equivalent event, or (ii) any instrument or agreement to which it is a party or
by which it or any of its Properties is bound relating to any Debt (other than
the Obligations) in excess of $2,000,000, if the maturity of or any payment with
respect to such Debt may be accelerated or demanded due to such breach;
provided, that the foregoing shall not apply to secured Debt that becomes due as
a result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the Property or assets securing such Debt (to
the extent such sale, transfer or other disposition is not prohibited under this
Agreement);

(g)Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $100,000 (net of insurance coverage
therefor that has not been denied by the insurer), unless a stay of enforcement
of such judgment or order is in effect, by reason of a pending appeal or
otherwise, unless such judgment is discharged or satisfied in full, in each case
within thirty (30) days;

(h)The Early Termination Payment under (and as defined in) the Tax Receivable
Agreement is due (or reasonably likely to be due) prior to the term of this
Agreement or any Obligor or any breach under the Tax Receivable Agreement has
occurred that would allow the Early Termination Payment to be due prior to the
Term of this Agreement;

(i)[Reserved];

(j)An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any material portion of the business of an Obligor and such
appointment continues undischarged for sixty (60) days; or an Insolvency
Proceeding is commenced against an Obligor and:  the Obligor consents to
institution of the proceeding, the petition commencing the proceeding is not
timely contested by the Obligor, the petition is not dismissed or stayed within
sixty (60) days after filing, or an order for relief is entered in the
proceeding;

(k)An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in a Material
Adverse Effect or that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan, or an Obligor
or ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan
or any event similar to the foregoing occurs or exists with respect to a Foreign
Plan, in each case under this Section 11.1(k), where such event could reasonably
be expected to have a Material Adverse Effect; or

81

--------------------------------------------------------------------------------

(l)An Obligor or any of its Senior Officers is convicted for (i) a felony
involving fraud or other financial matters committed in the conduct of the
Obligor’s business, or (ii) violating any state or federal law (including the
Controlled Substances Act, Money Laundering Control Act of 1986 and Illegal
Exportation of War Materials Act), in each case under the foregoing clauses
(l)(i) and (l)(ii) that is reasonably expected to lead to forfeiture of any
material portion of the Collateral.

11.2Remedies upon Default

.  If an Event of Default described in Section 11.1(j) occurs with respect to
any Borrower, then to the extent permitted by Applicable Law, all Obligations
(other than Secured Bank Product Obligations) shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind.  In addition, or if any other Event of Default exists, Agent
may in its discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time:

(a)declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;

(b)terminate, reduce or condition any Commitment;

(c)require Obligors to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and payable
(other than indemnification obligations which are either contingent or inchoate
to the extent no claims giving rise thereto have been asserted), and, if
Obligors fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Revolver Loans (whether or not the conditions in Section 6 are satisfied); and

(d)exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its reasonable discretion, deems advisable.  Each Borrower agrees
that 10 days’ notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable, and that any sale conducted on the internet or to a
licensor of Intellectual Property shall be commercially reasonable.  Agent may
conduct sales on any Obligor’s premises, without charge, and any sale may be
adjourned from time to time in accordance with Applicable Law.  Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

82

--------------------------------------------------------------------------------

11.3License

.  Agent is hereby granted an irrevocable, non-exclusive license or other right
to use, license or sub-license following the occurrence and during the
continuance of an Event of Default (without payment of royalty or other
compensation to any Person), for the sole purpose of enabling Agent to exercise
the rights and remedies hereunder, any or all Intellectual Property of
Borrowers, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral to the extent necessary or appropriate in order to
sell, lease, dispose or otherwise manage in a commercially reasonable manner any
of the Collateral.  Each Borrower’s rights and interests under Intellectual
Property shall inure to Agent’s benefit; provided, however, that nothing in this
Section 11.3 shall require any Obligor to grant any license that is prohibited
by any rule of law, statute or regulation or is prohibited by, or constitutes a
breach of default under or results in the termination of or gives rise to any
right of acceleration, modification or cancellation under any contract, license,
agreement, instrument or other document evidencing, giving rise to a right to
use or theretofore granted with respect to such property; provided, further,
that such licenses to be granted hereunder shall incorporate commercially
reasonable terms reasonably necessary to preserve and maintain the Intellectual
Property interests licensed, including, without limitation (a) with respect to
Trademarks, reasonable quality control standards applicable to each such
Trademark as in effect as of the date such licenses hereunder are granted, terms
transferring and inuring goodwill arising from use back to such Obligor, terms
prohibiting the mutilation, misuse, or alteration of Trademarks, and other
reasonable terms consistent with such Obligor’s historical practices and (b)
with respect to private data, trade secrets and confidential information,
commercially reasonable terms maintaining the private, secret and confidential
status of such information through the imposition of reasonable obligations of
confidentiality and restrictions on use at least meeting minimum legal
requirements.

11.4Setoff

.  At any time during an Event of Default, Agent, Issuing Bank, Lenders, and any
of their Affiliates are authorized, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency), but excluding
deposits in any Excluded Accounts, at any time held and other obligations (in
whatever currency) at any time owing by Agent, Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of an Obligor against any
Obligations, irrespective of whether or not Agent, Issuing Bank, such Lender or
such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of Agent, Issuing Bank, such Lender or such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of Agent, Issuing Bank, each Lender and each such
Affiliate under this Section 11.4 are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.  Notwithstanding
the foregoing, no Lender, Issuing Bank or Affiliate thereof shall exercise any
such right of setoff without the consent of Agent.

11.5Remedies Cumulative; No Waiver

.

11.5.1Cumulative Rights

.  All agreements, warranties, guaranties, indemnities and other undertakings of
Borrowers under the Loan Documents are cumulative and not in derogation of each
other.  The rights and remedies of Agent and Lenders under the Loan Documents
are cumulative, may be exercised at any time and from time to time, concurrently
or

83

--------------------------------------------------------------------------------

in any order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise.  All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.

11.5.2Waivers

.  No waiver or course of dealing shall be established by (a) the failure or
delay of Agent or any Lender to require strict performance by Borrowers with any
terms of the Loan Documents, or to exercise any rights or remedies with respect
to Collateral or otherwise; (b) the making of any Loan or issuance of any Letter
of Credit during a Default, Event of Default or other failure to satisfy any
conditions precedent, unless expressly stated; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein.  

SECTION 12.AGENT

12.1Appointment, Authority and Duties of Agent

.

12.1.1Appointment and Authority

.  Each Secured Party appoints and designates Bank of the West as Agent under
all Loan Documents.  Agent may, and each Secured Party authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for the benefit of Secured Parties.  Any action
taken by Agent in accordance with the provisions of the Loan Documents, and the
exercise by Agent of any rights or remedies set forth therein, together with all
other powers reasonably incidental thereto, shall be authorized by and binding
upon all Secured Parties.  Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; or (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents; Applicable Law or otherwise.  The duties of Agent are ministerial and
administrative in nature only, and Agent shall not have a fiduciary relationship
with any Secured Party, Participant or other Person, by reason of any Loan
Document or any transaction relating thereto.

12.1.2Duties

.  Agent shall not have any duties except those expressly set forth in the Loan
Documents.  The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

12.1.3Agent Professionals

.  Agent may perform its duties through agents and employees.  Agent may consult
with and employ Agent Professionals, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by an Agent Professional.  Agent shall not be responsible for the
negligence (other than gross negligence) or misconduct (other than willful
misconduct) of any agents or Agent Professionals selected by it with reasonable
care.

84

--------------------------------------------------------------------------------

12.1.4Instructions of Required Lenders

.  The rights and remedies conferred upon Agent under the Loan Documents may be
exercised without the necessity of joinder of any other party, unless required
by Applicable Law.  Agent may request instructions from Required Lenders or
other Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents or Collateral, and may seek assurances to its
satisfaction from Secured Parties of their indemnification obligations against
Claims that could be incurred by Agent.  Agent may refrain from any act until it
has received such instructions or assurances, and shall not incur liability to
any Person by reason of so refraining.  Instructions of Required Lenders shall
be binding upon all Secured Parties, and no Secured Party shall have any right
of action whatsoever against Agent as a result of Agent acting or refraining
from acting pursuant to instructions of Required Lenders.  Notwithstanding the
foregoing, instructions by and consent of specific parties shall be required to
the extent provided in Section 14.1.1.  In no event shall Agent be required to
take any action that, in its opinion, is contrary to Applicable Law or any Loan
Documents or could subject any Agent Indemnitee to personal liability.

12.2Agreements Regarding Collateral and Borrower Materials

.

12.2.1Lien Releases; Care of Collateral

.  Secured Parties authorize Agent to release (and Agent shall release) any Lien
with respect to any Collateral (a) upon Full Payment of the Obligations; (b)
that is the subject of a disposition or Lien that Borrowers certify in writing
is a Permitted Asset Disposition or a Permitted Lien entitled to priority over
Agent’s Liens (and Agent may rely conclusively on any such certificate without
further inquiry); (c) that does not constitute a material part of the
Collateral; or (d) subject to Section 14.1, with the consent of Required
Lenders.  In connection with any release pursuant to the immediately preceding
sentence of this Section 12.2.1, Agent shall promptly (after reasonable advance
notice) execute and deliver to any Obligor, at such Obligor’s expense, all
documents that such Obligor shall reasonably request to evidence such
release.  Secured Parties authorize Agent to subordinate its Liens to any
Purchase Money Lien or other Lien entitled to priority hereunder.  Agent shall
have no obligation to assure that any Collateral exists or is owned by an
Obligor, or is cared for, protected or insured, nor to assure that Agent’s Liens
have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.

12.2.2Possession of Collateral

.  Agent and Secured Parties appoint each Lender as agent (for the benefit of
Secured Parties) for the purpose of perfecting Liens in any Collateral held or
controlled by such Lender, to the extent such Liens are perfected by possession
or control.  If any Lender obtains possession or control of any Collateral, it
shall notify Agent thereof and, promptly upon Agent’s request, deliver such
Collateral to Agent or otherwise deal with it in accordance with Agent’s
instructions.

12.2.3Reports

.  Agent shall promptly provide to Lenders, when complete, any field audit,
examination or appraisal report prepared for Agent with respect to any Obligor
or Collateral (“Report”).  Reports and Borrower Materials may be made available
to Lenders by providing access to them on the Platform, but Agent shall not be
responsible for system failures or access issues that may occur from time to
time.  Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing an audit
or examination will inspect only specific information regarding the Obligations
or Collateral and will rely significantly upon Borrowers’ books, records and

85

--------------------------------------------------------------------------------

representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials or any
Report; and (c) without limiting any other confidentiality requirements
hereunder, to keep all Borrower Materials and Reports confidential and strictly
for such Lender’s internal use, not to distribute any Report or Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials and
Reports solely for administration of the Obligations.  Each Lender shall
indemnify and hold harmless Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Borrower Materials, as well as from any Claims arising as a direct or
indirect result of Agent furnishing same to such Lender, via the Platform or
otherwise.

12.3Reliance By Agent

.  Agent shall be entitled to rely, and shall be fully protected in relying,
upon any certification, notice or other communication (including those by
telephone, telex, telegram, telecopy or e-mail) believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person.  Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any delay in acting, unless in breach of any express term of any Loan
Document.

12.4Action Upon Default

.  Agent shall not be deemed to have knowledge of any Default or Event of
Default, or of any failure to satisfy any conditions in Section 6, unless it has
received written notice from a Borrower or Required Lenders specifying the
occurrence and nature thereof.  If any Lender acquires knowledge of a Default,
Event of Default or failure of such conditions, it shall promptly notify Agent
and the other Lenders thereof in writing.  Each Secured Party agrees that,
except as otherwise provided in any Loan Documents or with the written consent
of Agent and Required Lenders, it will not take any Enforcement Action,
accelerate Obligations, or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other
dispositions of Collateral, or to assert any rights relating to any Collateral.

12.5Ratable Sharing

.  If, other than as expressly provided herein, any Lender obtains any payment
or reduction of any Obligation, whether through set-off or otherwise, in excess
of its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.7.2, as applicable, such Lender shall forthwith purchase from
Agent, Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to share the excess payment or reduction on a Pro
Rata basis or in accordance with Section 5.7.2, as applicable.  If any of such
payment or reduction is thereafter recovered from the purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.  Notwithstanding the foregoing, if a
Defaulting Lender obtains a payment or reduction of any Obligation, it shall
immediately turn over the amount thereof to Agent for application under Section
4.2.2 and it shall provide a written statement to Agent describing the
Obligation affected by such payment or reduction.

12.6Indemnification

.  EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES AND ISSUING
BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS,
AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH
INDEMNITEE; PROVIDED, THAT ANY CLAIM AGAINST (I) AN AGENT

86

--------------------------------------------------------------------------------

INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT), AND (II) AN ISSUING BANK INDEMNITEE RELATES TO OR ARISES FROM ITS
ACTING AS OR FOR ISSUING BANK (IN THE CAPACITY OF ISSUING BANK); PROVIDED
FURTHER, THAT IN NO EVENT SHALL ANY LENDER HAVE ANY OBLIGATION HEREUNDER TO
INDEMNIFY OR HOLD HARMLESS AN AGENT INDEMNITEE OR ISSUING BANK INDEMNITEE WITH
RESPECT TO A CLAIM THAT IS DETERMINED IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE. In Agent’s discretion, it may reserve for any
Claims made against an Agent Indemnitee or Issuing Bank Indemnitee, and may
satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties.  If Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including reasonable attorneys’ fees) incurred in the defense of
same, shall be promptly reimbursed to Agent by each Lender to the extent of its
Pro Rata share to the extent not reimbursed by Obligors.

12.7Limitation on Responsibilities of Agent

.  Agent shall not be liable to any Secured Party for any action taken or
omitted to be taken under the Loan Documents, except for losses directly and
solely caused by Agent’s gross negligence or willful misconduct.  Agent does not
assume any responsibility for any failure or delay in performance or any breach
by any Obligor, Lender or other Secured Party of any obligations under the Loan
Documents.  Agent does not make any express or implied representation, warranty
or guarantee to Secured Parties with respect to any Obligations, Collateral,
Loan Documents or Obligor.  No Agent Indemnitee shall be responsible to Secured
Parties for any recitals, statements, information, representations or warranties
contained in any Loan Documents or Borrower Materials; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Secured Party to
ascertain or inquire into the existence of any Default or Event of Default, the
observance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8Resignation; Successor Agent

.  Subject to the appointment and acceptance of a successor Agent as provided
below, Agent may resign at any time by giving at least 30 days’ written notice
thereof to Lenders and Borrowers.  Upon receipt of such notice, Required Lenders
shall have the right, in consultation with Borrower Agent, to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b)
a financial institution reasonably acceptable to Required Lenders and (provided
no Event of Default exists) Borrower Agent who shall be a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulations Section
1.1441-1.  If no successor agent is appointed prior to the effective date of
Agent’s resignation, the retiring Agent may appoint a successor agent that is a
financial institution acceptable to it and that meets the qualifications set
forth above, including the consent requirements, which shall be a Lender unless
no Lender accepts the role; provided that in no event shall any such successor
Agent be a

87

--------------------------------------------------------------------------------

Defaulting Lender.  In the absence of such appointment, Required Lenders shall
on such date assume all rights and duties of Agent hereunder.  Upon acceptance
by a successor Agent of its appointment hereunder, such successor Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Agent without further act, and the retiring Agent shall be discharged
from its duties and obligations (other than its duties of confidentiality)
hereunder but shall continue to have the benefits of the indemnification set
forth in Sections 12.6 and 14.2.  Notwithstanding any Agent’s resignation, the
provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent.  Any
successor to Bank of the West by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of any
Secured Party or Obligor.

12.9Due Diligence and Non-Reliance

.  Each Lender acknowledges and agrees that it has, independently and without
reliance upon Agent or any other Lenders, and based upon such documents,
information and analyses as it has deemed appropriate, made its own credit
analysis of each Obligor and its own decision to enter into this Agreement and
to fund Loans and participate in LC Obligations hereunder.  Each Secured Party
has made such inquiries as it feels necessary concerning the Loan Documents,
Collateral and Obligors.  Each Secured Party acknowledges and agrees that the
other Secured Parties have made no representations or warranties concerning any
Obligor, any Collateral or the legality, validity, sufficiency or enforceability
of any Loan Documents or Obligations.  Each Secured Party will, independently
and without reliance upon any other Secured Party, and based upon such financial
statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making Loans and
participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents.  Except for notices, reports and other information
expressly requested by a Lender, Agent shall have no duty or responsibility to
provide any Secured Party with any notices, reports or certificates furnished to
Agent by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or its Affiliates.

12.10Remittance of Payments and Collections

.

12.10.1Remittances Generally

.  All payments by any Lender to Agent shall be made by the time and on the day
set forth in this Agreement, in immediately available funds.  If no time for
payment is specified or if payment is due on demand by Agent and request for
payment is made by Agent by 11:00 a.m. (Los Angeles time) on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. (Los Angeles time) on
such day, and if request is made after 11:00 a.m. (Los Angeles time), then
payment shall be made by 11:00 a.m. (Los Angeles time) on the next Business
Day.  Payment by Agent to any Secured Party shall be made by wire transfer, in
the type of funds received by Agent.  Any such payment shall be subject to
Agent’s right of offset for any amounts due from such payee under the Loan
Documents.

12.10.2Failure to Pay

.  If any Secured Party fails to pay any amount when due by it to Agent pursuant
to the terms hereof, such amount shall bear interest, from the due date until
paid in full, at the rate determined by Agent as customary for interbank
compensation for two Business Days and thereafter at the Default Rate for
Adjusted Base Rate Loans.  In no event shall Borrowers be entitled to receive
credit for any interest paid by a Secured Party to Agent, nor shall

88

--------------------------------------------------------------------------------

any Defaulting Lender be entitled to interest on any amounts held by Agent
pursuant to Section 4.2.

12.10.3Recovery of Payments

.  If Agent pays an amount to a Secured Party in the expectation that a related
payment will be received by Agent from an Obligor and such related payment is
not received, then Agent may recover such amount from the Secured Party.  If
Agent determines that an amount received by it must be returned or paid to an
Obligor or other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Secured Party.  If any amounts received and
applied by Agent to any Obligations are later required to be returned by Agent
pursuant to Applicable Law, each Lender shall pay to Agent, on demand, such
Lender’s Pro Rata share of the amounts required to be returned.

12.11Individual Capacities

.  As a Lender, Bank of the West shall have the same rights and remedies under
the Loan Documents as any other Lender, and the terms “Lenders,” “Required
Lenders” or any similar term shall include Bank of the West in its capacity as a
Lender.  Agent, Lenders and their Affiliates may accept deposits from, lend
money to, provide Bank Products to, act as financial or other advisor to, and
generally engage in any kind of business with, Obligors and their Affiliates, as
if they were not Agent or Lenders hereunder, without any duty to account
therefor to any Secured Party.  In their individual capacities, Agent, Lenders
and their Affiliates may receive information regarding Obligors, their
Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and shall have no obligation to provide such
information to any Secured Party.

12.12[Reserved]

.  

12.13Bank Product Providers

.  Each Secured Bank Product Provider, by delivery of a notice to Agent of a
Bank Product, agrees to be bound by Section 5.7 and this Section 12.  Each
Secured Bank Product Provider shall indemnify and hold harmless Agent
Indemnitees, to the extent not reimbursed by Obligors, against all Claims that
may be incurred by or asserted against any Agent Indemnitee in connection with
such provider’s Secured Bank Product Obligations.

12.14No Third Party Beneficiaries

.  This Section 12 (except with respect to Borrowers’ rights under Sections 12.2
and 12.8) is an agreement solely among Secured Parties and Agent, and shall
survive Full Payment of the Obligations.  Except as set forth in this Section
12.14, this Section 12 does not confer any rights or benefits upon Borrowers or
any other Person.  As between Borrowers and Agent, any action that Agent may
take under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

SECTION 13.BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, Lenders, Secured Parties, and their respective successors and permitted
assigns, except that (a) other than in connection with a transaction permitted
hereunder, no Borrower shall have the right to assign its rights or delegate its
obligations under any Loan Documents; and (b) any assignment by a Lender must be
made in compliance with Section 13.3

89

--------------------------------------------------------------------------------

and any assignment by Agent must be in compliance with Section 12.8.  Agent
shall treat the Person which made any Loan as the owner thereof for all purposes
until such Person makes an assignment in accordance with Section 13.3.  Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2Participations

.

13.2.1Permitted Participants; Effect

.  Subject to Section 13.3.3, any Lender may sell to a financial institution
(other than to a Disqualified Institution to the extent the identities of
Disqualified Institutions have been made available to Lender) (“Participant”) a
participating interest in the rights and obligations of such Lender under any
Loan Documents.  Despite any sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, it shall remain solely responsible to the other parties hereto for
performance of such obligations, it shall remain the holder of its Loans and
Commitments for all purposes, all amounts payable by Borrowers shall be
determined as if it had not sold such participating interests, and Borrowers and
Agent shall continue to deal solely and directly with such Lender in connection
with the Loan Documents.  Each Lender shall be solely responsible for notifying
its Participants of any matters under the Loan Documents, and Agent and the
other Lenders shall not have any obligation or liability to any such
Participant.  A Participant shall not be entitled to the benefits of Section
5.10 unless Borrowers agree otherwise in writing.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations, or is otherwise required thereunder.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

13.2.2Voting Rights

.  Each Lender shall retain the sole right to approve, without the consent of
any Participant, any amendment, waiver or other modification of a Loan Document
other than that which forgives principal, interest or fees, reduces the stated
interest rate or fees payable with respect to any Loan or Commitment in which
such Participant has an interest, postpones the Revolver Termination Date or any
date fixed for any regularly scheduled payment of principal, interest or fees on
such Loan or Commitment, or releases, except as permitted hereunder,
substantially all the value of the guarantees of the Obligations or
substantially all Collateral.

13.3Assignments

.

13.3.1Permitted Assignments

.  A Lender may assign to an Eligible Assignee (other than to a Disqualified
Institution to the extent the identities of Disqualified Institutions have

90

--------------------------------------------------------------------------------

been made available to Lender) any of its rights and obligations under the Loan
Documents, as long as (a) each assignment is of a constant, and not a varying,
percentage of the transferor Lender’s rights and obligations under the Loan
Documents and, in the case of a partial assignment, is in a minimum principal
amount of $2,000,000 (unless otherwise agreed by Agent in its reasonable
discretion) and integral multiples of $2,000,000 in excess of those amounts (or,
if less, all of such Lender’s remaining Loans and Commitments); (b) except in
the case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Commitments retained by the transferor Lender is at
least $2,000,000 (unless otherwise agreed by Agent in its reasonable
discretion); and (c) the parties to each such assignment shall execute and
deliver to Agent, for its acceptance and recording, an Assignment and
Acceptance.  Nothing herein shall limit the right of a Lender to pledge or
assign any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank or any central bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto.

13.3.2Effect; Effective Date

.  Upon delivery to Agent of an assignment notice in the form of Exhibit B, a
processing fee of $3,500 (unless otherwise agreed by Agent in its discretion),
the tax forms required by Section 5.11 and the recordation of the assignment in
the Register, the assignment shall become effective as specified in the notice
(subject to Section 13.3.4), if it complies with this Section 13.3.  From such
effective date, and subject to recording of the assignment in the Register, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder.  Upon
consummation of an assignment, the transferor Lender, Agent and Borrowers shall
make appropriate arrangements for issuance of replacement or new notes, if
applicable.  The transferee Lender shall comply with Section 5.11 and deliver,
upon request, an administrative questionnaire satisfactory to Agent.

13.3.3Certain Assignees

.  No assignment or participation may be made to a Borrower, Affiliate of a
Borrower, Defaulting Lender, Disqualified Institution or natural person.  Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder.  If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.

13.3.4Register

.  Agent, acting as a non-fiduciary agent of Borrowers (solely for tax
purposes), shall maintain at an office in the United States (a) a copy of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names and addresses of the Lenders and Commitments of, and the principal
amounts (and stated interest) of the Loans and LC Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the
“Register”).  Notwithstanding anything to the contrary herein, entries in the
Register shall be conclusive, absent manifest error, and Borrowers, Agent and
Lenders shall treat each lender recorded in such Register as a Lender and the
owner of the amounts owing to it under the Loan Documents as reflected in the
Register for all purposes under the Loan Documents, notwithstanding any notice
to the

91

--------------------------------------------------------------------------------

contrary.  The Register shall be available for inspection by Borrowers or any
Lender, from time to time upon reasonable notice.  

13.4Replacement of Certain Lenders

.  If a Lender (a) fails to give its consent to any amendment, waiver or action
for which consent of all Lenders was required and Required Lenders consented,
(b) makes a claim for payments under Section 3.5, 3.6, 3.7, 3.9 or 5.10, or (c)
is a Defaulting Lender or a Disqualified Institution (any such Lender described
in clause (a), (b) or (c), an “Affected Lender”), then, in addition to any other
rights and remedies that any Person may have, Agent or Borrowers (at their sole
expense and effort, upon notice to such Lender and Agent and so long as no Event
of Default has occurred and is continuing) may, by notice to such Lender within
120 days after such event (the “Replacement Notice”), require such Affected
Lender to assign all of its rights and obligations under the Loan Documents,
including its Loans and Revolver Commitment, without recourse, to one or more
replacement Lenders (each, a “Replacement Lender”) that is an Eligible Assignee,
pursuant to appropriate Assignment and Acceptance(s), within 10 days after
delivery of the applicable Replacement Notice; provided that (x) such assignment
does not conflict with Applicable Laws; (y) Borrowers or the Replacement
Lender(s) have reimbursed such Affected Lender for any administrative fee
payable by such Affected Lender to Agent pursuant to Section 13.3; and (z) at
the time of any such replacement of an Affected Lender described in Section
13.4(a), each such Replacement Lender consents to the proposed amendment, waiver
or action.  Agent is irrevocably appointed as attorney-in-fact to execute any
such Assignment and Acceptance on behalf of the Affected Lender if the Affected
Lender fails to execute it.  Such Affected Lender shall be entitled to receive,
in cash, concurrently with such assignment, all amounts owed to it under the
Loan Documents through the date of assignment, including, in the case of
replacement of an Affected Lender described in Section 13.4(b), all increased
costs for and Taxes to which such Affected Lender is entitled to under such
Section 3.5, 3.6, 3.7, 3.9 or 5.10 through the date of such assignment.  An
Affected Lender shall not be required to make any such assignment and delegation
if, on or before sixty (60) days after Agent’s and the Affected Lender’s receipt
of the Replacement Notice, as a result of a waiver by such Affected Lender or
otherwise, the circumstances entitling Borrower Agent to require such assignment
and delegation cease to apply.  Nothing in this Section 13.4 shall limit or
impair any rights that any Borrower or Agent may have against any Lender that is
a Defaulting Lender.

SECTION 14.MISCELLANEOUS

14.1Consents, Amendments and Waivers

.

14.1.1Amendment

.  Except as otherwise set forth in this Agreement (and except with respect to
(x) any fee letter, any Lien Waiver or any LC Document, which, in each case, may
be modified pursuant to a written agreement among the respective parties thereto
in accordance with the terms of each such Other Agreement and (y) Compliance
Certificates, which are not subject to this Section 14.1, no modification of any
Loan Document, including any extension or amendment of a Loan Document or any
waiver of a Default or Event of Default, shall be effective without the prior
written agreement of Agent (with the consent of Required Lenders) and Borrower
Agent on behalf of each Obligor party to such Loan Document; provided, however,
that:

92

--------------------------------------------------------------------------------

(a)without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b)without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations, Section 2.4 or any other provision
in a Loan Document that relates to any rights, duties or discretion of Issuing
Bank;

(c)without the prior written consent of each Lender directly and adversely
affected thereby, including a Defaulting Lender, no modification shall be
effective that would (i) increase the Commitment of such Lender; (ii) reduce the
amount of, or waive or delay a scheduled payment of, any principal, interest or
fees payable to such Lender (except as provided in Section 4.2 and the waiver of
default interest and waiver of mandatory prepayments), it being understood that
the waiver of (or amendment to the terms of) any condition precedent, Default,
Event of Default or any mandatory prepayment of the Loans shall not constitute
an increase in a commitment or a delay of any payment of principal or interest;
(iii) extend the Revolver Termination Date applicable to such Lender’s
Obligations (except the rescission of a prior acceleration); or (iv) amend this
clause (c);

(d)(i) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (A) reduce the rate of
interest on any Loan (other than any waiver of any increase in the interest rate
applicable to any Loan pursuant to Section 3.1.1(b)) or any fee payable
hereunder, (B) alter Section 5.7.2, Section 7.1 (except to add Collateral),
Section 12.5 or Section 14.1.1; (C) except as permitted under this Agreement,
release all or substantially all Collateral; (D) except in connection with a
merger, disposition or similar transaction expressly permitted hereby, release
all or substantially all of the value of the guarantees of the Obligations, (E)
contractually subordinate any of Agent’s Liens, or (F) amend the definitions of
Pro Rata or Required Lenders; and (ii) without the prior written consent of all
Lenders (except any Defaulting Lender), amend the definition of Required
Lenders; and

(e)without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.7.2.

14.1.2Limitations

.  Only the consent of the parties to any agreement relating to fees or a Bank
Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement.  Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for the matter specified.

14.2Indemnity

.  EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY
CLAIMS (AS HEREIN DEFINED) THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE; provided however, that in no event shall
any party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim to the extent that such Claim (x)
is determined in

93

--------------------------------------------------------------------------------

a final, non-appealable judgment by a court of competent jurisdiction to result
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
such Indemnitee’s Affiliates and its and their respective officers, directors,
employees, advisors and agents or the material breach by an Indemnitee or such
Indemnitee’s Affiliate of its obligations under the Loan Documents and such
breach resulted in such claim; (y) arises out of, or in connection with, any
Claim, litigation, investigation or proceeding that does not involve an act or
omission by Parent, the Borrowers or any of its or their respective Affiliates
and that is brought by any such indemnified person against any other indemnified
person (other than an Indemnitee acting in its capacity as agent, arranger or
any other similar role in connection with the Loans unless such claim would
otherwise be excluded pursuant to clause (x) above) and (z) settlements effected
without Borrower Agent’s prior written consent (not to be unreasonably withheld
or delayed), but no consent of Borrowers shall be required if an Event of
Default has occurred and is continuing, provided that, Borrowers shall have no
obligation to reimburse any Indemnitee for fees and expenses unless such
Indemnitee provides an undertaking in which such Indemnitee agrees to refund and
return any and all amounts paid by Borrowers to such Indemnitee to the extent
any of the foregoing items in clause (x) through (z) above occurs.  The
foregoing shall be limited, in the case of legal fees and expenses, to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to the indemnified persons taken as a whole and if necessary, one
local counsel in any relevant jurisdiction (and, in the case of a conflict of
interest, one additional counsel to the affected indemnified persons, taken as a
whole, and if reasonably necessary, one local counsel in any relevant
jurisdiction), in each case, excluding allocated costs of in-house counsel,
arising out of or relating to this Agreement, the Borrowers’ use or proposed use
of proceeds of the Loans or the commitments and any other transactions connected
therewith.  This Section 14.2 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

14.3Notices and Communications

.

14.3.1Notice Address

.  Subject to Section 4.1.5, all notices and other communications by or to a
party hereto shall be in writing and shall be given to Borrower Agent on behalf
of any Obligor, at Borrower Agent’s address shown on Schedule 14.3.1, and to any
other Person at its address shown on Schedule 14.3.1 (or, in the case of a
Person who becomes a Lender after the Closing Date, at the address shown on its
Assignment and Acceptance), or at such other address as a party may hereafter
specify by notice in accordance with this Section 14.3.  Each communication
shall be effective only (a) if given by facsimile transmission (or, with respect
to non-material communications approved by Agent, or as otherwise expressly
permitted by the Loan Documents, by other electronic transmission), when
transmitted to the applicable facsimile number (or other electronic address), if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to Agent or Issuing Bank, as applicable, pursuant to
Section 2.1.4, 2.4, or 4.1.1 shall be effective until actually received by the
individual to whose attention at Agent such notice is required to be sent.  Any
written communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party.  Any notice received by Borrower Agent shall be deemed received
by all Borrowers.

94

--------------------------------------------------------------------------------

14.3.2Electronic Communications; Voice Mail

.  Electronic mail and internet websites may be used only for routine
communications, such as delivery of Borrower Materials, administrative matters,
distribution of Loan Documents, and matters permitted under
Section 4.1.5.  Agent and Lenders make no assurances as to the privacy and
security of electronic communications.  Electronic and voice mail may not be
used as effective notice under the Loan Documents.

14.3.3Platform

.  Borrower Materials shall be delivered pursuant to procedures approved by
Agent, including electronic delivery (if possible) upon request by Agent to an
electronic system maintained by Agent (“Platform”).  Borrowers shall notify
Agent of each posting of Borrower Materials on the Platform and the materials
shall be deemed received by Agent only upon its receipt of such
notice.  Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the Platform.  The Platform is
provided “as is” and “as available.”  Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS, REPORTS OR THE PLATFORM.  Lenders
acknowledge that Borrower Materials and Reports may include material non-public
information of Obligors and should not be made available to any personnel who do
not wish to receive such information or who may be engaged in investment or
other market-related activities with respect to any Obligor’s securities.  No
Agent Indemnitee shall have any liability to Borrowers, Lenders or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) relating to use by any Person of the Platform or
delivery of Borrower Materials and other information through the Platform,
internet, e-mail, or any other electronic platform or messaging system except to
the extent resulting from gross negligence or willful misconduct by Agent
Indemnitee as determined in a final, non-appealable judgment by a court of
competent jurisdiction.

14.3.4Non-Conforming Communications

.  Agent and Lenders may rely upon any communications purportedly given by or on
behalf of any Borrower even if they were not made in a manner specified herein,
were incomplete or were not confirmed, or if the terms thereof, as understood by
the recipient, varied from a later confirmation.  Each Borrower shall indemnify
and hold harmless each Indemnitee (to the extent required by, and subject to the
limitations in, Section 14.2) from any liabilities, losses, costs and expenses
arising from any electronic or telephonic communication purportedly given by or
on behalf of a Borrower.

14.4Performance of Borrowers’ Obligations

.  Agent may, in its discretion, with three (3) Business Days’ prior written
notice to Borrower Agent at any time when a Default exists, or at any time an
Event of Default has occurred and is continuing, at Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by Agent to (a) enforce any Loan Documents or
collect any Obligations; (b) subject to Section 8.6.2, protect, insure, maintain
or realize upon any Collateral; or (c) defend or maintain the validity or
priority of Agent’s Liens in any Collateral, including any payment of a
judgment, insurance premium, warehouse charge, finishing or processing charge,
or landlord claim, or any

95

--------------------------------------------------------------------------------

discharge of a Lien.  All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section shall be reimbursed to Agent by Borrowers,
with interest from the date incurred until paid in full, at the Default Rate
applicable to Adjusted Base Rate Loans.  Any payment made or action taken by
Agent under this Section shall be without prejudice to any right to assert an
Event of Default or to exercise any other rights or remedies under the Loan
Documents.

14.5Credit Inquiries

.  Agent and Lenders may (but shall have no obligation) to respond to usual and
customary credit inquiries from third parties concerning any Obligor or
Subsidiary.

14.6Severability

.  Wherever possible, each provision of the Loan Documents shall be interpreted
in such manner as to be valid under Applicable Law.  If any provision is found
to be invalid under Applicable Law, it shall be ineffective only to the extent
of such invalidity and the remaining provisions of the Loan Documents shall
remain in full force and effect.

14.7Cumulative Effect; Conflict of Terms

.  The provisions of the Loan Documents are cumulative.  The parties acknowledge
that the Loan Documents may use several limitations or measurements to regulate
similar matters, and they agree that these are cumulative and that each must be
performed as provided.  Except as otherwise provided in another Loan Document
(by specific reference to the applicable provision of this Agreement), if any
provision contained herein is in direct conflict with any provision in another
Loan Document, the provision herein shall govern and control.

14.8Counterparts

.  Any Loan Document may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of a signature page of any Loan Document by telecopy
or other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.

14.9Entire Agreement

.  The Loan Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
thereof.

14.10Relationship with Lenders

.  The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or Commitments of any other Lender.  Amounts
payable hereunder to each Lender shall be a separate and independent debt.  It
shall not be necessary for Agent or any other Lender to be joined as an
additional party in any proceeding for such purposes.  Nothing in this Agreement
and no action of Agent, Lenders or any other Secured Party pursuant to the Loan
Documents or otherwise shall be deemed to constitute Agent and any Secured Party
to be a partnership, joint venture or similar arrangement, nor to constitute
control of any Obligor.

14.11No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated by any Loan
Document, Borrowers acknowledge and agree that (a)(i) this credit facility and
any related arranging or other services by Agent, any Lender, any of their
Affiliates or any arranger are arm’s-length commercial transactions between
Borrowers and such Person; (ii) Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the

96

--------------------------------------------------------------------------------

Loan Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrowers, any of their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agent, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Borrowers
and their Affiliates, and have no obligation to disclose any of such interests
to Borrowers or their Affiliates.  To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against Agent, Lenders, their Affiliates and any arranger with respect to any
breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.

14.12Confidentiality

.

Each of Agent, Lenders and Issuing Bank (collectively, the “Restricted Persons”
and, each a “Restricted Person”) shall maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, and to its and their partners, directors, officers, employees,
agents, advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep it confidential);
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Affiliates; provided
that Agent or such Lender, as applicable, agrees to notify Borrower Agent prior
to such disclosure to the extent practicable, unless Agent or such Lender is
prohibited by Applicable Law, rule or regulation from so informing Borrower
Agent, and except in connection with any request as part of a regulatory
examination or audit; (c) to the extent required by Applicable Law or by any
subpoena or other legal process (in which case Agent or such Lender, as
applicable, agrees to notify Borrower Agent promptly thereof prior to such
disclosure to the extent practicable, unless Agent or such Lender is prohibited
by Applicable Law, rule or regulation from so informing Borrower Agent, and
except in connection with any request as part of a regulatory examination or
audit); (d) to any other party hereto; (e) in connection with any action or
proceeding relating to any Loan Documents or Obligations; provided that Agent or
such Lender, as applicable, agrees that it will notify Borrower Agent as soon as
practicable prior to any such disclosure by such Person unless such notification
is prohibited by Applicable Law, rule or regulation; (f) subject to an agreement
containing provisions substantially the same as this Section, to any Transferee
or any actual or prospective party (or its advisors) to any Bank Product; (g)
with the consent of Borrower Agent; or (h) to the extent such Information
(i) ceases to be confidential other than as a result of an act or omission of
Agent or Lender or a breach of this Section, (ii) is publicly available at the
time of disclosure or becomes publicly available other than as a result of a
breach of this Section or (iii) is otherwise available to Agent, any Lender,
Issuing Bank or any of their Affiliates on a nonconfidential basis from a source
other than Borrowers.  Notwithstanding the foregoing, Agent and Lenders may
publish or disseminate general information concerning this credit facility for
league table, tombstone and, after reasonable advance notice to Borrowers to
give them an opportunity to review and comment on such materials, for
advertising purposes, and may use Borrowers’ logos, trademarks or product
photographs in advertising materials.  As used herein, “Information” means all
information received from an Obligor or Subsidiary or Affiliates relating to it
or its business, other than any such information that is available to Agent or
any Lender thereof on a non-confidential basis prior to disclosure by an Obligor
or any of its Subsidiaries or Affiliates.  Any Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied if it exercises a degree of care similar to that which it accords its
own

97

--------------------------------------------------------------------------------

confidential information.  Each of Agent, Lenders and Issuing Bank acknowledges
that (i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with Applicable Law.

14.13GOVERNING LAW

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE SPECIFIED IN
SUCH OTHER LOAN DOCUMENTS, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

14.14Consent to Forum

.

EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK, NEW YORK,
IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS.  EACH
PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY
HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY MAIL OR PERSONAL DELIVERY IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of any party hereto to
bring proceedings against any other party hereto in any other court, nor limit
the right of any party to serve process in any other manner permitted by
Applicable Law.  Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

14.15Waivers

.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OBLIGOR WAIVES
(A) THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING
IN ANY WAY, DIRECTLY OR INDIRECTLY, TO ANY LOAN DOCUMENT, OBLIGATION OR
COLLATERAL, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY LOAN DOCUMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY); (B) EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, PRESENTMENT, DEMAND,
PROTEST, NOTICE OF PRESENTMENT, DEFAULT, NON-PAYMENT, MATURITY, RELEASE,
COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY COMMERCIAL PAPER, ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY AGENT
ON WHICH AN OBLIGOR MAY IN ANY WAY BE LIABLE, AND HEREBY RATIFIES ANYTHING AGENT
MAY DO IN THIS REGARD; (C) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF ANY
COLLATERAL; (D) ANY BOND OR SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO
ALLOWING AGENT TO EXERCISE ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL
VALUATION, APPRAISEMENT AND EXEMPTION LAWS; (F) ANY CLAIM AGAINST AGENT, ISSUING
BANK OR ANY LENDER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT ACTION, OBLIGATIONS, LOAN
DOCUMENTS OR TRANSACTIONS RELATING THERETO; AND (G) NOTICE OF ACCEPTANCE HEREOF.

98

--------------------------------------------------------------------------------

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AGENT, ISSUING BANK AND EACH
LENDER WAIVES (A) THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING OR DISPUTE OF ANY
KIND RELATING IN ANY WAY, DIRECTLY OR INDIRECTLY, TO ANY LOAN DOCUMENT,
OBLIGATION OR COLLATERAL, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY LOAN
DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY), AND (B) ANY
CLAIM AGAINST ANY OBLIGOR OR ANY SUBSIDIARY THEREOF, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT ACTION,
OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING THERETO, EXCEPT ONLY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED TO
DIRECT OR ACTUAL DAMAGES) FOR WHICH AGENT, ISSUING BANK OR ANY SUCH LENDER HAS A
VALID CLAIM FOR INDEMNIFICATION PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS

EACH PARTY HERETO ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL
INDUCEMENT TO EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND THAT THEY ARE
RELYING UPON THE FOREGOING IN THEIR DEALINGS WITH SUCH OTHER PARTIES.  EACH
PARTY HERETO HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS
KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

14.16Patriot Act Notice

.  Agent and Lenders subject to the Patriot Act hereby notify Borrowers, Agent
and Lenders that they are required to obtain, verify and record information that
identifies each Borrower, including its legal name, address, tax ID number and
other information that will allow Agent and Lenders to identify it in accordance
with the Patriot Act.  Agent and Lenders will also require information regarding
each personal guarantor, if any, and may require information regarding
Borrowers' management and owners, such as legal name, address, social security
number and date of birth.  In addition, if Agent or any Lender is expressly
required by law or regulation to do so, it shall have the right to periodically
conduct (a) Patriot Act searches, OFAC/PEP searches, and customary individual
background checks for the Obligors and (b) OFAC/PEP searches and customary
individual background checks for the Obligors’ senior management and key
principals, and Borrowers agree to use commercially reasonable efforts to
cooperate in respect of the conduct of such searches and further agree that the
reasonable and documented out-of-pocket costs and charges for such searches
shall constitute expenses hereunder for which the Borrowers shall be liable.

[Remainder of page intentionally left blank; signatures begin on following page]

 

99

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
first date set forth above.

 

OBLIGORS

 

BORROWER AND BORROWER AGENT:

 

THE HABIT RESTAURANTS, LLC

 

 

By: /s/ Ira Fils

Name:Ira Fils

Title: Chief Financial Officer

 

GUARANTOR:

 

 

HBG FRANCHISE, LLC,

a Delaware limited liability company

 

 

By: /s/ Ira Fils

Name: Ira Fils

Title: Chief Financial Officer

 




Loan and Security Agreement

--------------------------------------------------------------------------------

 

 

AGENT:

 

BANK OF THE WEST

 

 

By: /s/ Jim Halton

Name:Jim Halton

Title: Vice President

 

 

LENDERS:

 

BANK OF THE WEST

 

 

By: /s/ Jim Halton

Name:Jim Halton

Title: Vice President

 

 

 

 

 

Loan and Security Agreement

--------------------------------------------------------------------------------

 

Schedule 1.1
to
Loan and Security Agreement

COMMITMENTS OF LENDERS

 

 Lenders

Revolver Loans Commitment

Total Commitments

Pro Rata Share

Bank of the West

$20,000,000.00

$20,000,000.00

100.000000000%

Total

$ 20,000,000.00

$ 20,000,000.00

 100.000000000%

 

Schedule 1.1 to Loan and Security Agreement